Exhibit 10.1
INCREMENTAL TRANCHE B TERM LOANS
…………………………………………
FIRST AMENDMENT
AND
INCREMENTAL ASSUMPTION AGREEMENT
dated as of May 13, 2013
among
LPL FINANCIAL HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
CERTAIN SUBSIDIARIES OF LPL FINANCIAL HOLDINGS INC.,
as Guarantors
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent
…………………………………………
BANK OF AMERICA, N.A,
MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
and
SUNTRUST ROBINSON HUMPHREY
as Joint Lead Arrangers and Joint Bookrunners,


MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
and
SUNTRUST BANK
as Documentation Agents
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Syndication Agent






--------------------------------------------------------------------------------


FIRST AMENDMENT AND INCREMENTAL ASSUMPTION AGREEMENT
THIS FIRST AMENDMENT AND INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”),
dated as of May 13, 2013, is made by and among LPL HOLDINGS, INC., a
Massachusetts corporation (the “Borrower”), LPL FINANCIAL HOLDINGS INC., a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on the
signature pages hereto (together with Holdings, the “Guarantors”; and the
Guarantors, together with the Borrower, the “Credit Parties”), each of the
undersigned banks and other financial institutions party hereto as lenders with
an Incremental Term Loan Commitment in respect of Incremental Tranche B Term
Loans (collectively, the “2013 Incremental Term Lenders”), the other Required
Lenders party hereto and Bank of AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders under, and as defined in,
the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS:
(1)The Borrower, Holdings, the Administrative Agent, the other agents party
thereto, and the lenders from time to time party thereto are parties to a Credit
Agreement, dated as of March 29, 2012 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Agreement have the same meanings
as specified in the Credit Agreement;
(2)Section 2.14 of the Credit Agreement provides that the Borrower, Holdings,
each Lender and Additional Lender providing an Incremental Commitment and the
Administrative Agent may enter into an Incremental Agreement to provide for the
Incremental Tranche B Term Loans contemplated to be funded pursuant to this
Agreement;
(3)The Borrower has requested that the 2013 Incremental Term Lenders
collectively provide Incremental Term Loan Commitments hereunder, and make
and/or convert existing Initial Tranche B Loans into Incremental Tranche B Term
Loans pursuant thereto, in an amount as set forth on Schedule 1 (the
“Incremental Term Loan Commitment”) on the Effective Date, the proceeds of which
will be used (i) to repay Tranche A Loans in an amount equal to $238,875,000
pursuant to Section 5.2(a)(i) of the Credit Agreement (the “2013 Tranche A Term
Loan Repayment”), (ii) to refinance the Initial Tranche B Term Loans in their
entirety pursuant to Section 5.2(a)(i) of the Credit Agreement (the “2013
Tranche B Term Loan Repayment”) and (iii) for working capital requirements and
other general corporate purposes of the Borrower and its Subsidiaries, including
the financing of acquisitions and other investments and dividends and other
distributions and payment of fees and expenses related to this Agreement and the
transactions contemplated thereby, and each 2013 Incremental Term Lender is
prepared to provide a portion of such Incremental Term Loan Commitment, and to
provide (by conversion in some instances) a portion of the Incremental Tranche B
Term Loans pursuant thereto, in the respective amounts set forth on Schedule 1
hereto, in each case subject to the other terms and conditions set forth herein;
(4)The Borrower, Holdings, the 2013 Incremental Term Lenders and the
Administrative Agent are entering into this Agreement (as an Incremental
Agreement) in




--------------------------------------------------------------------------------


order to, among other things, evidence such Incremental Term Loan Commitments
and such Incremental Tranche B Term Loans, which are to be made in the form of
additional Tranche B Loans, in accordance with Section 2.14 of the Credit
Agreement; and
(5)The Borrower also desires to reset the Incremental Limit and to effect other
Post-Incremental Loan Amendments (as defined below) as hereinafter set forth;
and
(6)The Borrower, the other Credit Parties, the Administrative Agent and the
Required Lenders (determined after giving effect to the incurrence of the
Incremental Term Loan Commitments, the borrowing of the Incremental Tranche B
Term Loans, 2013 Tranche A Term Loan Repayment and the 2013 Tranche B Term Loan
Repayment) have agreed, subject to the terms and conditions set forth below, to
amend the Credit Agreement as hereinafter set forth to give effect to the
Post-Incremental Loan Amendments in accordance with Section 13.01 of the Credit
Agreement.
SECTION 1.The Incremental Tranche B Term Loans. Pursuant to Section 2.14 of the
Credit Agreement, and subject to the satisfaction of the conditions set forth in
Section 4(a) hereof, on and as of the Incremental Term Loan Effective Date:
(a)    Each 2013 Incremental Term Lender party hereto hereby agrees that upon,
and subject to, the occurrence of the Incremental Term Loan Effective Date, (i)
such 2013 Incremental Term Lender shall have, as contemplated by Section 2.14 of
the Credit Agreement, an Incremental Term Loan Commitment in an amount equal to
the amount set forth opposite such 2013 Incremental Term Lender's name under the
heading “Incremental Term Loan Commitment” on Schedule 1 to this Agreement, and
(ii) such 2013 Incremental Term Lender shall (x) in the case of an 2013
Incremental Term Lender that is an Initial Tranche B Term Lender under the
Credit Agreement, continue to be a “Tranche B Lender” and a “Lender” for all
purposes of, and subject to all the obligations of a “Tranche B Lender” and a
“Lender” under the Credit Agreement and the other Credit Documents and (y) in
the case of an 2013 Incremental Term Lender that is not an existing Lender under
the Credit Agreement, be deemed to be, and shall become, an “Additional Lender”,
a “Tranche B Lender” and a “Lender” for all purposes of, and subject to all the
obligations of an “Additional Lender”, a “Tranche B Lender” and a “Lender” under
the Credit Agreement and the other Credit Documents. Each Credit Party and the
Administrative Agent hereby agree that, from and after the Incremental Term Loan
Effective Date, each 2013 Incremental Term Lender shall be deemed to be, and
shall become, an “Additional Lender”, a “Tranche B Lender” and a “Lender”, as
applicable, for all purposes of, and with all the rights and remedies of an
“Additional Lender”, a “Tranche B Lender” and a “Lender”, as applicable, under,
the Credit Agreement and the other Credit Documents. From and after the
Incremental Term Loan Effective Date, each reference in the Credit Agreement to
any 2013 Incremental Term Lender's Incremental Term Loan Commitment shall mean
its Incremental Term Loan Commitment as acquired pursuant to this Agreement, and
as set forth opposite its name on Schedule 1 to this Agreement under the heading
“Incremental Term Loan Commitment” on Schedule 1 to this Agreement.
(b)    Each 2013 Incremental Term Lender hereby agrees to make and/or convert
existing Tranche B Term Loans into Incremental Tranche B Term Loans to the
Borrower on the Incremental Term Loan Effective Date in a principal amount not
to exceed




--------------------------------------------------------------------------------


its respective Incremental Term Loan Commitment (as determined after giving
effect to this Agreement).
(c)    Pursuant to Section 2.14 of the Credit Agreement, and subject to the
satisfaction of the conditions precedent set forth in Section 4(a) hereof,
effective on and as of the Incremental Term Loan Effective Date, the Credit
Agreement is hereby amended to delete the bold, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Sections 2.1(b)(ii),
2.5(c), 5.1(b), 9.15, 13.18 and the definitions of ABR, Applicable Margin,
Eurodollar Rate and the defined terms used in such Sections as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto (collectively, the
“Incremental Term Loan Amendments”).
SECTION 2.Amendments to the Credit Agreement (Incremental Tranche B Term Loans).
Pursuant to Section 13.1 of the Credit Agreement, immediately following the
effectiveness of the Incremental Term Loan Amendments and after giving effect to
the incurrence of the Incremental Term Loan Commitments, the borrowing of the
Incremental Tranche B Term Loans, the 2013 Tranche A Term Loan Repayment and the
2013 Tranche B Term Loan Repayment and subject to the satisfaction of the
conditions precedent set forth in Section 4(b) hereof, effective on and as of
the Amendment Effective Date, the Credit Agreement and Exhibit N thereto are
hereby amended to delete all other bold, stricken text (indicated textually in
the same manner as the following example: stricken text) not specified in
Section 1(c) and to add all other bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
not specified in Section 1(c) as set forth in the pages of the Credit Agreement
and Exhibit N thereto attached as Exhibit A hereto (collectively, the
“Post-Incremental Loan Amendments”).
SECTION 3.Representations and Warranties. Each of the Credit Parties hereby
represents and warrants, on and as of the Incremental Term Loan Effective Date
and the Amendment Effective Date, as applicable, to the Administrative Agent and
the Lenders that:
(a)The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Incremental Term Loan Effective Date and the Amendment Effective
Date, as applicable, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on the Incremental Term Loan Effective Date and the
Amendment Effective Date, as applicable, or on such earlier date, as the case
may be (after giving effect to such qualification).
(b)It has the corporate or other organizational power to execute, deliver and
perform this Agreement, and it has taken all necessary corporate or other
organizational




--------------------------------------------------------------------------------


action required to be taken by it to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.
(c)At the time of and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing.
SECTION 4.Conditions to Incremental Term Loan Effectiveness and Amendment
Effectiveness.
(a)This Agreement, and the obligations of the 2013 Incremental Term Lenders to
extend their respective Incremental Term Loan Commitments pursuant hereto, and
to fund their respective Incremental Tranche B Term Loans pursuant hereto, as
specified in Section 1 hereof, and the Incremental Term Loan Amendments shall
become effective on and as of the first Business Day on which the following
conditions shall have been satisfied or waived by the 2013 Incremental Term
Lenders (the “Incremental Term Loan Effective Date”):
(i)the Administrative Agent shall have received counterparts of this Agreement,
duly executed and delivered on behalf of (a) the Borrower, (b) Holdings, (c)
each 2013 Incremental Term Lender and (d) the Administrative Agent;
(ii)the Administrative Agent shall have received a Notice of Borrowing in
respect of the 2013 Incremental Tranche B Term Loans to be made pursuant hereto,
completed and delivered prior to 5:30 p.m. (New York City time) on the Business
Day prior to the Incremental Term Loan Effective Date;
(iii)the Administrative Agent shall have received (i) a certified copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the board of directors, other managers or general partner of the
Borrower and Holdings (or a duly authorized committee thereof) authorizing the
execution, delivery and performance of this Agreement and the performance of the
Credit Agreement and the other Credit Documents, in each case as modified by
this Agreement, certified as of the Incremental Term Loan Effective Date by an
Authorized Officer of such Credit Party as being in full force and effect
without modification or amendment, and (ii) good standing certificates for such
Credit Party for each jurisdiction in which such Credit Party is organized;
(iv)the Administrative Agent shall have received such incumbency certificates
and/or other certificates of Authorized Officers of the Borrower and Holdings as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Authorized Officer of such Credit Party
authorized to act as an Authorized Officer in connection with this Agreement and
the other Credit Documents to which such Credit Party is a party;
(v)the Administrative Agent shall have received from Ropes & Gray LLP, counsel
to Holdings, the Borrower and the other Credit Parties, an executed legal
opinion covering such matters as the Administrative Agent may reasonably request
and otherwise reasonably satisfactory to the Administrative Agent;




--------------------------------------------------------------------------------


(vi)the representations and warranties contained (i) in Section 3 of this
Agreement, and (ii) in Section 8 of the Credit Agreement and in the other Credit
Documents, shall, in each case, be true and correct in all material respects, on
and as of the Incremental Term Loan Effective Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Incremental Term Loan Effective Date or on such earlier date, as the case
may be (after giving effect to such qualification);
(vii)no Default or Event of Default exists immediately before or immediately
after giving effect to this Agreement, and the consummation of the extensions of
credit and other transactions set forth herein;
(viii)after giving effect to the incurrence of the Incremental Tranche B Term
Loans (and after giving effect to the Specified Transactions to be consummated
in connection therewith), the Borrower and the Restricted Subsidiaries would be
in compliance on a Pro Forma Basis with the requirements of Sections 10.9 and
10.10 of the Credit Agreement as of the most recently ended Test Period on or
prior to the incurrence such Incremental Tranche B Term Loans, calculated on a
Pro Forma Basis, in each case as if such Incremental Term Loans had been
outstanding (and any related transactions had occurred) on the first day of such
Test Period;
(ix)the Administrative Agent shall have received a certificate, dated as of the
Effective Date, signed by an Authorized Officer of the Borrower certifying as to
compliance with the conditions precedent set forth in clauses (a)(vi), (vii) and
(viii) of this Section 4;
(x)the Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five Business Days prior to
the date hereof in order to allow the 2013 Incremental Term Lenders to comply
with applicable “know your customer” and anti‑money laundering rules and
regulations, including without limitation, the PATRIOT ACT;
(xi)the 2013 Tranche A Term Loan Repayment and the 2013 Tranche B Term Loan
Repayment shall be consummated substantially simultaneously with the funding of
the Incremental Tranche B Term Loans hereunder in accordance with Section
5.2(a)(i) of the Credit Agreement; and
(xii)The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower as to the solvency (on a
consolidated basis) of the Borrower and its Subsidiaries as of the Incremental
Term Loan Effective Date.
(b)The Post-Incremental Loan Amendments shall become effective on and as of the
first Business Day on which the following conditions shall have been satisfied
or waived by the Required Lenders (determined after the effectiveness of the
Incremental Term Loan Amendments and after giving effect to the incurrence of
the Incremental Term




--------------------------------------------------------------------------------


Loan Commitments, the borrowing of the Incremental Tranche B Term Loans, 2013
Tranche A Term Loan Repayment and the 2013 Tranche B Term Loan Repayment) (the
“Amendment Effective Date”):
(i)the Administrative Agent shall have received counterparts of this Agreement,
duly executed and delivered on behalf of (a) the Borrower, (b) the Guarantors,
(c) the Required Lenders (determined after giving effect to the incurrence of
the Incremental Term Loan Commitments, the borrowing of the Incremental Tranche
B Term Loans, 2013 Tranche A Term Loan Repayment and the 2013 Tranche B Term
Loan Repayment) and (d) the Administrative Agent;
(ii)the representations and warranties contained (i) in Section 3 of this
Agreement, and (ii) in Section 8 of the Credit Agreement and in the other Credit
Documents, shall, in each case, be true and correct in all material respects, on
and as of the Amendment Effective Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Amendment Effective Date or on such earlier date, as the case may be (after
giving effect to such qualification);
(iii)no Default or Event of Default exists immediately before or immediately
after giving effect to this Agreement, and the consummation of the extensions of
credit and other transactions set forth herein;
(iv)payment by the Borrower to each Revolving Credit Lender, Tranche A Lender
and Tranche B Lender (after giving effect to the Incremental Term Loan
Amendments but excluding, for the avoidance of doubt, any 2013 Incremental Term
Lender that was not a Lender prior to the Incremental Term Loan Effective Date)
party to the Credit Agreement immediately prior to the effectiveness of the
Post-Incremental Loan Amendments that delivers an executed copy of a counterpart
to this Agreement to the Administrative Agent on or before 10:00 a.m., New York
City time, on May 10, 2013, an amendment fee (the “Amendment Fee”) in an amount
equal to 0.10% of the sum of (I) the outstanding principal amount of such
Lender's Term Loans and (II) such Lender's Revolving Credit Commitments, in each
case as of such date immediately after the effectiveness of the Post-Incremental
Loan Amendments; provided that any Lender whose 2013 Incremental Tranche B Term
Loan Commitment exceeds the aggregate principal amount of Initial Tranche B Term
Loans held by such Lender immediately prior to the Incremental Term Loan
Effective Date (the amount of such excess being the “Increased Amount”) shall
not be paid such Amendment Fee to the extent attributable to the Increased
Amount; and
(v)the Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, signed by an Authorized Officer of the Borrower
certifying as to compliance with the conditions precedent set forth in clauses
(b)(ii) and (iii) of this Section 4.
SECTION 5.Reference to and Effect on the Credit Agreement;




--------------------------------------------------------------------------------


Confirmation of Guarantors.
(a)On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.
(b)    Each Credit Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Credit Documents (including the Security Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations, including under the Credit
Documents, as amended by, and after giving effect to, this Agreement, in each
case subject to the terms thereof.
(c)    Each Credit Party hereby (i) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the Credit
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Credit
Documents (including, without limitation, the grant of security made by such
Credit Party pursuant to the Security Agreement) and confirms that such liens
and security interests continue to secure the Obligations, including under the
Credit Documents, including, without limitation, all Obligations resulting from
or incurred pursuant to the Incremental Term Loan Commitments made pursuant
hereto, in each case subject to the terms thereof, and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations pursuant to
its respective Guarantee.
(d)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Credit Documents, or
constitute a waiver of any provision of any of the Credit Documents.
SECTION 6.Costs, Expenses. The Borrower agrees to pay on demand all reasonable
out of pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 13.5 of the Credit Agreement.
SECTION 7.Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 8.WAIVER OF JURY TRIAL. EACH PARTY HERETO




--------------------------------------------------------------------------------


HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.
SECTION 9.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment and
Incremental Assumption Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written.


 
LPL HOLDINGS, INC.
 
 
as Borrower
 
 
 
 
 
 
 
By: /s/ Dan H. Arnold
 
 
 
 
 
 
 
 
 
Name: Dan H. Arnold
 
 
 
Title: Chief Financial Officer
 
 



 
LPL FINANCIAL HOLDINGS INC.,
 
 
as Holdings
 
 
 
 
 
 
 
By: /s/ Dan H. Arnold
 
 
 
 
 
 
 
 
 
Name: Dan H. Arnold
 
 
 
Title: Chief Financial Officer and Treasurer



 
Independent Advisers Group Corporation
 
as a Guarantor
 
 
 
 
 
 
 
By: /s/ Dan H. Arnold
 
 
 
 
 
 
 
 
 
Name: Dan H. Arnold
 
 
 
Title: Chief Financial Officer



 
LPL Independent Advisers Services Group LLC,
 
as a Guarantor
 
 
 
 
 
 
 
By: /s/ Dan H. Arnold
 
 
 
 
 
 
 
 
 
Name: Dan H. Arnold
 
 
 
Title: Vice President and Treasurer







--------------------------------------------------------------------------------


 
LPL Insurance Associates, Inc.,
 
as a Guarantor
 
 
 
 
 
 
 
By: /s/ Stephanie L. Brown
 
 
 
 
 
 
 
 
 
Name: Stephanie L. Brown
 
 
 
Title: Vice President and Secretary



 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
 
 
 
 
By: /s/ Darleen R. Parmelee
 
 
 
 
 
 
 
 
 
Name: Darleen R. Parmelee
 
 
 
Title: Assistant Vice President











--------------------------------------------------------------------------------


The undersigned 2013 Incremental Term Lender hereby irrevocably and
unconditionally approves this First Amendment and Incremental Assumption
Agreement, including the Incremental Term Loan Amendments and the
Post-Incremental Loan Amendments.
 
[___________],
 
as 2013 Incremental Term Lender
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:









--------------------------------------------------------------------------------


The undersigned Lender hereby irrevocably and unconditionally approves this
First Amendment and Incremental Assumption Agreement, including the
Post-Incremental Loan Amendments.
 
[___________],
 
as Lender
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:











--------------------------------------------------------------------------------


Schedule 1
Incremental Term Loan Commitments and 2013 Incremental Term Lenders






On file with the Administrative Agent.








--------------------------------------------------------------------------------

Exhibit A
Amendments to Credit Agreement
Execution Version
CONFORMED TO AMENDMENTS
EFFECTUATED PURSUANT TO
AMENDMENT NO. 1


--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of March 29, 2012
among
LPL INVESTMENT HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN SACHS BANK USA
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC. AND SUNTRUST ROBINSON
HUMPHREY, INC.
as Joint Bookrunners,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND MORGAN STANLEY SENIOR
FUNDING, INC.
as Syndication Agents and
SUNTRUST BANK
as Documentation Agent







    

--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page
SECTION 1.
 
Definitions
2
1.1
 
Defined Terms
2
1.2
 
Other Interpretive Provisions
7577
1.3
 
Accounting Terms
7678
1.4
 
Rounding
7778
1.5
 
References to Agreements, Laws, etc.
7778
1.6
 
Times of Day
7778
1.7
 
Timing of Payment or Performance
7779
1.8
 
Letter of Credit Amounts
7779
1.9
 
Currency Equivalents Generally
7779
1.10
 
Pro Forma Basis
7880
1.11
 
Classification of Loans and Borrowings
7880
 
 
 
 
SECTION 2.
 
Amount and Terms of Credit Facilities
7880
2.1
 
Loans
7880
2.2
 
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
8183
2.3
 
Notice of Borrowing
8183
2.4
 
Disbursement of Funds
8385
2.5
 
Repayment of Loans; Evidence of Debt
8486
2.6
 
Conversions and Continuations
8790
2.7
 
Pro Rata Borrowings
8891
2.8
 
Interest
8992
2.9
 
Interest Periods
9093
2.10
 
Increased Costs, Illegality, Etc.
9094
2.11
 
Compensation
9396
2.12
 
Change of Lending Office
9396
2.13
 
Notice of Certain Costs
9396
2.14
 
Incremental Facilities
9397
2.15
 
Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments
98101
2.16
 
Defaulting Lenders
102105
 
 
 
 
SECTION 3.
 
Letters of Credit
105108
3.1
 
Issuance of Letters of Credit
105108
3.2
 
Letter of Credit Requests
106109
3.3
 
Letter of Credit Participations
107111
3.4
 
Agreement to Repay Letter of Credit Drawings
109113
3.5
 
Increased Costs
102115
3.6
 
New or Successor Letter of Credit Issuer
113116


i

--------------------------------------------------------------------------------




3.7
 
Role of Letter of Credit Issuer
114117
3.8
 
Cash Collateral
115118
3.9
 
Conflict with Issuer Documents
115119
3.10
 
Letters of Credit Issued for Restricted Subsidiaries
115119
3.11
 
Existing Letters of Credit
116119
3.12
 
Applicability of ISP and UCP
116119
 
 
 
 
SECTION 4.
 
Fees; Commitment Reductions and Terminations
116119
4.1
 
Fees
116119
4.2
 
Voluntary Reduction of Commitments
117121
4.3
 
Mandatory Termination of Commitments
119122
 
 
 
 
SECTION 5.
 
Payments
119123
5.1
 
Voluntary Prepayments
119123
5.2
 
Mandatory Prepayments
120124
5.3
 
Method and Place of Payment
126129
5.4
 
Net Payments
126130
5.5
 
Computations of Interest and Fees
131134
5.6
 
Limit on Rate of Interest
131134
 
 
 
 
SECTION 6.
 
Conditions Precedent to Closing Date
131135
6.1
 
Credit Documents
132135
6.2
 
Collateral
132135
6.3
 
Legal Opinions
133136
6.4
 
Closing Date Certificates
133136
6.5
 
Corporate Proceedings
133136
6.6
 
Corporate Documents
133137
6.7
 
Fees and Expenses
134137
6.8
 
Solvency Certificate
134137
6.9
 
Refinancing
134137
6.10
 
Insurance Certificates
134137
6.11
 
PATRIOT ACT
134137
 
 
 
 
SECTION 7.
 
Additional Conditions Precedent
135138
7.1
 
No Default; Representations and Warranties
135138
7.2
 
Notice of Borrowing; Letter of Credit Request
135138
 
 
 
 
SECTION 8.
 
Representations, Warranties and Agreements
135139
8.1
 
Corporate Status
135139
8.2
 
Corporate Power and Authority; Enforceability
136139
8.3
 
No Violation
136139
8.4
 
Litigation
136140


ii

--------------------------------------------------------------------------------




8.5
 
Margin Regulations
136140
8.6
 
Governmental Approvals
137140
8.7
 
Investment Company Act
137140
8.8
 
True and Complete Disclosure
137140
8.9
 
Financial Condition; Financial Statements
137141
8.10
 
Tax Returns and Payments, etc.
138141
8.11
 
Compliance with ERISA
138141
8.12
 
Subsidiaries
139142
8.13
 
Intellectual Property
139142
8.14
 
Environmental Laws
139143
8.15
 
Properties, Assets and Rights
140143
8.16
 
Compliance With Laws
140143
8.17
 
Solvency
140143
8.18
 
Employee Matters
140144
8.19
 
Anti-Terrorism Laws, Etc.
140144
8.20
 
No Default
141144
8.21
 
OFAC
141144
 
 
 
 
SECTION 9.
 
Affirmative Covenants
141144
9.1
 
Information Covenants
141144
9.2
 
Books, Records and Inspections
146149
9.3
 
Maintenance of Insurance
146150
9.4
 
Payment of Taxes
147150
9.5
 
Consolidated Corporate Franchises
147150
9.6
 
Compliance with Statutes
147151
9.7
 
ERISA
147151
9.8
 
Good Repair
148151
9.9
 
Transactions with Affiliates
148152
9.10
 
End of Fiscal Years; Fiscal Quarters
150153
9.11
 
Additional Guarantors and Grantors
150154
9.12
 
Pledges of Additional Stock and Evidence of Indebtedness
151154
9.13
 
Changes in Business
151155
9.14
 
Further Assurances
151155
9.15
 
Use of Proceeds
153156
9.16
 
Designation of Subsidiaries
153157
9.17
 
Post-Closing Covenant
154157
9.18
 
Keepwell
157
 
 
 
 
SECTION 10.
 
Negative Covenants
154158
10.1
 
Limitation on Indebtedness
154158
10.2
 
Limitation on Liens
159163
10.3
 
Limitation on Fundamental Changes
163167


iii

--------------------------------------------------------------------------------




10.4
 
Limitation on Sale of Assets
165169
10.5
 
Limitation on Investments
168172
10.6
 
Limitation on Dividends
173177
10.7
 
Limitations on Debt Payments and Amendments
176180
10.8
 
Limitations on Sale Leasebacks
177181
10.9
 
Consolidated Total Debt to Consolidated EBITDA Ratio
177181
10.10
 
Consolidated EBITDA to Consolidated Interest Expense Ratio
177181
10.11
 
[Reserved]
177181
10.12
 
Burdensome Agreements
177181
 
 
 
 
SECTION 11.
 
Events of Default
178183
11.1
 
Payments
179183
11.2
 
Representations, etc.
179183
11.3
 
Covenants
179183
11.4
 
Default Under Other Agreements
179183
11.5
 
Bankruptcy, etc.
180184
11.6
 
ERISA
180184
11.7
 
Guarantee
181185
11.8
 
Security Documents
181185
11.9
 
Subordination
181185
11.10
 
Judgments
181185
11.11
 
Change of Control
181185
11.12
 
Borrower’s Right to Cure
181186
 
 
 
 
SECTION 12.
 
The Administrative Agent and the Collateral Agent
183187
12.1
 
Appointment
183187
12.2
 
Delegation of Duties
184188
12.3
 
Exculpatory Provisions
184188
12.4
 
Reliance by Administrative Agent
185189
12.5
 
Notice of Default
185189
12.6
 
Non‑Reliance on Administrative Agent and Other Lenders
186190
12.7
 
Indemnification
186190
12.8
 
Successor Agent
187191
12.9
 
Withholding Tax
188192
12.10
 
Rights as a Lender
189193
12.11
 
No Other Duties, Etc
189193
12.12
 
Administrative Agent May File Proofs of Claim
189193
12.13
 
Secured Cash Management Agreements and Secured Hedge Agreements
190194
12.14
 
Intercreditor Agreements
190194
 
 
 
 
SECTION 13.
 
Miscellaneous
190194
13.1
 
Amendments and Waivers
190194


iv

--------------------------------------------------------------------------------




13.2
 
Notices
193197
13.3
 
No Waiver; Cumulative Remedies
195199
13.4
 
Survival of Representations and Warranties
195199
13.5
 
Payment of Expenses and Taxes; Indemnification
195199
13.6
 
Successors and Assigns; Participations and Assignments
197201
13.7
 
Replacements of Lenders under Certain Circumstances
207211
13.8
 
Adjustments; Set-off
207211
13.9
 
Counterparts
209213
13.10
 
Severability
209213
13.11
 
Integration
209213
13.12
 
GOVERNING LAW
209213
13.13
 
Submission to Jurisdiction; Waivers
209213
13.14
 
No Advisory or Fiduciary Responsibility
210214
13.15
 
WAIVERS OF JURY TRIAL
211215
13.16
 
Confidentiality
211215
13.17
 
USA PATRIOT Act
212216
13.18
 
Legend
212216
13.19
 
Release of Collateral and Guarantee Obligations; Subordination of Liens
212216
 
 
 
 
 
 
 
 






v

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.1(a)
Commitments of Lenders

Schedule 1.1(b)
Broker-Dealer Regulated Subsidiaries

Schedule 1.1(c)
Existing Letters of Credit

Schedule 1.1(d)
Mortgaged Property

Schedule 8.12
Subsidiaries

Schedule 8.15
Owned Real Property

Schedule 9.9
Affiliate Transactions

Schedule 9.17
Post-Closing Obligations

Schedule 10.1
Indebtedness

Schedule 10.2
Liens

Schedule 10.4
Dispositions

Schedule 10.5
Investments

Schedule 10.12
Burdensome Agreements

Schedule 13.2
Addresses for Notices

EXHIBITS
Exhibit A
Form of Guarantee

Exhibit B
Form of Security Agreement

Exhibit C
Form of Pledge Agreement

Exhibit D
Form of Notice of Borrowing

Exhibit E
Form of Letter of Credit Request

Exhibit F
Form of Closing Date Certificate

Exhibit G‑1
Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit G‑2
Form of Legal Opinion of Ropes & Gray LLP

Exhibit G-3
Form of Legal Opinion of Bingham McCutchen LLP

Exhibit H-1
Form of Promissory Note (Term Loans)

Exhibit H-2
Form of Promissory Note (Incremental Term Loans)

Exhibit H-3
Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit H-4
Form of Promissory Note (Additional/Replacement Revolving Credit and Swingline
Loans)

Exhibit I-1
Form of Senior Priority Lien Intercreditor Agreement

Exhibit I-2
Form of Junior Priority Lien Intercreditor Agreement

Exhibit J
Form of Assignment and Acceptance

Exhibit K
Form of Affiliated Lender Assignment and Acceptance

Exhibit L
Form of Solvency Certificate

Exhibit M
Form of Tax Compliance Certificate

Exhibit N
Form of Intercompany Note

Exhibit O
Form of Mortgage

Exhibit P
Form of Perfection Certificate






vi

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of March 29, 2012, among LPL INVESTMENT HOLDINGS
INC., a Delaware corporation (“Holdings”; as hereinafter further defined), LPL
HOLDINGS, INC., a Massachusetts corporation (the “Borrower”), the banks,
financial institutions and other investors from time to time parties hereto as
lenders (each a “Lender” and, collectively, the “Lenders”; each as hereinafter
further defined), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, a Letter of Credit Issuer and Swingline Lender.
RECITALS:
WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in Section
‎1.1 hereof;
WHEREAS, Holdings, the Borrower, the lending institutions party thereto (the
“Original Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent, and Morgan Stanley & Co., as collateral agent, are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 24, 2010
(as heretofore amended, supplemented or otherwise modified from time to time,
the “Original Credit Agreement”), pursuant to which the Original Lenders
extended or committed to extend certain credit facilities to the Borrower;
WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Section 6 below, the
Lenders and Letter of Credit Issuers extend a total of $1,600,000,000 of credit
to the Borrower in the form of (i) $735,000,000 in aggregate principal amount of
tranche A term loans to be borrowed on the Closing Date (the “Initial Tranche A
Term Loan Facility”), (ii) $615,000,000 in aggregate principal amount of tranche
B term loans to be borrowed on the Closing Date (the “Initial Tranche B Term
Loan Facility”) and (iii) $250,000,000 in aggregate principal amount of
Revolving Credit Commitments (the “Revolving Credit Facility”);
WHEREAS, the Borrower intends to use the proceeds of the Initial Term Loans (as
defined below) to repay existing indebtedness under the Original Credit
Agreement in an aggregate principal amount of approximately $1,337,777,559.51,
at which time all existing commitments, security interests and guarantees in
respect of the Original Credit Agreement and the related documents and
obligations thereunder will be terminated, released and discharged in full
(other than contingent obligations, which by their terms survive such
termination) (the “Refinancing”);
WHEREAS, the Borrower intends to pay a special dividend to Holdings from
available cash on hand in an amount up to $230,000,000 (the “Special Dividend”)
to fund a one-time special dividend by Holdings to its common stockholders,
which was announced by Holdings on March 6, 2012;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
on substantially all of its assets (except for

    

--------------------------------------------------------------------------------




Liens permitted pursuant to Section 10.2), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of its Subsidiaries;
and
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and Letter of Credit Issuers to extend the credit contemplated hereunder, the
Guarantors have agreed to guarantee the Obligations and to secure their
respective guarantees by granting to the Collateral Agent, for the benefit of
the Secured Parties, a first priority lien on their respective assets (except
for Liens permitted pursuant to Section 10.2), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of their respective
Subsidiaries.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.Definitions
1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires:
“100% Non-Guarantor Pledgee” shall mean any Restricted Subsidiary of the
Borrower for which 100% of the Capital Stock of which has been pledged as
Collateral to secure the Obligations.
“2013 Incremental Term Lenders” shall have the meaning provided in the
Preliminary Statements to Amendment No. 1.
“2013 Incremental Tranche B Term Loan Commitment” shall have the meaning
provided to “Incremental Term Loan Commitment” in Amendment No. 1.
“2013 Incremental Tranche B Term Loan” shall mean the Incremental Tranche B Term
Loan provided pursuant to Section 1 of Amendment No. 1.
“2013 Incremental Tranche B Term Loan Maturity Date” shall mean the Initial
Tranche B Term Loan Maturity Date.
“2013 Incremental Tranche B Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(c).
“2013 Incremental Tranche B Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(c).
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” (c) the Eurodollar Rate
plus 1.00% and (d) solely with respect to (i) prior to the Amendment No. 1
Effective Date, the Initial Tranche B Term Loans, 2.00 and, (ii) on

2

--------------------------------------------------------------------------------




and after the Amendment No. 1 Effective Date, the 2013 Incremental Tranche B
Term Loans, 1.75%. The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. If the Administrative Agent shall have determined (which
determination should be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate due to its inability to obtain
sufficient quotations in accordance with the terms of the definition thereof,
after notice is provided to the Borrower, the ABR shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the ABR due to a change in
the “prime rate”, the Federal Funds Effective Rate or the Eurodollar Rate shall
be effective as of the opening of business on the effective day of such change
in the “prime rate”, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in Section
2.8(a) and, in any event, shall include all Swingline Loans.
“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Additional Lender” shall have the meaning provided in Section 2.14(d).
“acquired Person” shall have the meaning provided in Section 10.1(k).
“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).
“Additional/Replacement Revolving Credit Facility” shall mean each Class of
Additional/Replacement Revolving Credit Commitments made pursuant to Section
2.14(a).
“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.

3

--------------------------------------------------------------------------------




“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a Class of Additional/Replacement Revolving Credit Commitments.
“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any Class of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such Class less the aggregate Additional/Replacement Revolving Credit
Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Administrative Agent” shall mean Bank of America or any successor to Bank of
America appointed in accordance with the provisions of Section 12.8, together
with its Affiliates, as the administrative agent for the Lenders under this
Agreement and the other Credit Documents.
“Administrative Agent’s Office” shall mean the address and, as appropriate,
account of the Administrative Agent set forth on Schedule 13.2 or such other
address or account as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.
“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. The term “Control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” shall mean a Non‑Debt Fund Affiliate or a Debt Fund
Affiliate.
“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(C).
“Affiliated Lender Register” shall have the meaning provided in Section 13.6(j).
“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of March
16, 2012, between the Borrower and the Administrative Agent.
“Agent Parties” shall have the meaning provided in Section 13.2.

4

--------------------------------------------------------------------------------




“Agents” shall mean each of (i) the Administrative Agent and (ii) the Collateral
Agent.
“Aggregate Debit Items” shall have the meaning set forth in SEC Rule
15c3-1(a)(1)(ii) and items 10-14 of Exhibit A to SEC Rule 15c3-3.
“Agreement” shall mean this Credit Agreement.
“Amendment No. 1” shall mean the First Amendment and Incremental Assumption
Agreement to this Agreement, dated as of May 13, 2013.
“Amendment No. 1 Effective Date” shall mean the “Amendment Effective Date” (as
defined in Amendment No. 1).
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.19.
“Applicable Laws” shall mean, as to any Person, any international, foreign,
federal, state and local law (including common law and Environmental Laws),
statute, regulation, ordinance, treaty, rule, order, code, regulation, decree,
guideline, judgment, consent decree, writ, injunction, settlement agreement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed by any Governmental Authority, in each case applicable to or binding on
such Person or any of its property or assets or to which such Person or any of
its property or assets is subject.
“Applicable Margin” shall mean a percentage per annum equal to (a) with respect
to the Initial Tranche B Term Loans, (i) initially, (A) for Eurodollar Loans,
3.002.50% and (B) for ABR Loans, 2.00% and (ii) following the Initial Financial
Statement Delivery Date, as set forth on the grid below:1.50% and
Pricing Level
Consolidated Total Debt to Consolidated
EBITDA Ratio
Applicable Margin for Initial Tranche B Term Loans that are Eurodollar Loans
Applicable Margin for Initial Tranche B Term Loans that are ABR Loans
1
Greater than 1.75:1.00
3.00%
2.00%
2
Less than or equal to 1.75:1.00
2.75%
1.75%





(b) with respect to the Initial Tranche A Term Loans, Revolving Credit Loans and
Swingline Loans (it being understood that all Swingline Loans shall be ABR
Loans), (i) initially,

5

--------------------------------------------------------------------------------




(A) for Eurodollar Loans, 2.50% and (B) for ABR Loans, 1.50% and (ii) following
the Initial Financial Statement Delivery Date, as set forth on the grid below:
Pricing Level
Consolidated Total Debt to Consolidated
EBITDA Ratio
Applicable Margin for Revolving Credit Loans and Initial Tranche A Term Loans
that are Eurodollar Loans
Applicable Margin for Revolving Credit
Loans and Initial Tranche A Term Loans that are ABR Loans and Swingline Loans
1
Greater than 2.25:1.00
2.50%
1.50%
2
Less than or equal to 2.25:1.00
but greater than 1.50:1.00
2.25%
1.25%
3
Less than or equal to 1.50:1.00
but greater than 1.00:1.00
2.00%
1.00%
4
Less than or equal to 1.00:1.00
1.75%
0.75%



Any increase or decrease in the Applicable Margin for the Initial Tranche A Term
Loans, Revolving Credit Loans or Swingline Loans resulting from a change in the
Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective as
of the first Business Day immediately following the date Section 9.1 Financials
are delivered to the Administrative Agent pursuant to Sections 9.1(a) and
9.1(b); provided that at the option of the Required Credit Facility Lenders with
respect to the Initial Tranche A Term Loans and Revolving Credit Loans, the
highest pricing level (as set forth in the table above) shall apply (a) as of
the first Business Day after the date on which Section 9.1 Financials were
required to have been delivered but have not been delivered pursuant to Section
9.1 and shall continue to so apply to and including the date on which such
Section 9.1 Financials are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (b) as
of the first Business Day after an Event of Default under Section 11.1 or
Section 11.5 shall have occurred and be continuing and the Administrative Agent
has notified the Borrower that the highest pricing level applies, and shall
continue to so apply to but excluding the date on which such Event of Default
shall cease to be continuing (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).
In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such

6

--------------------------------------------------------------------------------




inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (a) the Borrower shall as soon
as practicable deliver to the Administrative Agent the correct Section 9.1
Financials for such Applicable Period, (b) the Applicable Margin shall be
determined as if the pricing level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within 10
Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement.
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.8(c) and Section 11.
“Applicable Period” shall have the meaning provided in the definition of the
term “Applicable Margin”.
“Approved Fund” shall mean any Person (other than a natural person) that is
primarily engaged or advises funds or other investment vehicles that are engaged
in making, purchasing, holding or investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course of business
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Asset Sale Prepayment Event” shall mean any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Capital Stock of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary);
provided, that the term “Asset Sale Prepayment Event” shall not include (a) any
Recovery Event or Permitted Sale Leaseback or (b) any Disposition (or series of
related Dispositions) permitted under clauses (a), (b),(d)(i), (e), (f), (h),
(l), (m) or (o) of Section 10.4.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6) substantially in the form of Exhibit J.
“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, any Vice President, the Assistant Treasurer, the General
Counsel, with respect to limited liability companies or partnerships that do not
have officers, any manager, managing member or general partner thereof, any
other senior officer of Holdings, the Borrower or any other Credit Party
designated as such in writing to the Administrative Agent by Holdings, the
Borrower or any other Credit Party, as applicable, and, with respect to any
document (other than the solvency certificate) delivered on the Closing Date,
the Secretary or the Assistant Secretary of any Credit Party. Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of
Holdings, the Borrower or any other

7

--------------------------------------------------------------------------------




Credit Party and such Authorized Officer shall be conclusively presumed to have
acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(e).
“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), an amount equal at such time to (a) the sum (which shall not be less
than zero) of, without duplication:
(i)on and after the Amendment No. 1 Effective Date, $15,000,000;
(ii)the amount (which amount shall not be less than zero) equal to 50% of the
Cumulative Consolidated Net Income of the Borrower and the Restricted
Subsidiaries;
(iii)to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all dividends, returns, interest, profits,
distributions, income and similar amounts (in each case, to the extent made in
cash) received by the Borrower or any Restricted Subsidiary from any Investment
(which amounts shall not exceed the amount of such Investment (valued at the
Fair Market Value of such Investment at the time such Investment was made)) to
the extent such Investment was made by using the Available Amount during the
period from and including the Business Day immediately following the Closing
Date through and including the Available Amount Reference Time (other than the
portion of any such dividends and other distributions that is used by the
Borrower or any Restricted Subsidiary to pay taxes);
(iv)to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all cash repayments of principal received by the
Borrower or any Restricted Subsidiary from any Investment (which amounts shall
not exceed the amount of such Investment (valued at the Fair Market Value of
such Investment at the time such Investment was made)) to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time in respect of loans made by the
Borrower or any Restricted Subsidiary and that constituted Investments;
(v)to the extent not already included in the calculation of Consolidated Net
Income or applied to prepay the Term Loans in accordance with Section 5.2(a)(i)
or to prepay or redeem any secured Permitted Additional Debt, the aggregate
amount of all Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection with the Disposition of its ownership interest in any
Investment to any Person other than to the Borrower or a Restricted Subsidiary
and to the extent such Investment was made by using the Available Amount during
the period from and including the Business Day immediately following the Closing
Date through and including the Available Amount Reference Time;

8

--------------------------------------------------------------------------------




(vi)the amount of any Investment of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary pursuant to Section 9.16 or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries pursuant to Section 10.3, in each case following the Closing Date
and at or prior to the Available Amount Reference Time, in each case, such
amount not to exceed the lesser of (x) the Fair Market Value of the Investments
of the Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary
immediately prior to giving effect to such re-designation or merger or
consolidation and (y) the amount originally invested from the Available Amount
by the Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary;
and
(vii)to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of any Final Refused Proceeds retained by the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time;
minus (b) the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time:
(i)    the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the amounts set forth in Section 10.5(i)(B)(3),
10.5(j)(iii), 10.5(s)(ii), 10.5(x)(C) after the Closing Date and on or prior to
the Available Amount Reference Time;
(ii)    the aggregate amount of Dividends made by Holdings or the Borrower using
the amounts set forth in clause (ii) of Section 10.6(h) after the Closing Date
and on or prior to the Available Amount Reference Time; and
(iii)    the aggregate amount expended of prepayments, repurchases, redemptions
and defeasances made by the Borrower or any Restricted Subsidiary using the
amounts set forth in clause (iii)(C) of the proviso to Section 10.7(a) after the
Closing Date and on or prior to the Available Amount Reference Time.
“Available Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Amount”.
“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions or other equity issuances (or issuances of Indebtedness
that have been converted into or exchanged for Qualified Capital Stock) received
as cash equity by the Borrower during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Equity Amount Reference Time, but excluding (i) all proceeds from the issuance
of Disqualified Capital Stock and (ii) any Cure Amount minus (b) the sum,
without duplication, and, without taking into account the proposed portion of
the

9

--------------------------------------------------------------------------------




Available Equity Amount calculated above to be used at the applicable Available
Equity Amount Reference Time, of:
(i)    the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the amounts set forth in Section 10.5(i)(iii)(2),
Section 10.5(j)(ii), Section 10.5(s)(iii) and Section 10.5(x)(B) after the
Closing Date and prior to the Available Equity Amount Reference Time;
(ii)    the aggregate amount of any Dividends made by the Borrower using the
amounts set forth in clause (iii) of Section 10.6(h) after the Closing Date and
prior to the Available Equity Amount Reference Time; and
(iii)    the aggregate amount of any prepayments, repurchases or defeasances
made by the Borrower using the amounts set forth in clause (iii)(A) of the
proviso to Section 10.7(a) after the Closing Date and prior to the Available
Equity Amount Reference Time.
“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount”.
“Available Revolving Credit Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
(and including Swingline Loans) then outstanding and (ii) the aggregate Letter
of Credit Obligations at such time.
“Bank of America” shall mean Bank of America, N.A.
“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 191 et seq., as amended, or any similar federal or state law for
the relief of debtors.
“Beneficial Owner” shall mean, in the case of a Lender (including Swingline
Lender and Letter of Credit Issuer), the beneficial owner of any amounts payable
under any Credit Document for U.S. federal withholding tax purposes.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
“Borrower” shall have the meaning provided in the preamble to this Agreement.

10

--------------------------------------------------------------------------------




“Borrower Materials” shall have the meaning provided in Section 9.1(h).
“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date (or swingline loans under any Extended
Revolving Credit Commitments from any swingline lender thereunder on a given
date), (b) the incurrence of one Class and Type of Initial Term Loan on the
Closing Date (or resulting from conversions on a given date after the Closing
Date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans), (c) the
incurrence of one Type and Class of Incremental Term Loan on an Incremental
Facility Closing Date (or resulting from conversions on a given date after the
applicable Incremental Facility Closing Date) having, in the case of Eurodollar
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans), (d) the incurrence of one Type of Revolving Credit Loan on a given date
(or resulting from conversions on a given date) having, in the case of
Eurodollar Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans), (e) the incurrence of one Type and Class of
Additional/Replacement Revolving Credit Loan on a given date (or resulting from
conversions on a given date) having, in the case of Eurodollar Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Loans) and (f)
the incurrence of one Type of Extended Revolving Credit Loan of a specified
Class on a given date (or resulting from conversions on a given date) having, in
the case of Eurodollar Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans).
“Broker-Dealer Capital Requirement” shall mean the sum of (a) the Clearing
Broker-Dealer Minimum Capital, and (b) the Introducing Broker-Dealer Minimum
Capital.
“Broker-Dealer Regulated Subsidiary” shall mean any Subsidiary of the Borrower,
without respect to SEC Rule 15c(3)-3, that is registered as a broker-dealer
under the Exchange Act or any other Applicable Law requiring such registration.
“Broker-Dealer Required Cash” shall mean, as of any date of determination, the
greater of (a) the difference of (i) all cash and cash equivalents (including
Segregated Cash) on the balance sheet of the Broker-Dealer Regulated Subsidiary
as of such date less (ii) all Indebtedness on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date, other than (A) Indebtedness
under Margin Lines of Credit and (B) other Indebtedness that has been approved
as regulatory capital for computation of Net Capital (as defined in SEC Rule
15c3-1) less (iii) the Broker-Dealer Surplus Capital of the Broker-Dealer
Regulated Subsidiary as of such date and (b) the sum of Calculated Segregated
Cash and the Introducing Broker-Dealer Minimum Capital as of such date.
“Broker-Dealer Surplus Capital” shall mean, as of any date of determination, the
difference of (a) the Net Capital (as defined in SEC Rule 15c3-1) of the
Broker-Dealer Regulated Subsidiary as of such date and (b) the Broker-Dealer
Capital Requirement as of such date.

11

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York City or San Diego, California and, if such day relates to any
Eurodollar Loan, shall mean any such day that is also a London Banking Day.
“Calculated Segregated Cash” shall mean, as of any date of determination, all
cash and “qualified” cash equivalents required to be segregated as calculated as
of such date under SEC Rule 15c3-3.
“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries and (b) all fixed
asset additions financed through Capitalized Lease Obligations incurred by the
Borrower and the Restricted Subsidiaries and recorded on the balance sheet in
accordance with GAAP during such period; provided that the term “Capital
Expenditures” shall not include:
(i)    expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Recovery Event,
(ii)    the purchase price of equipment that is purchased simultaneously with
the trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,
(iii)    the purchase of plant, property or equipment to the extent financed
with the proceeds of Dispositions outside the ordinary course of business that
are not required to be applied to prepay Term Loans pursuant to Section
5.2(a)(i) or to prepay or redeem any secured Permitted Additional Debt;
(iv)    expenditures that constitute any part of Consolidated Lease Expense,
(v)    expenditures that are accounted for as capital expenditures by the
Borrower or any Restricted Subsidiary and that actually are paid for by a Person
other than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period, it being
understood, however, that only the amount of expenditures actually provided or
incurred by the Borrower or any Restricted Subsidiary in such period and not the
amount required to be provided or incurred in any future period shall constitute
“Capital Expenditures” in the applicable period),

12

--------------------------------------------------------------------------------




(vi)    the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,
(vii)    any expenditures made as payments of the consideration for a Permitted
Acquisition (or Investments similar to those made for Permitted Acquisitions)
and expenditures made in connection with the Transactions,
(viii)    any capitalized interest expense and internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries, or
(ix)    any non‑cash compensation or other non‑cash costs reflected as additions
to property, plant and equipment in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting Indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.
“Capitalized Lease” shall mean, as applied to any Person, all leases of property
that have been or should be, in accordance with GAAP, recorded as capitalized
leases of such Person; provided that all leases of any Person that are or would
be characterized as operating leases in accordance with GAAP on January 1, 2011
(whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capitalized Leases)
for purposes of this Agreement regardless of any change in GAAP following the
date that would otherwise require such leases to be recharacterized as
Capitalized Leases.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as operating lease obligations in accordance with GAAP on
January 1, 2011 (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such obligations to be recharacterized as Capitalized Lease Obligations.
“Cash Collateral” shall have the meaning provided in Section 3.8(c).

13

--------------------------------------------------------------------------------




“Cash Collateralize” shall have the meaning provided in Section 3.8(c).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of its Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
“Cash Management Bank” shall mean any Person that is a Lender, Joint Bookrunner,
an Agent or any Affiliate of a Lender, Joint Bookrunner or an Agent at the time
it provides any Cash Management Services or that shall have become a Lender or
an Affiliate of the Lender at any time after it has provided any Cash Management
Services.
“Cash Management Obligations” shall mean obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Cash Management Bank in connection
with, or in respect of, any Cash Management Services.
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non‑card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” shall mean and be deemed to have occurred if:
(a)
any person, entity or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person, entity
or “group” and their respective Subsidiaries and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership (as defined


14

--------------------------------------------------------------------------------




in SEC Rules 13(d)-3 and 13(d)-5) of Capital Stock having the power to vote or
direct the voting of such Capital Stock having more than the greater of (A) 35%
of the ordinary voting power for the election of Board of Directors of Holdings
and (B) the percentage of the ordinary voting power for the election of Board of
Directors of Holdings owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Holders, unless in the case of either clause (A)
or (B) above, the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the members of the Board of Directors of Holdings;
(b)
at any time Continuing Directors shall not constitute at least a majority of the
Board of Directors of Holdings;

(c)
a “change of control” or any comparable term under any documentation governing
any Indebtedness for borrowed money owed to a third party by the Borrower or any
of its Restricted Subsidiaries with an aggregate outstanding principal amount in
excess of $35,000,000 shall have occurred;

(d)
Holdings shall cease to beneficially own and control 100% of the Voting Stock of
the Borrower; and/or

(e)
the Borrower shall cease to beneficially own and control 100% of the Voting
Stock of LPL Financial LLC.

provided that, at any time when at least a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity, all
references in clause (a) and (b) above to “Holdings” (other than in this
proviso) shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock of Holdings.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Initial Tranche A Term Loans, Initial Tranche B Term Loans, 2013 Incremental
Tranche B Term Loans, Incremental Term Loans (of a Class), Extended Term Loans
(of the same Extension Series), Extended Revolving Credit Loans (of the same
Extension Series and any related swingline loans thereunder),
Additional/Replacement Revolving Credit Loans (and any related swingline loans
thereunder) or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, an Initial
Tranche A Term Loan Commitment, an Initial Tranche B Term Loan Commitment, a
2013 Incremental Tranche B Term Loan Commitment, an Incremental Term Loan
Commitment (of a Class), an Extended Revolving Credit Commitment (of the same
Extension Series and any related swingline commitment thereunder), an
Additional/Replacement Revolving Credit Commitment (and any related swingline
commitment thereunder) or a Swingline Commitment, and when used in reference to
any Lender, refers to whether such Lender has a Loan or Commitment of any such
Class.

15

--------------------------------------------------------------------------------




“Clearing Broker-Dealer Minimum Capital” shall mean, for any Subsidiary of the
Borrower that is a broker-dealer subject to SEC Rule 15c(3)-3, as of any date of
determination, the greater of (a) $40,000,000 and (b) 15% of Aggregate Debit
Items on such date.
“Closing Date” shall mean the date upon which the conditions set forth in
Section 6 are satisfied, which date is March 29, 2012.
“Closing Date Indebtedness” shall mean Indebtedness described on Schedule ‎10.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.
“Collateral Agent” shall mean Bank of America or any successor appointed in
accordance with the provisions of Section 12.8, together with its Affiliates, as
the collateral agent for the Secured Parties.
“Commitment” shall mean, with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, Initial Tranche A Term Loan
Commitment, Initial Tranche B Term Loan Commitment, Incremental Term Loan
Commitment, Extended Revolving Credit Commitment, Additional/Replacement
Revolving Credit Commitment or any combination thereof (as the context requires)
and (b) with respect to the Swingline Lender or swingline lender under any
Extended Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitment, its Swingline Commitment or swingline commitment, as applicable.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean a rate equal to (a) initially, 0.50% per annum,
and (b) following the Initial Financial Statement Delivery Date, the rate per
annum determined in accordance with the grid set forth below. Any increase or
decrease in the Commitment Fee Rate resulting from a change in the Consolidated
Total Debt to Consolidated EBITDA Ratio shall become effective as of the first
Business Day immediately following the date Section 9.1 Financials are delivered
to the Administrative Agent pursuant to Sections 9.1(a) and 9.1(b):

16

--------------------------------------------------------------------------------




Consolidated Total Debt to Consolidated EBITDA Ratio
Applicable Revolving Commitment Fee Percentage
> 2.25:1.00
0.50%
< 2.25:1.00 but >1.00:1.00
0.375%
<1.00:1.00
0.25%



“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March 2012, delivered to the prospective
lenders in connection with this Agreement.
“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:
(a)
without duplication and to the extent already deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations or such derivative
instruments, bank and letter of credit fees, amortization of deferred financing
fees or costs and costs of surety bonds in connection with financing activities,
(ii)    provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period (including in respect of
repatriated funds and any penalties and interest related to such taxes),
(iii)    depreciation and amortization (including amortization of intangible
assets established through purchase accounting),
(iv)    Non‑Cash Charges,
(v)    [Reserved],
(vi)    unusual or non‑recurring charges (including any unusual or non‑recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and executive employment agreements), severance costs,

17

--------------------------------------------------------------------------------




relocation costs, integration costs and facilities’ opening costs, signing costs
(other than in connection with onboarding advisors), retention or completion
bonuses (other than in connection with onboarding advisors), transition costs
(other than in connection with onboarding advisors) and costs related to closure
and/or consolidation of facilities,
(vii)    restructuring charges, accruals or reserves and related charges
(including restructuring costs related to acquisitions prior to and after the
Closing Date),
(viii)    (A) the amount of management, monitoring, consulting and advisory
fees, indemnities and related expenses paid or accrued in such period to (or on
behalf of) the Sponsors (including any amortization thereof) and (B) the amount
of expenses relating to payments made to option holders of the Borrower or any
Parent Entity in connection with, or as a result of, any distribution being made
to shareholders of such Person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted in this Agreement,
(ix)    losses on Dispositions, disposals or abandonments (other than
Dispositions, disposals or abandonments in the ordinary course of business),
(x)    any costs or expenses incurred pursuant to any management equity plan or
share option plan or any other management or employee benefit plan or agreement
or share subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or the net cash proceeds of any issuance of Capital Stock (other than
Disqualified Capital Stock) of the Borrower (or any Parent Entity thereof),
(xi)    any non‑cash loss attributable to the mark-to-market movement in the
valuation of Hedging Obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815,
(xii)    any loss relating to amounts paid in cash prior to the stated
settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income for such period,
(xiii)    any gain relating to Hedging Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b)(vi) and (b)(vii) below,
(xiv)     cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non‑cash gains relating to such receipts were deducted in the calculation of

18

--------------------------------------------------------------------------------




Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back,
(xv)        any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment, acquisition
or any sale, conveyance, transfer or other Disposition of assets permitted under
this Agreement, to the extent actually indemnified or reimbursed, or, so long as
the Borrower has received notification from the applicable provider that it
intends to indemnify or reimburse such expenses, charges or losses and such
amount is in fact indemnified or reimbursed within 180 days of the date of such
notification,
(xvi)        to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has received notification from the insurer such amount will
be reimbursed by the insurer and only to the extent that such amount is in fact
reimbursed within 180 days of the date of such notification, expenses, charges
or losses with respect to liability or casualty events or business interruption,
and
(xvii)    amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person,
less
(b)
without duplication and to the extent included in arriving at such Consolidated
Net Income, the sum of the following amounts for such period:

(i)    unusual or non‑recurring gains,
(ii)    [Reserved],
(iii)    non‑cash gains,
(iv)    gains on Dispositions, disposals or abandonments (other than
Dispositions, disposals or abandonments in the ordinary course of business),
(v)    any non‑cash gain attributable to the mark-to-market movement in the
valuation of Hedging Obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815,
(vi)    any gain relating to amounts received in cash prior to the stated
settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in such period,
(vii)    any loss relating to Hedging Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income

19

--------------------------------------------------------------------------------




in any prior period and excluded from Consolidated EBITDA pursuant to clause
(a)(xii) or (a)(xiii) above, and
(viii) any expenses, charges or losses included in Consolidated EBITDA in any
prior period pursuant to clauses (a)(xv) or (a)(xvi) of this definition, but not
in fact indemnified or reimbursed, as the case may be, within 180 days of the
date of notification as described in such clause,
plus
(c)
an adjustment equal to the amount, without duplication of any amount otherwise
included in any other clause of the definition of “Consolidated EBITDA”, of the
Pro Forma Adjustment shall be added to Consolidated EBITDA (including the
portion thereof occurring prior to the relevant acquisition or Disposition) as
specified in the Pro Forma Adjustment Certificate delivered to the
Administrative Agent (for further delivery to the Lenders),

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,
(I)    to the extent included in the Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation or transaction
gains and losses related to currency remeasurements of Indebtedness (including
the net loss or gain resulting from Hedging Agreements for currency exchange
risk);
(II)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise disposed of during such period (but
not including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired, including pursuant to a transaction consummated prior to the
Closing Date, and not subsequently so disposed of, an “Acquired Entity or
Business”), and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period (including the portion thereof occurring prior to
such acquisition or conversion) determined on a historical Pro Forma Basis; and
(III)    there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise Disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary to the extent not subsequently reacquired, reclassified or
continued, in each case, during such period (each such Person, property,
business or asset so sold, transferred or otherwise Disposed of or

20

--------------------------------------------------------------------------------




closed, a “Sold Entity or Business”), and the Disposed EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the
Disposed EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such sale, transfer, disposition, closure,
reclassification or conversion) determined on a historical Pro Forma Basis;
provided that notwithstanding any classification under GAAP of any Person or
business in respect of which a definitive agreement for the Disposition thereof
has been entered into as discontinued operations, the Disposed EBITDA of such
Person or business shall not be excluded pursuant to this paragraph (III) until
such Disposition shall have been consummated.
Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (II) and (III) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date and adjustments as provided under clause (c) above, Consolidated
EBITDA shall be deemed to be $124,331,000, $122,997,000, $111,596,000, and
$100,796,000 for the fiscal-quarters ended March 31, 2011, June 30, 2011,
September 30, 2011 and December 31, 2011, respectively.
“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recently ended Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period; provided that, for
purposes of calculating the Consolidated EBITDA to Consolidated Interest Expense
Ratio for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination. In the event that the Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, repays, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has not been permanently repaid) subsequent to the commencement of
the period for which the Consolidated EBITDA to Consolidated Interest Expense
Ratio is being calculated, but prior to or simultaneously with the event for
which the calculation of the Consolidated EBITDA to Consolidated Interest
Expense Ratio is made, then the Consolidated EBITDA to Consolidated Interest
Expense Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, repayment, redemption, retirement or extinguishing of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period.
“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP), net of cash interest income, of the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements for Indebtedness, but excluding, however, (a) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses,
pay-in-kind interest expense, the amortization of original

21

--------------------------------------------------------------------------------




issue discount resulting from Indebtedness below par and any other amounts of
non‑cash interest (including as a result of the effects of purchase accounting),
(b) the accretion or accrual of discounted liability during such period, (c) any
interest in respect of items excluded from Indebtedness in the proviso to the
definition thereof, (d) any non‑cash interest expense attributable to the
movement in the mark-to-market valuation of Hedging Obligations or other
derivative instruments pursuant to Accounting Standards Codification 815, (e)
any one-time cash costs associated with breakage costs in respect of Interest
Rate Hedging Agreements, (f) any interest expense in respect of Indebtedness
outstanding under any Margin Lines of Credit, (g) all additional interest or
liquidated damages then owing pursuant to any registration rights agreement and
any comparable “additional interest” or liquidated damages with respect to other
securities designed to compensate the holders thereof for a failure to publicly
register such securities, (h) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting, and (i) any expensing of commitment and
other financing fees (excluding, for the avoidance of doubt, the Commitment
Fee).
“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
a Person and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), but excluding real estate taxes, insurance costs and common
area maintenance charges and net of sublease income; provided that Consolidated
Lease Expense shall not include (a) obligations under vehicle leases entered
into in the ordinary course of business, (b) all such rental expenses associated
with assets acquired pursuant to a Permitted Acquisition (or Investments similar
to those made for Permitted Acquisitions) to the extent that such rental
expenses relate to operating leases (i) in effect at the time of (and
immediately prior to) such acquisition and (ii) related to periods prior to such
acquisition, (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP and (d) the effects from applying
purchase accounting.
“Consolidated Net Income” shall mean, for any period, the net income (loss)
attributable to the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,
(a)
extraordinary items for such period,

(b)
the cumulative effect of a change in accounting principles during such period to
the extent included in Consolidated Net Income,

(c)
Transaction Expenses and any fees and expenses (including any commissions,
discounts, and other fees or charges) incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing or recapitalization transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed and/or not successful)


22

--------------------------------------------------------------------------------




and any charges or non‑recurring merger costs incurred during such period as a
result of any such transaction,
(d)
any income (loss) for such period attributable to the early extinguishment of
Indebtedness (including Term Loans), Hedging Agreements or other derivative
instruments,

(e)
accruals and reserves that are established or adjusted in accordance with GAAP
or changes as a result of the adoption or modification of accounting policies
during such period,

(f)
stock-based, partnership interest-based and similar incentive-based compensation
award or arrangement expenses (including with respect to any profits interest
relating to membership interests in any partnership or limited liability
company),

(g)
any income (loss) for such period of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, shall be
excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) to the referent Person or a Restricted Subsidiary thereof
in respect of such period, and

(h)
any income (loss) for such period resulting from the purchase or acquisition,
and subsequent cancellation, of any Term Loans hereunder by any Purchasing
Borrower Party pursuant to the provisions of Section 13.6.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.
There shall be excluded from Consolidated Net Income for any period the effects
from applying purchase accounting, including applying purchase accounting to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transactions, any
acquisition consummated prior to the Closing Date and any Permitted Acquisitions
(or Investments similar to those made for Permitted Acquisitions) or the
amortization or write-off of any amounts thereof.
“Consolidated Secured Debt” shall mean, as of any date of determination, the
sum, without duplication, of (i) Consolidated Total Debt as of such date of
determination that is secured by a Lien on any of the assets or property of the
Borrower or any Restricted Subsidiary

23

--------------------------------------------------------------------------------




and (ii) the aggregate principal amount of any Indebtedness incurred in reliance
on Section 10.1(v) and outstanding on such date of determination.
“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of the aggregate principal amount of indebtedness of the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition or Investments similar to those made for
Permitted Acquisitions), consisting of indebtedness for borrowed money, Unpaid
Drawings, Capitalized Lease Obligations and debt obligations evidenced by
promissory notes or similar instruments minus (b) the sum of (i) the aggregate
amount of cash and cash equivalents included in the cash accounts not identified
as “restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as at such date plus (ii) all Segregated Cash as at such
date, to the extent that such sum exceeds the amount of Required Cash and to the
extent the use thereof for application to the payment of Indebtedness is not
otherwise prohibited by law or any contract to which the Borrower or any of the
Restricted Subsidiaries is a party minus (c) all Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding under any Margin Lines of Credit on
such date; provided that the amounts described in clause (b) above shall not
exceed $300,000,000 in the aggregate. It is understood that to the extent the
Borrower or any Restricted Subsidiary issues or incurs any Indebtedness
hereunder and receives the proceeds of such Indebtedness, for purposes of
determining any incurrence test under this Agreement and whether the Borrower is
in Pro Forma Compliance with any such test, the proceeds of such issuances or
incurrence shall not be considered cash for purposes of any “netting” pursuant
to clause (b) of this definition.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.
“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated or designated to be a member of such Board of
Directors, directly or indirectly, by the Permitted Holders or Persons nominated
or designated by the Permitted Holders or (d) who has been nominated or
designated to be, or designated as, a member of such Board of Directors by a
majority of the other Continuing Directors then in office; provided that, at any
time when at least

24

--------------------------------------------------------------------------------




a majority of the outstanding Voting Stock of Holdings is directly or indirectly
owned by a Parent Entity, all references in this definition to “Holdings” (other
than in this proviso) shall be deemed to refer to the ultimate Parent Entity
that directly or indirectly owns such Voting Stock of Holdings.
“Contract Consideration” shall have the meaning provided in the definition of
the term “Excess Cash Flow”.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Corrective Extension Amendment” shall have the meaning provided in Section
2.15(e).
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
modify, extend, refinance, renew, replace or refund, in whole or in part,
existing Term Loans or existing Revolving Credit Loans (or unused Revolving
Credit Commitments), any then-existing Additional/Replacement Revolving Credit
Loans (or unused Additional/Replacement Revolving Credit Commitments), any
then-existing Extended Revolving Credit Loans (or unused Extended Revolving
Credit Commitments), or any Loans under any then-existing Incremental Facility
(or, if applicable, unused Commitments thereunder), or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided, further, that
(i) the covenants, events of default and guarantees of such Indebtedness
(excluding, for the avoidance of doubt, interest rates, interest margins, rate
floors, funding discounts, fees, financial maintenance covenants and prepayment
or redemption premiums and terms) (when taken as a whole) are not materially
more favorable to the lenders or holders providing such Indebtedness than those
applicable to the Refinanced Debt (other than covenants or other provisions
applicable only to periods after the Latest Maturity Date)(provided that in the
event any financial maintenance covenant under any Credit Agreement Refinancing
Indebtedness is materially more favorable to such lenders or holders than the
Financial Performance Covenants, the Financial Performance Covenants shall be
deemed modified on or prior to the date of the incurrence of such Credit
Agreement Refinancing Indebtedness so that they are equally favorable to the
holders of the Refinanced Debt as such financial maintenance covenants are to
the holders of such Credit Agreement Refinancing Indebtedness), (ii) in the case
of any such Indebtedness in the form of notes or debentures or which modifies,
extends, refinances, renews, replaces or refunds, in whole or in part, existing
Term Loans, shall have a maturity that is at least 91 days

25

--------------------------------------------------------------------------------




after the maturity of the Refinanced Debt and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iii) in the case of any
such Indebtedness which modifies, extends, refinances, renews, replaces or
refunds any existing Revolving Credit Loans (or unused Revolving Credit
Commitments), any then-existing Additional/Replacement Revolving Credit Loans
(or unused Additional/Replacement Revolving Credit Commitments) or any
then-existing Extended Revolving Credit Loans (or unused Exended Revolving
Credit Commitments) shall have a maturity that is no earlier than the maturity
of such Refinanced Debt, (iv) except to the extent otherwise permitted under
this Agreement (subject to a dollar for dollar usage of any other basket set
forth in Section 10.1, if applicable), such Indebtedness shall not have a
greater principal amount (or accreted value, if applicable) than the principal
amount (or accreted value, if applicable) of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and fees and expenses associated
with the refinancing plus an amount equal to any existing commitments unutilized
and letters of credit undrawn, (v) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained, (vi) except to the extent
otherwise permitted hereunder, the aggregate unused revolving commitments under
such Credit Agreement Refinancing Indebtedness shall not exceed the unused
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or Extended Revolving Credit Commitments, as applicable, being
replaced plus undrawn letters of credit and (vii) in the case of any such
Indebtedness in the form of notes or debentures or which extends, renews,
replaces or refinances, in whole or in part, existing Term Loans, shall not
require any mandatory repayment or redemption (other than (x) in the case of
notes or debentures, customary change of control, asset sale event or casualty
or condemnation event offer and customary acceleration any time after an event
of default or upon any Event of Default and (y) in the case of any term loans,
mandatory prepayments that are on terms not more favorable to the lenders or
holders providing such Indebtedness than those applicable to the Refinanced
Debt) prior to the 91st day after the maturity date of the Refinanced Debt.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Agency Fee Letter, each Letter of Credit, any promissory notes
issued by the Borrower hereunder, any Incremental Agreement, any Extension
Agreement, Amendment No. 1, and any Customary Intercreditor Agreement entered
into after the Closing Date to which the Collateral Agent and/or Administrative
Agent is a party.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, or increase in the amount, of a Letter
of Credit.
“Credit Facility” shall mean any of the Initial Tranche A Term Loan Facility,
Initial Tranche B Term Loan Facility, any Incremental Term Loan Facility, the
Revolving Credit Facility, any Additional/Replacement Revolving Credit Facility,
any Extended Term Loan Facility or any Extended Revolving Credit Facility, as
applicable.
“Credit Party” shall mean the Borrower and each of the Guarantors.

26

--------------------------------------------------------------------------------




“Cumulative Consolidated Net Income” shall mean, as at any date of
determination, Consolidated Net Income for the period (taken as one accounting
period) commencing on January 1, 2012 and ending on the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered.
“Cure Amount” shall have the meaning provided in Section 11.12(a).
“Cure Deadline” shall have the meaning provided in Section 11.12(a).
“Cure Right” shall have the meaning provided in Section 11.12(a).
“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness, the security of which is
not intended to rank junior or senior to the Liens securing the Obligations (but
without regard to the control of remedies), at the option of the Borrower and
the Administrative Agent acting together, either (i) any intercreditor agreement
substantially in the form of the Senior Priority Lien Intercreditor Agreement or
(ii) a customary intercreditor agreement in a form reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens securing such Indebtedness shall not rank junior or senior to the Lien
securing the Obligations (but without regard to the control of remedies) and (b)
to the extent executed in connection with the incurrence of secured
Indebtedness, the security of which is intended to rank junior to the Liens
securing the Obligations, at the option of the Borrower and the Administrative
Agent acting together, either (i) an intercreditor agreement substantially in
the form of the Junior Priority Lien Intercreditor Agreement or (ii) a customary
intercreditor agreement in a form reasonably acceptable to the Administrative
Agent and the Borrower, which agreement shall provide that the Liens securing
such Indebtedness shall rank junior to the Lien securing the Obligations.
“Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than Holdings,
the Borrower or any Subsidiary of the Borrower) that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which any Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such Affiliate.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, but
excluding Indebtedness permitted to be issued or incurred under Section 10.1
(other than Incremental Term Loans incurred in reliance on clause (i) of the
proviso to Section 2.14(b), Permitted Additional Debt incurred in reliance on
Section 10.1(v)(i) and, to the extent relating to Term Loans, Credit Agreement
Refinancing Indebtedness).
“Debtor Relief Laws” shall mean the Bankruptcy Code, and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

27

--------------------------------------------------------------------------------




“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to fund, or has
notified the Borrower, the Administrative Agent, any Letter of Credit Issuer,
the Swingline Lender (or any letter of credit issuer or swingline lender under
any Extended Revolving Credit Facility or Additional Replacement Revolving
Credit Facility) or any Lender in writing that it does not intend to fund, any
portion of the Revolving Credit Loans, Additional/Replacement Revolving Credit
Loans, Extended Revolving Credit Loans (and/or related letters of credit
participations or participations in swingline loans), Letter of Credit
Participations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent, any
Letter of Credit Issuer, the Swingline Lender (or any letter of credit issuer or
swingline lender under any Extended Revolving Credit Facility or Additional
Replacement Revolving Credit Facility) or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (c) notified the Borrower or the Administrative Agent, any Letter of Credit
Issuer, any Swingline Lender (or any letter of credit issuer or swingline lender
under any Extended Revolving Credit Facility) or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement or provided any written notification to
any Person to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, has made a public statement or provided any written
notification to any Person to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be reasonable, conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting
Lender) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Letter of Credit Issuer, the Swingline
Lender and each other Lender promptly following such determination.
“Designated Non‑Cash Consideration” shall mean the Fair Market Value of non‑cash
consideration received by the Borrower or its Restricted Subsidiaries in
connection

28

--------------------------------------------------------------------------------




with a Disposition pursuant to Section 10.4(c) that is designated as Designated
Non‑Cash Consideration pursuant to a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent, setting forth the basis of such
valuation (which amount will be reduced by the Fair Market Value of the portion
of the non‑cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.
“Disposition” shall have the meaning provided in Section 10.4.
“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is putable or exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
other than as a result of a change of control, asset sale event or casualty or
condemnation event and customary acceleration any time after an event of default
so long as any rights of the holders thereof upon the occurrence of a change of
control, asset sale event or casualty or condemnation event and customary
acceleration any time after an event of default shall be subject to the prior
repayment in full of the Loans and all other Obligations (other than Hedging
Obligations under any Secured Hedging Agreement, Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), or (b) is redeemable or exchangeable at the option of the holder
thereof (other than solely for Qualified Capital Stock), other than as a result
of a change of control, asset sale or casualty or condemnation event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale event or casualty or condemnation event shall be subject to the prior
repayment in full of the Loans and all other Obligations (other than Hedging
Obligations under any Secured Hedging Agreement, Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), in whole or in part, or (c) provides for the scheduled payment of
dividends in cash, in each case prior to the date that is 91 days after the
Latest Maturity Date; provided that if such Capital Stock is issued pursuant to
any plan for the benefit of employees of Holdings (or any Parent Entity
thereof), the Borrower or any of its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by Holdings (or any Parent
Entity thereof), the Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
“Disqualified Lenders” shall mean any bank, financial institution or other
institutional lender or investor and those Persons who are competitors of the
Borrower that have

29

--------------------------------------------------------------------------------




been, in each case, separately identified in writing by the Borrower or the
Sponsors and acknowledged by the Administrative Agent by notice to the Borrower
prior to the Closing Date.
“Dividends” shall have the meaning provided in Section 10.6.
“Documentation Agent” shall mean the Person identified on the cover page of this
Agreement as such, in its capacity as documentation agent under this Agreement.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Borrower and the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in the manner set forth in the
proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the remaining
Weighted Average Life to Maturity of such Loans and (y) the four years following
the date of incurrence thereof) payable generally to Lenders making such Loans,
but excluding any arrangement, structuring or other similar fees payable in
connection therewith that are not generally shared with the relevant Lenders
and, if applicable, customary consent fees for an amendment paid generally to
consenting Lenders; provided that, with respect to any Loans that include a
“LIBOR floor”, (1) to the extent that the Reference Rate on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such Loans for
the purpose of calculating the Effective Yield and (2) to the extent that the
Reference Rate on the date that the Effective Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
Effective Yield.
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person (subject, in each case, to such
consents, if any, as may be required under Section 13.6(b)), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by

30

--------------------------------------------------------------------------------




governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the Release or threatened Release of Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, in each case relating to
pollution or the protection of the environment or, to the extent relating to
exposure to chemicals, materials or substances that are harmful or deleterious
to the environment, human health or safety.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings, the Borrower or a Subsidiary thereof would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“Eurodollar Borrowing” shall mean each Borrowing of a Eurodollar Loan.
“Eurodollar Loan” shall mean any Loan bearing interest at rate determined by
reference to the Eurodollar Rate.
“Eurodollar Rate” shall mean:
(a)
for any Interest Period with respect to a Eurodollar Loan, the rate per annum
equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to


31

--------------------------------------------------------------------------------




such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
(b)
for any interest calculation with respect to an ABR Loan on any date, the rate
per annum equal to (i) BBA LIBOR, as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same-day funds in the approximate amount of the ABR
Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar loan market at their request at the date and time of
determination;

provided that in the event the Eurodollar Rate for any Eurodollar Borrowing of
Initial Tranche B Term Loans prior to the Incremental Term Loan Effective Date
or 2013 Incremental Tranche B Term Loans on and after the Incremental Term Loan
Effective Date, determined in accordance with clause (a) above would be less
than 1.000.75%, then the Eurodollar Rate for the applicable Eurodollar Borrowing
of Initial Tranche B Term Loans or 2013 Incremental Tranche B Term Loans shall
instead be 1.000.75%.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a)
the sum, without duplication, of:

(i)    Consolidated Net Income for such period;
(ii)    an amount equal to the amount of all Non‑Cash Charges to the extent
deducted in arriving at such Consolidated Net Income;
(iii)    decreases in Net Working Capital (except as a result of the
reclassification of items from short‑term to long‑term or vice versa), decreases
in long‑term accounts receivable and increases in the long‑term portion of
deferred revenue for such period (other than any such decreases or increases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of property by the Borrower or any of its Restricted Subsidiaries
completed during such period or the application of purchase accounting);

32

--------------------------------------------------------------------------------




(iv)    an amount equal to the aggregate net non‑cash loss on the Disposition of
assets, business units or property by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income;
(v)    cash payments received in respect of Hedging Agreements during such
period to the extent not included in arriving at such Consolidated Net Income;
and
(vi)    income tax expense to the extent deducted in arriving at such
Consolidated Net Income; minus
(b)
the sum, without duplication, of:

(i)    an amount equal to the amount of all non‑cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (h) of the definition of the term “Consolidated Net Income”;
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures or
acquisitions of Intellectual Property or acquisitions were financed by the
issuance or incurrence of long‑term Indebtedness by, or the issuance of Capital
Stock by, or the making of capital contributions to, the Borrower or any of the
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) all principal
payments of Permitted Additional Debt and Credit Agreement Refinancing
Indebtedness and (C) the amount of any mandatory prepayment of Term Loans
actually made pursuant to Section 5.2(a)(i) and any mandatory redemption or
prepayment of Credit Agreement Refinancing Indebtedness or Permitted Additional
Debt pursuant to the corresponding provisions of the governing documentation
thereof, in any such case from the proceeds of any Disposition and that resulted
in an increase to Consolidated Net Income and not in excess of the amount of
such increase but excluding (1) all other prepayments and/or redemptions of
Loans and (2) all prepayments of revolving credit loans and swingline loans (in
each case, other than the Loans) permitted hereunder made during such period
(other than in respect of any revolving credit facility to the extent there is
an equivalent permanent reduction in commitment thereunder)), except to the
extent financed by the issuance or incurrence of long‑term Indebtedness by, or
the issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

33

--------------------------------------------------------------------------------




(iv)    an amount equal to the aggregate net non‑cash gain on the Disposition of
property by the Borrower and the Restricted Subsidiaries during such period
(other than the Disposition of property in the ordinary course of business) to
the extent included in arriving at such Consolidated Net Income;
(v)    increases in Net Working Capital (except as a result of the
reclassification of items from short term to long term or vice versa), increases
in long term accounts receivable and decreases in the long‑term portion of
deferred revenue for such period (other than any such increases or decreases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of business by the Borrower and the Restricted Subsidiaries during such
period or the application of purchase accounting);
(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long‑term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, except to the extent that such
payments were financed by the issuance or incurrence of long‑term Indebtedness
by, or the issuance of Capital Stock by, or the making of capital contributions
to, the Borrower or any of the Restricted Subsidiaries or using the proceeds of
any Disposition outside the ordinary course of business;
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments made in cash (other than
Investments made pursuant to Sections 10.5(b), (f), (g), (h), (q), and (p)) made
during such period, except to the extent that such Investments were financed by
the issuance or incurrence of long‑term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;
(viii)    the amount of Dividends paid in cash during such period (other than
pursuant to Section 10.6(h)), except to the extent that such Dividends were
financed by the issuance or incurrence of long‑term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;
(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent that such expenditures were
financed by the issuance or incurrence of long‑term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

34

--------------------------------------------------------------------------------




(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent that such payments were financed by the
issuance or incurrence of long‑term Indebtedness by, or the issuance of Capital
Stock by, or the making of capital contributions to, the Borrower or any of the
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;
(xi)    without duplication of amounts deducted from Excess Cash Flow in the
then-applicable or other periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent that the aggregate amount of cash actually utilized
to finance such Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions), Capital Expenditures or acquisitions of Intellectual
Property during such following period of four consecutive fiscal quarters
(except to the extent financed by the issuance or incurrence of long‑term
Indebtedness by, or the issuance of Capital Stock by, or the making of capital
contributions to, the Borrower or any of the Restricted Subsidiaries or using
the proceeds of any Disposition outside the ordinary course of business) is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters;
(xii)    income taxes, including penalties and interest, paid in cash in such
period; and
(xiii)    cash expenditures made in respect of Hedging Agreements during such
period to the extent not deducted in arriving at such Consolidated Net Income;
provided, that, in no event shall Excess Cash Flow exceed an amount equal to the
difference of (a) all cash and cash equivalents (including Segregated Cash) on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries,
as of the last day of such period, less (b) all Indebtedness on the balance
sheet of the Regulated Subsidiaries as of such date, other than (A) Indebtedness
under Margin Lines of Credit and (B) other Indebtedness that has been approved
as regulatory capital for computation of Net Capital (as defined in SEC Rule
15c3-1) less (c) all Required Cash of all such Persons as of such date.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

35

--------------------------------------------------------------------------------




“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.
“Excluded Capital Stock” shall mean:
(a)
any Capital Stock with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower and the
Collateral Agent), the cost or other consequences (including any material
adverse tax consequences) of pledging such Capital Stock shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom,

(b)
solely in the case of any pledge of Capital Stock of any Foreign Subsidiary or
FSHCO to secure the Obligations, any Capital Stock that is Voting Stock of such
Foreign Subsidiary or FSHCO in excess of 65% of the outstanding Capital Stock
that is Voting Stock of such class,

(c)
any Capital Stock to the extent the pledge thereof would be prohibited by any
Applicable Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),

(d)
the Capital Stock of any Unrestricted Subsidiary,

(e)
the Capital Stock of PTC Holdings, Inc. and The Private Trust Company, N.A.,

(f)
any “margin stock” and Capital Stock of any Person, other than any wholly-owned
Restricted Subsidiary to the extent, and for so long as, the pledge of such
Capital Stock would be prohibited by the terms of any Contractual Obligation,
Organizational Document, joint venture agreement or shareholders’ agreement
applicable to such Person,

(g)
any Capital Stock of any Subsidiary to the extent that the pledge of such
Capital Stock would result in material adverse tax consequences to Holdings, the
Borrower or any Subsidiary as reasonably determined by the


36

--------------------------------------------------------------------------------




Borrower in consultation with the Administrative Agent and notified in writing
to the Collateral Agent, and
(h)
the Capital Stock of any Subsidiary of a Foreign Subsidiary or FSHCO.

“Excluded Property” shall have the meaning provided in the Security Agreement.
“Excluded Subsidiary” shall mean:
(a)
any Subsidiary that is not a wholly owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non‑wholly owned
Subsidiary),

(b)
any Subsidiary, including any regulated entity that is subject to net worth or
net capital or similar capital and surplus restrictions, that is prohibited by
Applicable Law, accounting policies or principles or by Contractual Obligations
existing on the Closing Date (including, without limitation, the Broker-Dealer
Regulated Subsidiaries set forth in Schedule 1.1(b)) or, with respect to any
Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing
Date (so long as such prohibition is not incurred in contemplation of such
acquisition), Contractual Obligations existing on the date such Subsidiary is so
acquired, or that is otherwise restricted by Applicable Law, in each case from
guaranteeing the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restrictions or any replacement or renewal
thereof is in effect),

(c)
any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a Guarantee unless such
consent, approval, license or authorization has been received, or is received
after commercially reasonable efforts by such Subsidiary to obtain the same,
which efforts may be requested by the Administrative Agent,

(d)
any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a CFC,

(e)
PTC Holdings, Inc. or The Private Trust Company, N.A.,

(f)
any Immaterial Subsidiary (provided that the Borrower shall not be permitted to
exclude Immaterial Subsidiaries from guaranteeing the Obligations to the extent
that (i) the aggregate amount of gross revenue for all Immaterial Subsidiaries
(other than Unrestricted Subsidiaries) excluded by this clause (f) exceeds 10%
of the consolidated gross revenues of the Borrower and its Domestic Subsidiaries
that are Restricted Subsidiaries


37

--------------------------------------------------------------------------------




for the most recent Test Period ended on or prior to the date of determination
or (ii) the aggregate amount of total assets for all Immaterial Subsidiaries
(other than Unrestricted Subsidiaries) excluded by this clause (f) exceeds 10%
of the aggregate amount of total assets of the Borrower and its Domestic
Subsidiaries that are Restricted Subsidiaries as at the end of the most recent
Test Period ended on or prior to the date of determination),
(g)
any other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower (confirmed in writing by
notice to the Borrower and the Collateral Agent), the cost or other consequences
(including any material adverse tax consequences) of providing a guarantee shall
be excessive in view of the benefits to be obtained by the Secured Parties
therefrom,

(h)
any Foreign Subsidiary and any Unrestricted Subsidiary,

(i)
any other Domestic Subsidiary acquired pursuant to a Permitted Acquisition and
financed with secured Indebtedness incurred pursuant to Section 10.1(j) or
10.1(k) and permitted by the proviso to subclause (z) and (y) of each such
Section, respectively, and each Restricted Subsidiary acquired in such Permitted
Acquisition that guarantees such Indebtedness to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing the Obligations (so long as such prohibition is not incurred in
contemplation of such acquisition), and

(j)
any Subsidiary to the extent that the guarantee of the Obligations would result
in material adverse tax consequences to Holdings, the Borrower or any Subsidiary
as reasonably determined by the Borrower in consultation with the Administrative
Agent and notified in writing to the Collateral Agent.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
obligation (a “Swap Obligation”) to pay or perform under any agreement,
contract, or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Credit Party of, or the grant by such Credit
Party of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 9.18 hereof and any other “keepwell, support or other agreement” for the
benefit of such Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act) at the time the Guarantee of such Credit Party, or a
grant by such Credit Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation

38

--------------------------------------------------------------------------------




arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Exclusive IP Licenses” shall mean any exclusive intellectual property license,
sublicense or cross-license granted by the Borrower or any of its Restricted
Subsidiaries to another Person, which license, sublicense or cross-license was
not made in the ordinary course of business and which materially limits the
ability of the Borrower or its Restricted Subsidiaries to continue to use such
intellectual property in its business.
“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.
“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(c).
“Existing Revolving Credit Class” shall have the meaning provided in Section
2.15(a)(ii).
“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).
“Existing Term Loan Class” shall have the meaning provided in Section 2.15(a).
“Expected Cure Amount” shall have the meaning provided in Section 11.12(b).
“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.
“Extended Repayment Date” shall have the meaning provided in Section 2.5(d).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(a)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).
“Extended Term Loan Class” shall have the meaning provided in Section 2.15(a).
“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

39

--------------------------------------------------------------------------------




“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(d).
“Extended Term Loans” shall have the meaning provided in Section 2.15(a).
“Extending Lender” shall have the meaning provided in Section 2.15(b).
“Extension Agreement” shall have the meaning provided in Section 2.15(c).
“Extension Date” shall have the meaning provided in Section 2.15(d).
“Extension Election” shall have the meaning provided in Section 2.15(b).
“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.
“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of a Person and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“FCPA” shall mean Foreign Corrupt Practices Act of 1977, as amended,
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that

40

--------------------------------------------------------------------------------




(a) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“Final Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 10.9 and 10.10.
“First Lien Obligations” shall mean the Obligations, Permitted First Priority
Refinancing Debt and the Permitted Additional Debt Obligations (other than any
Permitted Additional Debt Obligations that are unsecured or are secured by a
Lien ranking junior or senior to the Lien securing the Obligations (but without
regard to the control of remedies)), collectively.
“First Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).
“Foreign Plan” shall mean any pension plan maintained or contributed to by the
Borrower or any Restricted Subsidiary with respect to employees employed outside
the United States.
“Foreign Recovery Event” shall have the meaning provided in Section 5.2(h).
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fortigent Acquisition” shall mean the acquisition by the Borrower (or any
Restricted Subsidiary of all the outstanding Capital Stock of Fortigent Holdings
Company, Inc.
“Fronting Fee” shall have the meaning provided in Section 4.1(b).
“FSHCO” shall mean any direct or indirect Domestic Subsidiary that has no
material assets other than Capital Stock of one or more direct or indirect
Foreign Subsidiaries that are CFCs.

41

--------------------------------------------------------------------------------




“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.
“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, province,
territory or other political subdivision thereof, and any entity, body or
authority exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including the PBGC and
other quasi-governmental entities established to perform such functions.
“Guarantee” shall mean the Guarantee, dated as of the Closing Date, made by each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit A.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean (a) each of Holdings and each Domestic Subsidiary of
Holdings (other than Borrower or any Excluded Subsidiary) on the Closing Date
and (b) each Subsidiary that becomes a party to the Guarantee after the Closing
Date pursuant to Section 9.11.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous

42

--------------------------------------------------------------------------------




waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.
“Hedge Bank” shall mean any Person that is a Lender, an Agent or an Affiliate of
a Lender or an Agent and that is a counterparty to a Hedging Agreement with a
Credit Party or one of its Restricted Subsidiaries, in its capacity as such, at
the time it enters into such Hedging Agreement or at any time after it has
entered into such Hedging Agreement.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
“Historical Financial Statements” shall mean, as of the Closing Date, (a) the
audited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of Holdings and its Subsidiaries for the
fiscal years ended December 31, 2009, December 31, 2010 and December 31, 2011.
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) any other Person or Persons (the “New Holdings”) that is a
Subsidiary of (or are Subsidiaries of) Holdings or of any Parent Entity of
Holdings (or the previous New Holdings, as the case may be) (the “Previous
Holdings”); provided that (a) such New Holdings directly owns 100% of the
Capital Stock of the Borrower, (b) the New Holdings shall expressly assume all
the obligations of the Previous Holdings under this Agreement and the other
Credit Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (c) the New Holdings shall have
delivered to the Administrative Agent a certificate of an Authorized Officer
stating that such substitution and any supplements to the Credit Documents
preserve the enforceability of the Guarantee and the perfection and priority of
the Liens under the Security Documents, (d) if reasonably requested by the
Administrative Agent, an opinion of counsel shall be delivered by the Borrower
to the Administrative Agent to

43

--------------------------------------------------------------------------------




the effect that such substitution does not violate this Agreement or any other
Credit Document, (e) all Capital Stock of the Borrower is contributed or
otherwise transferred to such New Holdings and pledged to secure the Obligations
and (f) no Default or Event of Default has occurred and is continuing at the
time of such substitution and such substitution does not result in any Default
or Event of Default or material tax liability; provided, further, that if each
of the foregoing is satisfied, the Previous Holdings shall be automatically
released of all its obligations under the Credit Documents and any reference to
“Holdings” in the Credit Documents shall be meant to refer to the “New
Holdings”.
“HUD” shall mean the United States Department of Housing and Urban Development.
“HUD-Regulated Subsidiary” shall mean the Subsidiary of the Borrower that is a
HUD-approved non‑supervised mortgagee.
“HUD-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, the greater of (a) $100,000 and (b) the difference of (i) all
cash and cash equivalents on the balance sheet of the HUD-Regulated Subsidiary
as of such date and (ii) the Adjusted Net Worth (as referenced in 12 CFR Section
202.5(n)) of the HUD-Regulated Subsidiary as of such date above $500,000.
“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
a Person and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Closing Date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by an
Authorized Officer of such Person.
“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such determination date were less than 5% of the aggregate of total assets of
the Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such Test Period were less than 5% of the consolidated gross
revenues of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.
“Incremental Agreement” shall have the meaning set forth in Section 2.14(e).
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).

44

--------------------------------------------------------------------------------




“Incremental Dividend Amount” shall mean an amount equal to the aggregate
principal amount of the 2013 Incremental Tranche B Term Loans, minus the
aggregate amount of the 2013 Tranche A Term Loan Repayment (as defined in
Amendment No. 1) and the 2013 Tranche B Term Loan Repayment (as defined in
Amendment No. 1).
“Incremental Facilities” shall have the meaning provided in Section 2.14(a).
“Incremental Facility Closing Date” shall have the meaning provided in Section
2.14(e).
“Incremental Limit” shall have the meaning provided in Section 2.14(b).
“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).
“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f).
“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).
“Incremental Term Loan Effective Date” shall mean the “Incremental Term Loan
Effective Date” (as defined in Amendment No. 1).
“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.
“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof and shall include, with respect to the 2013 Incremental Tranche B Term
Loan, the 2013 Incremental Tranche B Term Loan Maturity Date.
“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(d).
“Incremental Term Loan Repayment DateAmount” shall have the meaning provided in
Section 2.5(d) and shall include any 2013 Incremental Tranche B Term Loan
Repayment Amount.
“Incremental Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(d) and shall include any 2013 Incremental Tranche B Term Loan
Repayment Date.
“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).
“Incremental Tranche A Term Loans” shall have the meaning provided in Section
2.14(a).

45

--------------------------------------------------------------------------------




“Incremental Tranche B Term Loans” shall have the meaning provided in Section
2.14(a).
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)
all indebtedness of such Person for borrowed money and all indebtedness of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)
the maximum amount (after giving effect to any prior drawings or reductions
which have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c)
net Hedging Obligations of such Person;

(d)
all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) current trade liabilities (but not any refinancings,
extensions, renewals, or replacements thereof) incurred in the ordinary course
of business and maturing within 365 days after the incurrence thereof except if
such trade liabilities bear interest, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) obligations resulting from take-or-pay contracts entered
into in the ordinary course of business);

(e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)
all Capitalized Lease Obligations;

(g)
all obligations of such Person in respect of Disqualified Capital Stock; and

(h)
all Guarantee Obligations of such Person in respect of any of the foregoing;

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of

46

--------------------------------------------------------------------------------




business in respect of a portion of the purchase price of an asset to satisfy
warrants or other unperformed obligations of the seller of such asset.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person and (B) in the case of Holdings, the Borrower and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business consistent with past practice. The amount of any net
Hedging Obligations on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) above shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Parties” shall have the meaning provided in Section 13.5(a).
“Initial Financial Statement Delivery Date” shall mean the date on which Section
9.1 Financials are delivered to the Administrative Agent under Section 9.1(a) or
(b) for the first full fiscal quarter of the Borrower commencing after the
Closing Date.
“Initial Term Loan Repayment Amount” shall mean an Initial Tranche A Term Loan
Repayment Amount or an Initial Tranche B Term Loan Repayment Amount, as the case
may be.
“Initial Term Loan Repayment Date” shall mean an Initial Tranche A Term Loan
Repayment Date or an Initial Tranche B Term Loan Repayment Date, as the case may
be.
“Initial Term Loans” shall mean the Initial Tranche A Term Loans and the Initial
Tranche B Term Loans.
“Initial Tranche A Term Lender” shall mean each Lender with an Initial Tranche A
Term Loan Commitment or holding an Initial Tranche A Term Loan.
“Initial Tranche A Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Tranche A Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
A Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche A
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche A Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms

47

--------------------------------------------------------------------------------




hereof. The aggregate amount of the Initial Tranche A Term Loan Commitments as
of the Closing Date is $735,000,000.
“Initial Tranche A Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
“Initial Tranche A Term Loan Maturity Date” shall mean March 29, 2017; provided
that if such date is not a Business Day, the “Initial Tranche A Term Loan
Maturity Date” will be the Business Day immediately following such date.
“Initial Tranche A Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(b).
“Initial Tranche A Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).
“Initial Tranche B Term Lender” shall mean each Lender with an Initial Tranche B
Term Loan Commitment or holding an Initial Tranche B Term Loan.
“Initial Tranche B Term Loan” shall have the meaning provided in Section 2.1(b).
“Initial Tranche B Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
B Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche B
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche B Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Initial Tranche B Term Loan Commitments as
of the Closing Date is $615,000,000.
“Initial Tranche B Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
“Initial Tranche B Term Loan Maturity Date” shall mean March 29, 2019; provided
that if such date is not a Business Day, the “Initial Tranche B Term Loan
Maturity Date” will be the Business Day immediately following such date.
“Initial Tranche B Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(c).
“Initial Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).
“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.

48

--------------------------------------------------------------------------------




“Intercompany Note” shall mean the Amended and Restated Intercompany
Subordinated Note, dated as of the ClosingAmendment No. 1 Effective Date,
substantially in the form of Exhibit N, executed by Holdings, the Borrower and
each other Subsidiary of the Borrower party thereto.
“Interest Period” shall mean, with respect to any Eurodollar Loans, the interest
period applicable thereto, as determined pursuant to Section 2.9.
“Introducing Broker-Dealer Minimum Capital” shall mean for those Subsidiaries of
the Borrower that are broker-dealers exempt from the provisions of SEC Rule
15c3-3, as of any date of determination, the greater of (a) 120% of such
Subsidiaries’ consolidated minimum dollar Net Capital required (as defined in
SEC Rule 15c3-1), and (b) the consolidated Aggregate Indebtedness (as defined in
SEC Rule 15c3-1) of such Subsidiaries, divided by ten.
“Investment” shall have the meaning provided in Section 10.5.
“Investors” shall mean the Sponsors, the Management Investors and certain other
investors arranged by and/or designated by the Sponsors and identified to the
Administrative Agent prior to the Closing Date.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, any Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.
“Joint Bookrunners” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Bookrunners under this Agreement.
“Joint Lead Arrangers” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Lead Arrangers under this
Agreement.
“Junior Priority Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more representatives for the
holders of one or more classes of Indebtedness permitted by this Agreement and
that is intended (and/or required) to be secured on a junior lien basis to the
Liens securing the Obligations, with such modifications thereto as the
Administrative Agent and Borrower may reasonably agree.
“Latest Maturity Date” shall mean, with respect to any Indebtedness or Capital
Stock, the latest Maturity Date applicable to any Credit Facility that is
outstanding hereunder as determined on the date such Indebtedness is issued or
incurred or such Capital Stock is issued.

49

--------------------------------------------------------------------------------




“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14, in each case other than a Person who ceases to be a
“Lender.”
“Letter of Credit” shall have the meaning provided in Section 3.1(a).
“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.
“Letter of Credit Commitment” shall mean $125,000,000, as the same may be
reduced from time to time pursuant to Section 4.2.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).
“Letter of Credit Issuer” shall mean (a) Bank of America, (b) with respect to
the Existing Letters of Credit, the applicable issuing bank under the Existing
Letter of Credit or an Affiliate thereof, and (c) any one or more Persons who
shall become a Letter of Credit Issuer pursuant to Section 3.6. Any Letter of
Credit Issuer may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Letter of Credit Issuer, and in each such case
the term “Letter of Credit Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there is more
than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.
“Letter of Credit Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date.
“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such

50

--------------------------------------------------------------------------------




Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Letter of Credit Participant” shall have the meaning provided in Section
3.3(a).
“Letter of Credit Participation” shall have the meaning provided in Section
3.3(a).
“Letter of Credit Request” shall have the meaning provided in Section 3.2(b).
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.
“Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan, Extended Revolving Credit Loan, Swingline Loan (including any
swingline loan pursuant to an Extended Revolving Credit Facility or an
Additional/Replacement Revolving Credit Facility) or Term Loan made by any
Lender hereunder.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and among banks in the London interbank eurodollar market.
“Management Investors” shall mean the officers, directors and employees of
Holdings, the Borrower and the Subsidiaries who become investors in Holdings or
any of its Parent Entities or in the Borrower.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(f).
“Margin Lines of Credit” shall mean any lines of credit established and used by
the Borrower and its Subsidiaries consistent with ordinary course practice and
to fund or support Margin Loans of customers of the Borrower and its
Subsidiaries and any replacement lines established on substantially similar
terms and conditions.
“Margin Loans” as defined in Regulation T.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition that materially
and adversely affects (a) the business, assets, operations, properties or
financial condition of the Borrower and the Restricted Subsidiaries taken as a
whole, (b) the ability of the Credit Parties (taken as a whole) to perform their
payment obligations under the Credit Documents or (c) the rights and remedies of
the Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.

51

--------------------------------------------------------------------------------




“Maturity Date” shall mean the Initial Tranche A Term Loan Maturity Date, the
Initial Tranche B Term Loan Maturity Date, any Incremental Term Loan Maturity
Date, the Revolving Credit Maturity Date, any maturity date related to any Class
of Extended Revolving Credit Commitments, any maturity date related to any Class
of Additional/Replacement Revolving Credit Commitments, any maturity date
related to any Class of Extended Term Loans, or the Swingline Maturity Date, as
applicable.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
evidencing a Lien on such Mortgaged Property, substantially in the form of
Exhibit O (with such changes thereto as may be necessary to account for local
law matters) or otherwise in such form as reasonably agreed between the Borrower
and the Collateral Agent.
“Mortgaged Property” shall mean (a) Real Property identified on Schedule 1.1(d)
and (b) Real Property owned in fee with respect to which a Mortgage is required
to be granted pursuant to Section 9.14(b).
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, a Restricted Subsidiary or an ERISA
Affiliate had an obligation to contribute over the five preceding calendar
years.
“Necessary Cure Amount” shall have the meaning provided in Section 11.12(b).
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, any
issuance of Capital Stock, any capital contribution or any Disposition of any
Investment, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable, but only as and when received
and, with respect to any Recovery Event, any insurance proceeds or condemnation
awards in respect of such Recovery Event) received by or on behalf of the
Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, issuance of Capital Stock or Disposition of any Investment, less (b) the
sum of:
(i)    in the case of any Prepayment Event or such Disposition, the amount, if
any, of all taxes paid or estimated to be payable by the Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event or such
Disposition (including withholding taxes imposed on the repatriation of any such
Net Cash Proceeds),

52

--------------------------------------------------------------------------------




(ii)    in the case of any Prepayment Event or such Disposition, the amount of
any reasonable reserve established in accordance with GAAP against any
liabilities (other than any amounts deducted pursuant to clause (i) above) (x)
associated with the assets that are the subject of such Prepayment Event or such
Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post‑employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,
(iii)    in the case of any Prepayment Event or such Disposition, the amount of
any principal amount, premium or penalty, if any, interest or other amounts on
any Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event or such Disposition to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event or such Disposition and such Indebtedness
is actually so repaid (it being understood that the foregoing clause (iii) shall
not apply with respect to any secured Permitted Additional Debt or secured
Credit Agreement Refinancing Indebtedness),
(iv)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, the amount of any proceeds of such Asset Sale Prepayment Event or
such Permitted Sale Leaseback that the Borrower or the applicable Restricted
Subsidiary has reinvested (or intends to reinvest), or has entered into an
Acceptable Reinvestment Commitment to reinvest, within the Reinvestment Period,
in the business of the Borrower or any of the Restricted Subsidiaries (subject
to Section 9.13); provided that:
(A)    the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.11, 9.12 and 9.14(b) with respect to such reinvestment, if
applicable;
(B)    any portion of such proceeds that has not been so reinvested or made
subject to an Acceptable Reinvestment Commitment within the Reinvestment Period
shall (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event or
a Permitted Sale Leaseback occurring on the later of (1) the last day of the
Reinvestment Period and (2) 180 days after the date that the Borrower or such
Restricted Subsidiary shall have entered into an Acceptable Reinvestment
Commitment and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i) and to the repayment or redemption of any secured Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness to the extent
permitted under Section 5.2(a)(i); and
(C)    subject to clause (B) above, any proceeds subject to an Acceptable
Reinvestment Commitment that is (I) later canceled or terminated for any reason
before such proceeds are applied in accordance therewith or (II) not consummated

53

--------------------------------------------------------------------------------




(i.e., the reinvestment contemplated by such Acceptable Reinvestment Commitment
is not made) shall be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i) and to the repayment or redemption of any secured Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness to the extent
permitted under Section 5.2(a)(i), unless the Borrower or the applicable
Restricted Subsidiary enters into another Acceptable Reinvestment Commitment
with respect to such proceeds prior to the end of the Reinvestment Period,
(v)    in the case of any Recovery Prepayment Event, the amount of any proceeds
of such Recovery Prepayment Event (x) that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section ‎9.13), including for the repair, restoration or replacement
of the asset or assets subject to such Recovery Prepayment Event, or (y) for
which the Borrower or the applicable Restricted Subsidiary has provided a
Restoration Certification prior to the end of the Reinvestment Period; provided
that:
(A)    the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.11, 9.12 and 9.14(b) with respect to such reinvestment, if
applicable;
(B)    any portion of such proceeds that has not been so reinvested or made
subject to an Acceptable Reinvestment Commitment or Restoration Certification
within the Reinvestment Period shall (x) be deemed to be Net Cash Proceeds of a
Recovery Prepayment Event occurring on the later of (1) the last day of the
Reinvestment Period and (2) 180 days after the date that the Borrower or such
Restricted Subsidiary shall have entered into an Acceptable Reinvestment
Commitment or shall have provided a Restoration Certification and (y) be applied
to the repayment of Term Loans in accordance with Section 5.2(a)(i), and to the
repayment or redemption of any secured Permitted Additional Debt or Credit
Agreement Refinancing Indebtedness to the extent permitted under Section
5.2(a)(i); and
(C)    subject to clause (B) above, any proceeds subject to an Acceptable
Reinvestment Commitment or a Restoration Certification that is (I) later
canceled or terminated for any reason before such proceeds are applied in
accordance therewith or (II) not consummated (i.e., the reinvestment, repair,
restoration or replacement contemplated by such Acceptable Reinvestment
Commitment or Restoration Certification, as the case may be, is not made) shall
be applied to the repayment of Term Loans in accordance with Section 5.2(a)(i)
and to the repayment or redemption of any secured Permitted Additional Debt or
Credit Agreement Refinancing Indebtedness to the extent permitted under Section
5.2(a)(i), unless the Borrower or the applicable Restricted Subsidiary enters
into another

54

--------------------------------------------------------------------------------




Acceptable Reinvestment Commitment or provides another Restoration Certification
with respect to such proceeds prior to the end of the Reinvestment Period,
(vi)    in the case of any Asset Sale Prepayment Event, Recovery Prepayment
Event or Permitted Sale Leaseback by any non‑wholly owned Restricted Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (vi)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and
(vii)    in the case of any Prepayment Event, such Disposition, issuance of
Capital Stock or capital contribution, reasonable and customary fees,
commissions, expenses (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums and search and recording charges,
transfer taxes, deed or mortgage recording taxes and other customary expenses
and brokerage, consultant and other customary fees), issuance costs, discounts
and other costs and expenses paid by the Borrower or any of the Restricted
Subsidiaries, as applicable, in connection with such Prepayment Event (other
than those payable to the Borrower or any Restricted Subsidiary of the
Borrower), in each case only to the extent not already deducted in arriving at
the amount referred to in clause (a) above.
“Net Working Capital” shall mean, at any date, the excess of (a) the cumulative
sum of all amounts that would in conformity with GAAP constitute “assets” on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date, excluding assets constituting (i) cash, cash equivalents and bank
overdrafts, other than all Required Cash of all such Persons as at such date
(which shall be included as part of Net Working Capital), (ii) taxes receivable
and deferred income taxes of all such Persons, (iii) property, plant and
equipment of all such Persons and (iv) goodwill and intangibles of all such
Persons, over (b) the cumulative sum of all amounts that would, in conformity
with GAAP, constitute “liabilities” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, excluding (i) all
Indebtedness, other than Indebtedness under Margin Lines of Credit (which shall
be included as part of Net Working Capital), (ii) taxes payable and deferred
income taxes of all such Persons, (iii) stockholder's equity of all such Persons
and (iv) Dividends payable of all such Persons.
“New Holdings” shall have the meaning provided in the definition of the term
“Holdings”.
“Non‑Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all losses
from investments recorded using the equity method, (c) all Non‑Cash Compensation
Expenses, (d) the non‑cash impact of purchase accounting, (e) the non‑cash
impact of accounting changes or restatements and (f) other non‑cash charges
(provided, in each case, that if any non‑cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in

55

--------------------------------------------------------------------------------




such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period).
“Non‑Cash Compensation Expense” shall mean any non‑cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.
“Non‑Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non‑Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrower or any Subsidiary of the Borrower) that is not a Debt
Fund Affiliate.
“Non‑Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non‑Excluded Taxes” shall have the meaning provided in Section 5.4(a).
“Non‑Extension Notice Date” shall have the meaning provided in Section 3.2(e).
“Non‑U.S. Lender” shall have the meaning provided in Section 5.4(d).
“Note” shall have the meaning provided in Section 13.6(c).
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Secured Parties under this
Agreement and the other Credit Documents, (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower under
or pursuant to this Agreement and the other Credit Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each other Credit Party under or pursuant to this

56

--------------------------------------------------------------------------------




Agreement or the other Credit Documents, (d) the due and punctual payment and
performance of all Hedging Obligations (other than Excluded Swap Obligations)
under each Secured Hedging Agreement and (e) the due and punctual payment and
performance of all Cash Management Obligations under each Secured Cash
Management Agreement. Notwithstanding the foregoing, (i) unless otherwise agreed
to by the Borrower and any Hedge Bank or Cash Management Bank, the obligations
of Holdings, the Borrower or any Subsidiary under any Secured Hedging Agreement
and under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Security Documents and the Guarantee only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and (ii)
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement and the other Credit Documents shall not require the consent of the
holders of Hedging Obligations under Secured Hedging Agreements or of the
holders of Cash Management Obligations under Secured Cash Management Agreements.
“OCC” shall mean the Office of the Comptroller of the Currency.
“OCC-Regulated Subsidiary” shall mean any Subsidiary of the Borrower that is
regulated by the OCC.
“OCC-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, (a) all cash and cash equivalents on the balance sheet of any
OCC-Regulated Subsidiary as of such date minus (b) all Indebtedness on the
balance sheet of any OCC‑Regulated Subsidiary as of such date minus (c) the
difference of (i) the Risk-Based Capital (as referenced in 12 U.S.C. Section
282) of any OCC-Regulated Subsidiary as of such date and (ii) $4,000,000 (or
such other amount that is required by the OCC or otherwise agreed to by any
OCC-Regulated Subsidiary and the OCC).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“OID” shall have the meaning provided in Section 13.18.
“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.

57

--------------------------------------------------------------------------------




“Original Lender” shall have the meaning provided in the recitals to this
Agreement.
“Other Taxes” shall have the meaning provided in Section 5.4(b).
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable.
“Participant” shall have the meaning provided in Section 13.6(d).
“Participant Register” shall have the meaning provided in Section 13.6(d)(ii).
“PATRIOT ACT” shall have the meaning provided in Section 8.19.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA, Section 412 or Section 430 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower, a
Restricted Subsidiary or an ERISA Affiliate or, solely with respect to
representations and covenants that relate to liability under Section 4069 of
ERISA, that was so maintained and in respect of which the Borrower, any
Restricted Subsidiary or ERISA Affiliate could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.
“Perfection Certificate” shall mean a certificate in the form of Exhibit P or
any other form approved by the Administrative Agent in its reasonable
discretion.
“Permitted Acquisition” shall mean (a) the Fortigent Acquisition and (b) any
other acquisition, by merger or otherwise, by the Borrower or any of the
Restricted Subsidiaries of assets (including any assets constituting a business
unit, line of business or division) or Capital Stock, so long as (i) such
acquisition and all transactions related thereto shall be consummated in all
material respects in accordance with all Applicable Laws; (ii) if such
acquisition involves the acquisition of Capital Stock of a Person that upon such
acquisition would become a Subsidiary, such acquisition shall result in the
issuer of such Capital Stock becoming a Restricted Subsidiary and, to the extent
required by Section 9.11, a Guarantor; (iii) to the extent required by Sections
9.11, 9.12 and/or 9.14(b), such acquisition shall result in the Collateral
Agent, for the benefit of the Secured Parties, being granted a security interest
in any Capital Stock or any assets so acquired; (iv) after giving effect to such
acquisition, no Event of Default shall have occurred and be continuing; (v)
after giving effect to such acquisition, the Borrower and its Restricted
Subsidiaries shall be in compliance with Section 9.13; and (vi) the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenants set forth in Sections

58

--------------------------------------------------------------------------------




10.9 and 10.10, as such covenants are recomputed as of the last day of the most
recently ended Test Period under such Section as if such acquisition had
occurred on the first day of such Test Period.
“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided, in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof by the Borrower or its Restricted Subsidiaries.
“Permitted Additional Debt” shall mean senior secured or senior unsecured,
senior subordinated or subordinated debt (which debt, if secured, may either
have the same lien priority as the Obligations or may be secured by a Lien
ranking junior to the Lien securing the Obligations), in each case issued or
incurred by the Borrower or a Guarantor; provided that (a) the terms of such
Indebtedness do not provide for maturity or any scheduled mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation
prior to the date that is 91 days after the Latest Maturity Date, other than,
subject (except in the case of any First Lien Obligations) to the prior
repayment of or the prior offer to repay (and to the extent such offer is
accepted, the prior repayment of) the Obligations hereunder (other than Hedging
Obligations under any Secured Hedging Agreement, Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), customary offers to purchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights upon an
event of default, (b) the covenants, events of default, Subsidiary guarantees
and other terms for such Indebtedness (provided that such Indebtedness shall
have interest rates (including through fixed interest rates), interest rate
margins, rate floors, fees, funding discounts, original issue discounts and
redemption or prepayment terms and premiums determined by the Borrower to be
market rates, margins, rate floors, fees, discounts and premiums at the time of
issuance of such Indebtedness), taken as a whole, are determined by the Borrower
to not be materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement (as in effect on the Closing
Date); provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such

59

--------------------------------------------------------------------------------




terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) if such Indebtedness is
senior subordinated or subordinated Indebtedness, the terms of such Indebtedness
provide for customary “high yield” subordination of such Indebtedness to the
Obligations, (d) if such Indebtedness is secured, such Indebtedness shall not be
secured by any property or assets other than the Collateral and shall be subject
to an applicable Customary Intercreditor Agreement and (e) no Subsidiary of the
Borrower (other than a Guarantor) is an obligor under such Indebtedness.
“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Additional Debt by any Credit Party.
“Permitted Additional Debt Obligations” shall mean, if any secured Permitted
Additional Debt has been incurred or issued and is outstanding, the collective
reference to (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest at the applicable rate provided in the applicable
Permitted Additional Debt Documents (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
any such Permitted Additional Debt, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, redemption or otherwise
and (ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Permitted Additional Debt Secured Parties under the
applicable Permitted Additional Debt Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower or any Credit Party under or pursuant to applicable Permitted
Additional Debt Documents.
“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of the secured Permitted Additional Debt Obligations (and any
representative on their behalf).
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior secured notes or loans; provided that (i) such Indebtedness is secured
by all or a portion of the Collateral on a basis that is not junior and not
senior to the Liens securing the Obligations (but without regard to the control
of remedies) and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness satisfies the applicable requirements set forth in the provisos to
the definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not at any time guaranteed by any Subsidiaries of the Borrower
other than Subsidiaries that are Guarantors and

60

--------------------------------------------------------------------------------




(iv) the Borrower, the holders of such Indebtedness (or their representative)
and the Administrative Agent and/or the Collateral Agent shall be party to a
Customary Intercreditor Agreement.
“Permitted Holders” shall mean the Investors; provided that for purposes of the
definition of Change of Control, “Permitted Holders” shall mean the Sponsors and
the Management Investors.
“Permitted Investments” shall mean:
(a)
Dollars and, with respect to any Foreign Subsidiaries, other currencies held by
such Foreign Subsidiary, in each case in the ordinary course of business;

(b)
securities issued or unconditionally guaranteed or insured by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(c)
securities issued by any state, commonwealth or territory of the United States
of America or any political subdivision or taxing authority of any such state,
commonwealth or territory or any public instrumentality thereof or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 24 months
from the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(d)
commercial paper or variable or fixed rate notes issued by or guaranteed by any
Lender or any bank holding company owning any Lender;

(e)
commercial paper or variable or fixed rate notes maturing no more than 12 months
after the date of creation thereof and, at the time of acquisition, having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

(f)
time deposits with, or domestic and eurodollar certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of U.S. domestic
banks and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;


61

--------------------------------------------------------------------------------




(g)
repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;

(h)
marketable short‑term money market and similar securities having a rating of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(i)
investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s; and

(j)
shares of investment companies that are registered under the Investment Company
Act of 1940 and the investments of which are comprised of at least 90% of one or
more of the types of securities described in clauses (a) through (i) above.

In the case of investments by any Restricted Foreign Subsidiary or investments
made in a country outside the United States of America, Permitted Investments
shall also include (i) investments of the type and maturity described in clauses
(a) through (j) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings, described in such clauses or equivalent
ratings from comparable foreign rating agencies and (ii) other short‑term
investments utilized by Restricted Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (j) and in this paragraph.
“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or debentures or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and any other First Lien Obligations and
is not secured by any property or assets of Holdings, the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” (provided that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and any other First Lien Obligations,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (iii) the holders of such
Indebtedness (or their representative) and the Administrative Agent and/or the
Collateral Agent shall be party to a Customary Intercreditor Agreement, and (iv)
such Indebtedness is not at any time guaranteed by any Subsidiaries of the
Borrower other than Subsidiaries that are Guarantors.
“Permitted Liens” shall mean:

62

--------------------------------------------------------------------------------




(a)
Liens for taxes, assessments or other governmental charges or claims that are
either (i) not yet due overdue by more than 30 days or (ii) being diligently
contested in good faith by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP,

(b)
Liens in respect of property or assets of the Borrower or any of its Restricted
Subsidiaries imposed by law, such as landlord’s, carriers’, warehousemen’s,
repairmen’s, construction contractors’ and mechanics’ Liens and other similar
Liens, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect,

(c)
Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 11.10,

(d)
Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security or
similar legislation and deposits securing liabilities to insurance carriers
under insurance or self-insurance arrangements in respect of such obligations,
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of any such bonds or to support the issuance
thereof and including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business,

(e)
ground leases or subleases, licenses or sublicenses in respect of real property
on which facilities owned or leased by the Borrower or any of its Restricted
Subsidiaries are located,

(f)
easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor title defects, exceptions or irregularities in title,
encroachments, protrusions and other similar charges or encumbrances, which in
each case do not, individually or in the aggregate, materially detract from the
value of the Real Property of the Borrower and its Restricted Subsidiaries,
taken as a whole, or interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, and that were not
incurred in connection with and do not secure any Indebtedness, and to the
extent reasonably agreed by the Administrative Agent, any exception on the title
policies issued in connection with any Mortgaged Property,

(g)
any interest or title of a lessor, sublessor, licensor or sublicensor or secured
by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under any
lease, sublease, license or sublicense permitted by this Agreement,


63

--------------------------------------------------------------------------------




(h)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods,

(i)
Liens on goods or inventory the purchase, shipment or storage price of which is
financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Borrower or any of its Restricted Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1,

(j)
licenses, sublicenses and cross-licenses of Intellectual Property in the
ordinary course of business,

(k)
Liens arising from precautionary UCC financing statement or similar filings made
in respect of operating leases entered into by the Borrower or any of its
Restricted Subsidiaries,

(l)
any zoning or similar law or right reserved to, or vested in, any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary course of conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole,

(m)
leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness, and

(n)
Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, extend,
refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any

64

--------------------------------------------------------------------------------




existing commitment unutilized and letters of credit undrawn thereunder, (B) if
the Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(a),
10.1(h), 10.1(q) or 10.1(v), the direct and contingent obligors with respect to
such Permitted Refinancing Indebtedness are not changed (except that any Credit
Party may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 10.1(f) or
Section 10.1(g), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Indebtedness, and (D) if the Indebtedness
being Refinanced is Indebtedness permitted by Section 10.1(a), 10.1(h) or
10.1(v), the terms and conditions of any such Permitted Refinancing
Indebtedness, taken as a whole, are not materially less favorable to the Lender
or the Borrower than the terms and conditions of the Refinanced Indebtedness
being Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates, interest margins, rate
floors, fees, funding discounts and redemption or prepayment premiums and
terms); provided that a certificate of an Authorized Officer of the Borrower, as
the case may be, delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement in clause (D) shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date with
respect to the Borrower’s property listed on Schedule 1.1(d).
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness” and (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Borrower other than Subsidiaries that are
Guarantors.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Platform” shall have the meaning provided in Section 9.1(h).
“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the other pledgors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C.
“Post-Transaction Period” shall mean, with respect to any Permitted Acquisition
or Disposition permitted hereunder, the period beginning on the date such
Specified Transaction

65

--------------------------------------------------------------------------------




is consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Specified Transaction is
consummated.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or Permitted Sale Leaseback.
“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.
“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) reasonably identifiable and factually
supportable cost savings, operating expense reductions or other synergies
realized or expected to be realized prior to or during such Post-Transaction
Period or (b) any additional costs, expenses or charges, accruals or reserves
(collectively, “Costs”) incurred prior to or during such Post-Transaction Period
in connection with the combination of the operations of a Pro Forma Entity with
the operations of the Borrower and its Restricted Subsidiaries or otherwise in
connection with, as a result of or related to such Specified Transaction;
provided that, so long as such cost savings, operating expense reductions or
other synergies are realized or expected to be realized prior to or during such
Post-Transaction Period, or such Costs are incurred prior to or during such
Post-Transaction Period, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that such cost savings, operating expense reductions or
other synergies will be realizable during the entirety of such Test Period
and/or such Costs will be incurred during the entirety of such Test Period, as
applicable; and provided, further, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings, operating expense reductions or other
synergies or Costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the

66

--------------------------------------------------------------------------------




following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a sale, transfer or other Disposition of all or substantially all Capital
Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of the term “Specified Transaction,” shall be
included, (b) any retirement or repayment of Indebtedness and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment.”
“Pro Forma Entity” shall mean any Acquired Entity or Business, any Sold Entity
or Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.
“Public Lender” shall have the meaning provided in Section 9.1(h).
“Public Side Information” shall have the meaning provided in Section 9.1(h).
“Purchasing Borrower Party” shall mean Holdings, the Borrower or any Subsidiary
of the Borrower that becomes Transferee pursuant to Section 13.6(g).
“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned by any Person,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and

67

--------------------------------------------------------------------------------




appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership thereof.
“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset, in each case, of the Borrower or a Restricted Subsidiary.
“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event or any Permitted Sale Leaseback.
“Reference Rate” shall mean, on any day, an interest rate per annum equal to the
Eurodollar Rate (determined pursuant to clause (a) of the definition thereof)
for a three-month Interest Period commencing on such date.
“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.
“Refinanced Indebtedness” shall have the meaning provided in the definition of
the term “Permitted Refinancing Indebtedness”.
“Register” shall have the meaning provided in Section 13.6(b)(v).
“Regulated Subsidiaries” shall mean the Broker-Dealer Regulated Subsidiary, the
HUD-Regulated Subsidiary and any OCC-Regulated Subsidiary.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event, the day which is
twelve months after the receipt of cash proceeds by the Borrower or any
Restricted Subsidiary from such Asset Sale Prepayment Event, Permitted Sale
Leaseback or Recovery Prepayment Event.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
and advisors of such Person and of such Person’s Affiliates.

68

--------------------------------------------------------------------------------




“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, from or into any building, structure,
facility or fixture subject to human occupation.
“Removal Effective Date” shall have the meaning provided in Section 12.8.
“Repayment Amount” shall mean any Initial Term Loan Repayment Amount, an
Extended Term Loan Repayment Amount with respect to any Extension Series and the
amount of any installment of Incremental Term Loans scheduled to be repaid on
any date.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than those events as to which the 30 day
notice period referred to in Section 4043 of ERISA has been waived, with respect
to a Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate
that is considered an ERISA Affiliate only pursuant to subsections (m) and (o)
of Section 414 of the Code).
“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
Initialthe 2013 Incremental Tranche B Term Loans into a new Class of replacement
term loans under this Agreement) that is broadly marketed or syndicated to banks
and other institutional investors in financings similar to the facilities
provided for in this Agreement (i) having an Effective Yield for the respective
Type of such Indebtedness that is less than the Effective Yield for the
Initial2013 Incremental Tranche B Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Change of Control, and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of
Initial2013 Incremental Tranche B Term Loans or (b) any effective reduction in
the Effective Yield for the Initial2013 Incremental Tranche B Term Loans (by way
of amendment, waiver or otherwise), except for a reduction in connection with a
Change of Control, the purpose of which, in the case of either clause (a) or
clause (b), is primarily to decrease the Effective Yield with respect to the
Initial2013 Incremental Tranche B Term Loans. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial2013
Incremental Tranche B Term Loans.
“Required Additional/Replacement Revolving Credit Lenders” shall mean, with
respect to each Class of Additional/Replacement Revolving Credit Commitments at
any date, Non‑Defaulting Lenders having or holding a majority of Adjusted Total
Additional/Replacement Revolving Credit Commitment of such Class at such date
(or, if the Total Additional/Replacement Revolving Credit Commitment of such
Class has been terminated at such time, a majority of the outstanding principal
amount of the Additional/Replacement Revolving Credit Loans of such Class and
the related revolving credit exposure (excluding the revolving credit exposure
of Defaulting Lenders) in the aggregate at such date).

69

--------------------------------------------------------------------------------




“Required Cash” shall mean the sum of Broker-Dealer Required Cash, OCC‑Regulated
Subsidiary Required Cash and HUD-Regulated Subsidiary Required Cash; provided,
that to the extent, after the Closing Date, the Borrower or any of its
Subsidiaries shall acquire or create any new “regulated” Domestic Subsidiary
that shall not be required to guaranty the Obligations pursuant to the
GuarantyGuarantee, then the definition of “Required Cash” shall also include the
required cash of any such Person, which required cash shall be calculated in a
substantially equivalent manner as Broker-Dealer Required Cash, OCC-Regulated
Subsidiary Required Cash and HUD-Regulated Subsidiary Required Cash have been
calculated and otherwise in a manner mutually agreed between the Borrower and
the Administrative Agent.
“Required Credit Facility Lenders” shall mean, (a) with respect to any Credit
Facility consisting of Term Loans, the “Required Term Class Lenders” with
respect to such Credit Facility and (b) with respect to any Credit Facility that
is not a Term Loan Facility, the “Required Revolving Class Lenders” with respect
to such Credit Facility.
“Required Lenders” shall mean, at any date and subject to the limitations set
forth in Section 13.6(h), Non‑Defaulting Lenders having or holding greater than
50% of (a) the outstanding principal amount of the Term Loans in the aggregate
at such date, (b) (i) the Adjusted Total Revolving Credit Commitment at such
date and the Adjusted Total Extended Revolving Credit Commitment of all Classes
at such date or (ii) if the Total Revolving Credit Commitment (or any Total
Extended Revolving Credit Commitment of any Class) has been terminated or, for
the purposes of acceleration pursuant to Section 11, the outstanding principal
amount of the Revolving Credit Loans and Letter of Credit Exposure (excluding
the Revolving Credit Exposure of Defaulting Lenders) in the aggregate at such
date and/or the outstanding principal amount of the Extended Revolving Credit
Loans and letter of credit exposure under such Extended Revolving Credit
Commitments (excluding any such Extended Revolving Credit Loans and letter of
credit exposure of Defaulting Lenders) at such date and (c)(i) the Adjusted
Total Additional/Replacement Revolving Credit Commitment of each Class of
Additional/Replacement Revolving Credit Commitments at such date or (ii) if the
Adjusted Total Additional/Replacement Revolving Credit Commitment of any Class
of Additional/Replacement Revolving Credit Commitments has been terminated or
for purposes of acceleration pursuant to Section 11, the outstanding principal
amount of the Additional/Replacement Revolving Credit Loans of such Class and
the related revolving credit exposure (excluding the revolving credit exposure
of Defaulting Lenders) in the aggregate at such date.
“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Required Revolving Class Lenders” shall mean, at any date, Non‑Defaulting
Lenders having or holding greater than 50% of the Adjusted Total Revolving
Credit Commitment or the Adjusted Total Additional/Replacement Revolving Credit
Commitment, as applicable, at such date (or, if the Total Revolving Credit
Commitment or Total Additional/Replacement Revolving Credit Commitment has been
terminated at such time, a majority of the outstanding principal amount of the
Revolving Credit Loans and Revolving Credit Exposure (excluding the Revolving
Credit Exposure of Defaulting Lenders) or of the Additional/Replacement
Revolving

70

--------------------------------------------------------------------------------




Credit Loans and related revolving credit exposure (excluding the revolving
credit exposure of Defaulting Lenders) at such time).
“Required Term Class Lenders” shall mean, at any date and with respect to any
Credit Facility consisting of Term Loans, Non‑Defaulting Lenders having or
holding greater than 50% of the outstanding principal amount of the Term Loans
of such Credit Facility in the aggregate at such date.
“Resignation Effective Date” shall have the meaning provided in Section 12.8.
“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment or replacement will be completed within the later of
(x) twelve months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.
“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.
“Retained Refused Proceeds” shall have the meaning provided in Section
5.2(c)(ii).
“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment,” (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes an Incremental Revolving Credit
Commitment Increase Lender, in each case pursuant to Section 2.14, the amount
specified in the applicable Incremental Agreement, in each case as the same may
be changed from time to time pursuant to terms hereof. The aggregate amount of
the Revolving Credit Commitments as of the Closing Date is $250,000,000.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by

71

--------------------------------------------------------------------------------




(b) the aggregate amount of the Revolving Credit Commitments; provided that at
any time when the Total Revolving Credit Commitment shall have been terminated,
each Lender’s Revolving Credit Commitment Percentage shall be its Revolving
Credit Commitment Percentage as in effect immediately prior to such termination.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.
“Revolving Credit Extension Request” shall have the meaning provided in Section
2.15(a)(ii).
“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(c).
“Revolving Credit Maturity Date” shall mean March 29, 2017; provided that if
such date is not a Business Day, the Revolving Credit Maturity Date will be the
next Business Day immediately following such date.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Obligations shall have been reduced to zero
or Cash Collateralized.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of; provided that any transaction described above that
is consummated within 270 days of the date of acquisition of the applicable
property by the Borrower or any of its Restricted Subsidiaries shall not
constitute a “Sale Leaseback” for purposes of this Agreement.
“SDN List” shall have the meaning provided in Section 8.21.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

72

--------------------------------------------------------------------------------




“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between Holdings, the Borrower
or any Restricted Subsidiary and a Cash Management Bank.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between any Credit Party or any Restricted Subsidiary and any Hedge
Bank.
“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, transferees and
assigns of each of the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.
“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
the Pledge Agreement, (c) the Mortgages, if any, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or 9.14 or Customary Intercreditor Agreement executed and
delivered pursuant to Section 10.2 or pursuant to any of the Security Documents,
Permitted Additional Debt Documents or documentation governing Credit Agreement
Refinancing Indebtedness to secure or perfect the security interest in any
property as collateral for any or all of the First Lien Obligations.
“Segregated Cash” shall mean, as of any date of determination, all cash and
“qualified” cash equivalents segregated on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date under SEC Rule 15c3-3.
“Senior Priority Lien Intercreditor Agreement” means the Senior Priority Lien
Intercreditor Agreement substantially in the form of Exhibit I-1 among the
Administrative Agent and/or the Collateral Agent and one or more representatives
for holders of one or more classes of Permitted Additional Debt and/or Permitted
First Priority Refinancing Debt, with such modifications thereto as the
Administrative Agent and the Borrower may reasonably agree.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

73

--------------------------------------------------------------------------------




“Solvent” shall mean, with respect to any Person, at any date, that (i) each of
the Fair Value and the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) for the period from the date in question
through the Initial Tranche B Term Loan Maturity Date, such Person and its
Subsidiaries, taken as a whole after consummation of the Transactions (including
the execution and delivery of this Agreement, the making of the Loans, the
payment of the Special Dividend and the use of proceeds of such Loans, in each
case on the date in question), is a going concern and has sufficient capital to
ensure that it will continue to be a going concern for such period; and (iii)
for the period from the date in question through the Initial Tranche B Term Loan
Maturity Date, such Person and its Subsidiaries, taken as a whole will have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable.
“Special Dividend” shall have the meaning provided in the recitals to this
Agreement.
“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.18).
“Specified Existing Revolving Credit Commitment” shall mean any Existing
Revolving Credit Commitments belonging to a Specified Existing Revolving Credit
Commitment Class.
“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(a)(ii).
“Specified Obligations” shall mean Obligations consisting of (a) the principal
of and interest on Loans and (b) reimbursement obligations in respect of Letters
of Credit.
“Specified Subsidiary” shall mean, at any date of determination, (a) in the case
of Restricted Subsidiaries, (i) any Restricted Subsidiary whose total assets
(when combined with the assets of such Restricted Subsidiary’s Subsidiaries
after eliminating intercompany obligations) at the last day of the most recent
Test Period ended on or prior to such date of determination were equal to or
greater than 10% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date, (ii) any Restricted Subsidiary whose gross
revenues (when combined with the gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) for such Test Period
were equal to or greater than 10% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP or (iii) each other Restricted Subsidiary
that, when such Restricted Subsidiary’s total assets or gross revenues (when
combined with the total assets or gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) are aggregated with
each other Restricted Subsidiary (when combined with the total assets or gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) that is the subject of an Event of Default described
in Section 11.5 would constitute a “Specified Subsidiary” under clause (a)(i) or
(a)(ii)

74

--------------------------------------------------------------------------------




above and (b) in the case of Unrestricted Subsidiaries, (i) any Unrestricted
Subsidiary whose total assets (when combined with the assets of such
Unrestricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such date of determination were equal to or greater than 15% of the Consolidated
Total Assets of the Borrower and the Unrestricted Subsidiaries at such date,
(ii) any Unrestricted Subsidiary whose gross revenues (when combined with the
gross revenues of such Unrestricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than 15%
of the consolidated gross revenues of the Borrower and the Unrestricted
Subsidiaries for such period, in each case determined in accordance with GAAP or
(iii) each other Unrestricted Subsidiary that, when such Unrestricted
Subsidiary’s total assets or gross revenues (when combined with the total assets
or gross revenues of such Unrestricted Subsidiary’s Subsidiaries after
eliminating intercompany obligations) are aggregated with each other
Unrestricted Subsidiary (when combined with the total assets or gross revenues
of such Unrestricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) that is the subject of an Event of Default described in Section
11.5 would constitute a “Specified Subsidiary” under clause (b)(i) or (b)(ii)
above.
“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other Disposition of assets or property, incurrence or
repayment of Indebtedness, Dividend, Subsidiary designation, Incremental Term
Loan, provision of Incremental Revolving Credit Commitment Increases, provision
of Additional/Replacement Revolving Credit Commitments, creation of Extended
Term Loans or Extended Revolving Credit Commitments or other event that by the
terms of the Credit Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis.”
“Sponsors” shall mean, collectively, Hellman & Friedman LLC and TPG Capital
L.L.P. and/or their respective Affiliates.
“SPV” shall have the meaning provided in Section 13.6(c).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of such Person and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions (including the execution and delivery of
this Agreement, the making of the Loans, the payment of the Special Dividend and
the use of proceeds of such Loans, in each case on the date hereof), determined
in accordance with GAAP consistently applied.
“Subordinated Indebtedness” shall mean any Indebtedness for borrowed money that
is subordinated expressly by its terms in right of payment to the Obligations.

75

--------------------------------------------------------------------------------




“Subordinated Indebtedness Documentation” shall mean any document or instrument
issued or executed with respect to any Subordinated Indebtedness.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swingline Commitment” shall mean $125,000,000.
“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.
“Swingline Lender” shall mean Bank of America in its capacity as lender of
Swingline Loans hereunder, or such other financial institution who, after the
Closing Date, shall agree to act in the capacity of lender of Swingline Loans
hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.1(e).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

76

--------------------------------------------------------------------------------




“Syndication Agents” shall mean the Persons identified on the cover page of this
Agreement as such, in their respective capacities as syndication agent under
this Agreement.
“Taxes” shall have the meaning provided in Section 5.4(a).
“Term Loan” shall mean an Initial Tranche A Term Loan, an Initial Tranche B Term
Loan, an Incremental Term Loan or any Extended Term Loans, as applicable.
“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a).
“Term Loan Facility” shall mean any of the Initial Tranche A Term Loan Facility,
the Initial Tranche B Term Loan Facility, any Incremental Term Loan Facility and
any Extended Term Loan Facility.
“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall have been (or were required by Section
9.1(a) or Section 9.1(b) to have been) delivered to the Administrative Agent for
each fiscal quarter or fiscal year in such period; provided that, prior to the
first date that Section 9.1 Financials shall have been delivered pursuant to
Section 9.1(a) or (b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Borrower ended December 31, 2011. A Test
Period may be designated by reference to the last day thereof, i.e., the
December 31, 2011 Test Period refers to the period of four consecutive fiscal
quarters of the Borrower ended December 31, 2011, and a Test Period shall be
deemed to end on the last day thereof.
“Total Revolving Credit Commitment” shall mean, on any date, the sum of the
Revolving Credit Commitments on such date of all Revolving Credit Lenders.
“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any tranche of Additional/Replacement Revolving Credit Commitments.
“Total Commitment” shall mean the sum of the Total Initial Tranche A Term Loan
Commitment, the Total Initial Tranche B Term Loan Commitment, the Total
Incremental Term Loan Commitment, the Total Revolving Credit Commitment, the
Total Extended Revolving Credit Commitment of each Extension Series and the
Total Additional/Replacement Revolving Credit Commitment.
“Total Credit Exposure” shall mean, at any date, the sum of the Total Commitment
at such date and the outstanding principal amount of all Term Loans at such
date.
“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.

77

--------------------------------------------------------------------------------




“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.
“Total Initial Tranche A Term Loan Commitment” shall mean the sum of the Initial
Tranche A Term Loan Commitments of all the Lenders.
“Total Initial Tranche B Term Loan Commitment” shall mean the sum of the Initial
Tranche B Term Loan Commitments of all the Lenders.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
“Tranche A Lender” shall mean any Lender holding Tranche A Loans and/or any
commitment thereunder.
“Tranche A Loans” shall mean the Initial Tranche A Term Loans, Incremental
Tranche A Term Loans or any Extended Term Loans for which Initial Tranche A Term
Loans or Incremental Tranche A Term Loans were exchanged.
“Tranche B Lender” shall mean any Lender holding Tranche B Loans and/or any
commitment thereunder.
“Tranche B Loans” shall mean the Initial Tranche B Term Loans, Incremental
Tranche B Term Loans (including the 2013 Incremental Tranche B Term Loans) or
any Extended Term Loans for which Initial Tranche B Term Loans or Incremental
Tranche B Term Loans were exchanged.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its Restricted Subsidiaries or any of
their Affiliates in connection with the Transactions and the transactions
contemplated hereby and thereby.
“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into of the Credit Documents and the funding of the Initial Term Loans and, to
the extent applicable, the Revolving Credit Loans on the Closing Date, (c) the
declaration and payment of the Special Dividend, (d) the consummation of any
other transactions connected with the foregoing and (e) the payment of fees and
expenses in connection with any of the foregoing (including the Transaction
Expenses).
“Transferee” shall have the meaning provided in Section 13.6(f).
“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Loan, (b) as to any Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Loan, (c) as to any Extended Revolving Credit Loan, its nature
as an ABR Loan or a Eurodollar Loan and (d) as to any Additional/Replacement
Revolving Credit Loan, its nature as an ABR Loan or a Eurodollar Loan.

78

--------------------------------------------------------------------------------




“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Pension Plan as of
the close of its most recent plan year, determined in accordance with Accounting
Standards Codification Topic 715 (Compensation Retirement Benefits) as in effect
on the Closing Date, based upon the actuarial assumptions that would be used by
the Pension Plan’s actuary in a termination of the Pension Plan, exceeds the
Fair Market Value of the assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 9.16 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 9.16
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary
“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of the Board of
Directors of such Person under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding tax, any other withholding agent, if
applicable.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

79

--------------------------------------------------------------------------------




(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Section, Exhibit and Schedule references are to the Credit Document in
which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision

80

--------------------------------------------------------------------------------




hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, etc. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Credit Documents) and other Contractual Obligations shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.5 or Section 2.9) or performance
shall extend to the immediately succeeding Business Day.
1.8    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Stated Amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the amount of such Letter of Credit shall be deemed to be

81

--------------------------------------------------------------------------------




the maximum Stated Amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum Stated Amount is in effect at such
time.
1.9    Currency Equivalents Generally.
(a)    For purposes of any determination under Section 9, Section 10 (other than
Section 10.9 or 10.10) or Section 11 or any determination under any other
provision of this Agreement requiring the use of a current exchange rate, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the Exchange
Rate then in effect on the date of such determination; provided that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Dividend or payment under Section
10.7 in a currency other than Dollars, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition, Dividend or payment under Section 10.7 is made, (y) for purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar‑denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such Refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.9 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Dividend or payment under Section
10.7 may be made at any time under such Sections. For purposes of Section 10.9
or 10.10, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable Exchange Rate(s) used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
1.10    Pro Forma Basis. Notwithstanding anything to the contrary herein, for
purposes of determining compliance with any test or covenant contained in this
Agreement with respect to any period during which any Specified Transaction
occurs, the Consolidated Secured Debt to Consolidated EBITDA Ratio, the
Consolidated Total Debt to Consolidated EBITDA Ratio and the Consolidated EBITDA
to Consolidated Interest Expense Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.
1.11    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”).

82

--------------------------------------------------------------------------------




1.12    Guaranties of Hedging Obligations.    Notwithstanding anything else to
the contrary in any Credit Document, no Specified Credit Party shall be required
to guarantee or provide security for Excluded Swap Obligations, and any
reference in any Credit Document with respect to such Specified Credit Party
guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.
SECTION 2.    Amount and Terms of Credit Facilities
2.1    Loans. (a) Subject to and upon the terms and conditions herein set forth,
each Initial Tranche A Term Lender severally agrees to make a loan or loans
(each, an “Initial Tranche A Term Loan”) to the Borrower, which Initial Tranche
A Term Loans (i) shall not exceed, for any such Lender, the Initial Tranche A
Term Loan Commitment of such Initial Tranche A Term Lender, (ii) shall not
exceed, in the aggregate, the Total Initial Tranche A Term Loan Commitment,
(iii) shall be made on the Closing Date and shall be denominated in U.S.
Dollars, (iv) may at the option of the Borrower be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Loans; provided that all such
Initial Tranche A Term Loans made by each of the Initial Tranche A Term Lenders
pursuant to the same Borrowing shall, unless otherwise provided herein, consist
entirely of Initial Tranche A Term Loans of the same Type and (v) may be repaid
or prepaid in accordance with the provisions hereof, but once repaid or prepaid
may not be reborrowed. On the Initial Tranche A Term Loan Maturity Date, all
outstanding Initial Tranche A Term Loans shall be repaid in full.
(b)    (i) Subject to and upon the terms and conditions herein set forth, each
Initial Tranche B Term Lender severally agrees to make a loan or loans (each, an
“Initial Tranche B Term Loan”) to the Borrower, which Initial Tranche B Term
Loans (i) shall not exceed, for any such Lender, the Initial Tranche B Term Loan
Commitment of such Initial Tranche B Term Lender, (ii) shall not exceed, in the
aggregate, the Total Initial Tranche B Term Loan Commitment, (iii) shall be made
on the Closing Date and shall be denominated in U.S. Dollars, (iv) may at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or Eurodollar Loans; provided that all such Initial Tranche B Term Loans
made by each of the Initial Tranche B Term Lenders pursuant to the same
Borrowing shall, unless otherwise provided herein, consist entirely of Initial
Tranche B Term Loans of the same Type and (v) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid may not be
reborrowed. On the Initial Tranche B Term Loan Maturity Date, all outstanding
Initial Tranche B Term Loans shall be repaid in full.
(ii)    Subject to and upon the terms and conditions herein set forth and in
Amendment No. 1, each 2013 Incremental Term Lender severally agrees to make a
2013 Incremental Tranche B Term Loan to the Borrower, which 2013 Incremental
Tranche B Term Loan (i) shall not exceed, for any such Lender, the Incremental
Term Loan Commitment of such 2013 Incremental Term Lender, (ii) shall not
exceed, in the aggregate, the Total Incremental Term Loan Commitment, (iii)
shall be made on the Incremental Term Loan Effective Date and shall be
denominated in U.S. Dollars, (iv) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans;
provided that all such 2013 Incremental Tranche B Term Loans made by each of the
2013 Incremental Term Lenders

83

--------------------------------------------------------------------------------




pursuant to the same Borrowing shall, unless otherwise provided herein, consist
entirely of 2013 Incremental Tranche B Term Loans of the same Class and (v) may
be repaid or prepaid in accordance with the provisions hereof, but once repaid
or prepaid may not be reborrowed. On the 2013 Incremental Tranche B Term Loan
Maturity Date, all outstanding 2013 Incremental Tranche B Term Loans shall be
repaid in full.
(c)    Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make a loan or loans (each, a
“Revolving Credit Loan”) to the Borrower in U.S. Dollars, which Revolving Credit
Loans (i) shall not exceed, for any such Lender, the Revolving Credit Commitment
of such Lender, (ii) shall not, after giving effect thereto and to the
application of the proceeds thereof, result in such Lender’s Revolving Credit
Exposure at such time exceeding such Lender’s Revolving Credit Commitment at
such time, (iii) shall not, after giving effect thereto and to the application
of the proceeds thereof, at any time result in the aggregate amount of all
Lenders’ Revolving Credit Exposures exceeding the Total Revolving Credit
Commitment then in effect, (iv) shall be made at any time and from time to time
on and after the Closing Date and prior to the Revolving Credit Maturity Date,
(v) may at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type and (vi) may be repaid and reborrowed in
accordance with the provisions hereof. On the Revolving Credit Maturity Date,
all outstanding Revolving Credit Loans shall be repaid in full and the Revolving
Credit Commitments shall terminate.
(d)    Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that (i) any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan and (ii) in exercising such option, such
Lender shall use its reasonable efforts to minimize any increased costs to the
Borrower resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).
(e)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each, a “Swingline Loan” and collectively, the “Swingline
Loans”) to the Borrower in U.S. Dollars, which Swingline Loans (A) shall be ABR
Loans, (B) shall have the benefit of the provisions of Section 2.1(f), (C) shall
not exceed at any time outstanding the Swingline Commitment, (D) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of all Lenders’ Revolving Credit
Exposures exceeding the Total Revolving Credit Commitment then in effect and (E)
may be repaid and reborrowed in accordance with the provisions hereof. On the
Swingline Maturity Date, all outstanding Swingline Loans shall be repaid in
full. The Swingline Lender shall not make any Swingline Loan after receiving a

84

--------------------------------------------------------------------------------




written notice from the Borrower, the Administrative Agent or the Required
Lenders stating that a Default or an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received written notice (x)
of rescission of all such notices from the party or parties originally
delivering such notice, (y) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (z) from the Administrative
Agent that such Default or Event of Default is no longer continuing.
(f)    The Swingline Lender (x) may in its sole discretion on any Business Day
prior to the tenth Business Day after the date of extension of any Swingline
Loan and (y) shall on the tenth Business Day after such extension date (so long
as such Swingline Loan remains outstanding), give notice to the Revolving Credit
Lenders, with a copy to the Borrower, that all then‑outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans denominated in U.S.
Dollars, in which case Revolving Credit Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all Revolving Credit Lenders pro rata based on each such
Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof shall
be applied directly to the Swingline Lender to repay the Swingline Lender for
such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7.1 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages; provided
that all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to the Lender purchasing same from and after such date of purchase.
(g)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Credit Lenders that agree to
serve in such capacity as provided below. The acceptance by a Revolving Credit
Lender of an appointment as a Swingline Lender hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Credit Lender shall
have all the rights and obligations of a Swingline Lender under this Agreement
and (ii) references herein to the

85

--------------------------------------------------------------------------------




term “Swingline Lender” shall be deemed to include such Revolving Credit Lender
in its capacity as a lender of Swingline Loans hereunder.
(h)    The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a multiple of $1,000,000 and Swingline Loans shall be in a
multiple of $100,000 and, in each case, shall not be less than the Minimum
Borrowing Amount with respect thereto (except that Mandatory Borrowings shall be
made in the amounts required by Section 2.1(f) and Revolving Credit Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Section 3.3 or Section 3.4, as applicable).
More than one Borrowing may be incurred on any date; provided that at no time
shall there be outstanding more than 20 Borrowings of Eurodollar Loans under
this Agreement. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
2.3    Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
at the Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City time)
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of the Borrowing of Initial Term Loans or any
Borrowing of Incremental Term Loans (unless otherwise set forth in the
applicable Incremental Agreement), as the case may be, if all or any of such
Term Loans are to be initially Eurodollar Loans, and (ii) prior written notice
(or telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New
York City time) on the date of the Borrowing of Initial Term Loans or any
Borrowing of Incremental Term Loans, as the case may be, if all such Term Loans
are to be ABR Loans. Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing
of Swingline Loans pursuant to Section 2.3(d), a “Notice of Borrowing”) shall
specify substantially in the form of Exhibit D (i) the aggregate principal
amount of the Initial Term Loans or Incremental Term Loans, as the case may be,
to be made, (ii) the date of the Borrowing (which shall be (x) in the case of
Initial Term Loans, the Closing Date and (y) in the case of Incremental Term
Loans, the applicable Incremental Facility Closing Date in respect of such
Class), (iii) whether the Initial Term Loans or Incremental Term Loans, as the
case may be, shall consist of ABR Loans and/or Eurodollar Loans and, if the
Initial Term Loans or Incremental Term Loans, as the case may be, are to include
Eurodollar Loans, the Interest Period to be initially applicable thereto and
(iv) whether the Initial Term Loans are being borrowed

86

--------------------------------------------------------------------------------




under the Initial Tranche A Term Loan Facility or Initial Tranche B Term Loan
Facility. The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing of Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings under
Letters of Credit), it shall give the Administrative Agent at the Administrative
Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans that are to be Eurodollar
Loans, and (ii) prior to 1:00 p.m. (New York City time) at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Revolving Credit Loans that are to be ABR Loans. Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall specify (i) the aggregate principal amount of the Revolving Credit Loans
to be made pursuant to such Borrowing, (ii) the date of Borrowing (which shall
be a Business Day) and (iii) whether the respective Borrowing shall consist of
ABR Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
3:00 p.m. (New York City time) or such later time as is agreed by the Swingline
Lender on the date of such Borrowing. Each such notice shall be irrevocable and
shall specify (i) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.
(d)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(f), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Letters of Credit shall be made upon the terms set forth in Section 3.3 or
Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

87

--------------------------------------------------------------------------------




(g)    If the Borrower fails to specify a Type of Loan in a Notice of Borrowing
then the applicable Term Loans or Revolving Credit Loans shall be made as
Eurodollar Loans with an Interest Period of one (1) month. If the Borrower
requests a Borrowing of Eurodollar Loans in any such Notice of Borrowing, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
2.4    Disbursement of Funds. (a) No later than 2:00 p.m. (New York City time)
on the date specified in each Notice of Borrowing (including Mandatory
Borrowings and Borrowings to reimburse Unpaid Drawings under Letters of Credit),
each Lender will make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below; provided that on
the Closing Date (or with respect to any Incremental Facilities, on the relevant
Incremental Facility Closing Date), such funds may be made available at such
earlier time as may be agreed among the relevant Lenders, the Borrower and the
Administrative Agent for the purpose of consummating the Transactions; provided,
further, that all Swingline Loans shall be made available to the Borrower in the
full amount thereof by the Swingline Lender no later than 3:30 p.m. (New York
City time) on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings under Letters of Credit) make available
to the Borrower, by depositing to an account designated by the Borrower to the
Administrative Agent in writing, the aggregate of the amounts so made available
in Dollars. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower, to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the

88

--------------------------------------------------------------------------------




Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. The Swingline Lender
shall make available all amounts it is to fund to the Borrower under any
Borrowing of Swingline Loans in immediately available funds to the Borrower by
depositing to an account designated by the Borrower to the Swingline Lender in
writing.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder)
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuer, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Letter of Credit Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.
2.5    Repayment of Loans; Evidence of Debt. (a) The Borrower agrees to repay to
the Administrative Agent, for the benefit of the applicable Lenders, (i) on the
Initial Tranche A Term Loan Maturity Date, all then outstanding Initial Tranche
A Term Loans, (ii) on the Initial Tranche B Term Loan Maturity Date, all then
outstanding Initial Tranche B Term Loans, (iii) on the relevant Incremental Term
Loan Maturity Date for any Class of Incremental Term Loans, any then outstanding
Incremental Term Loans of such Class, (iv) on the Revolving Credit Maturity
Date, all then outstanding Revolving Credit Loans, (v) on the relevant maturity
date for any Class of Additional/Replacement Revolving Credit Commitments, all
then outstanding Additional/Replacement Revolving Credit Loans of such Class,
(vi) on the relevant maturity date for any Class of Extended Term Loans, all
then outstanding Extended Term Loans of such Class, (vii) on the relevant
maturity date for any Class of Extended Revolving Credit Commitments, all then
outstanding Extended Revolving Credit Loans of such Class and (viii) on the
Swingline Maturity Date, all then outstanding Swingline Loans.
(b)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Tranche A Term Lenders, on each date set forth below (each, with
respect to the Initial Tranche A Term Lenders, an “Initial Tranche A Term Loan
Repayment Date”), a principal amount of the Initial Tranche A Term Loans (each
such amount, an “Initial Tranche A Term Loan

89

--------------------------------------------------------------------------------




Repayment Amount”) (as such principal amount may be reduced by, and after giving
effect to, any voluntary and mandatory prepayments made in accordance with
Section 5 or as contemplated by Section 2.15), in each case as set forth below
opposite such Initial Tranche A Term Loan Repayment Date:
Initial Tranche A Term Loan Repayment Date
Initial Tranche A Term Loan Repayment Amount
June 30, 2012
$9,187,500
September 30, 2012
$9,187,500
December 31, 2012
$9,187,500
March 31, 2013
$9,187,500
June 30, 2013
$9,187,500
September 30, 2013
$9,187,500
December 31, 2013
$9,187,500
March 31, 2014
$9,187,500
June 30, 2014
$18,375,000
September 30, 2014
$18,375,000
December 31, 2014
$18,375,000
March 31, 2015
$18,375,000
June 30, 2015
$18,375,000
September 30, 2015
$18,375,000
December 31, 2015
$18,375,000
March 31, 2016
$18,375,000
June 30, 2016
$18,375,000
September 30, 2016
$18,375,000
December 31, 2016
$18,375,000
Initial Tranche A Term Loan Maturity Date
Balance of outstanding Initial Tranche A Term Loans



(c)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Tranche B Term Lenders, on each date set forth below (each, an
“Initial Tranche B Term Loan Repayment Date”), a principal amount of the Initial
Tranche B Term Loans (each such amount, an “Initial Tranche B Term Loan
Repayment Amount”) (as such principal amount may be reduced by, and after giving
effect to, any voluntary and mandatory prepayments made in accordance with
Section 5 or as contemplated by Section 2.15), in each case as set forth below
opposite such Initial Tranche B Term Loan Repayment Date:

90

--------------------------------------------------------------------------------




Initial Tranche B Term Loan Repayment Date
Initial Tranche B Term Loan Repayment Amount
June 30, 2012
$1,537,500
September 30, 2012
$1,537,500
December 31, 2012
$1,537,500
March 31, 2013
$1,537,500
June 30, 2013
$1,537,500
September 30, 2013
$1,537,500
December 31, 2013
$1,537,500
March 31, 2014
$1,537,500
June 30, 2014
$1,537,500
September 30, 2014
$1,537,500
December 31, 2014
$1,537,500
March 31, 2015
$1,537,500
June 30, 2015
$1,537,500
September 30, 2015
$1,537,500
December 31, 2015
$1,537,500
March 31, 2016
$1,537,500
June 30, 2016
$1,537,500
September 30, 2016
$1,537,500
December 31, 2016
$1,537,500
March 31, 2017
$1,537,500
June 30, 2017
$1,537,500
September 30, 2017
$1,537,500
December 31, 2017
$1,537,500
March 31, 2018
$1,537,500
June 30, 2018
$1,537,500
September 30, 2018
$1,537,500
December 31, 2018
$1,537,500
Initial Tranche B Term Loan Maturity Date
Balance of Initial Tranche B Term Loans



The Borrower shall repay to the Administrative Agent, for the benefit of the
2013 Incremental Tranche B Term Lenders, on each date set forth below (each, a
“2013 Incremental Tranche B Term Loan Repayment Date”), a principal amount of
the 2013 Incremental Tranche B Term Loans (each such amount, an “2013
Incremental Tranche B Term Loan Repayment Amount”) (as such principal amount may
be reduced by, and after giving effect to, any voluntary and mandatory
prepayments made in accordance with Section 5 or as contemplated by Section
2.15), in each case as set forth below opposite such Initial Tranche B Term Loan
Repayment Date:

91

--------------------------------------------------------------------------------




2013 Incremental Tranche B Term Loan Repayment Date
2013 Incremental Tranche B Term Loan Repayment Amount
June 30, 2013
$2,709,625
September 30, 2013
$2,709,625
December 31, 2013
$2,709,625
March 31, 2014
$2,709,625
June 30, 2014
$2,709,625
September 30, 2014
$2,709,625
December 31, 2014
$2,709,625
March 31, 2015
$2,709,625
June 30, 2015
$2,709,625
September 30, 2015
$2,709,625
December 31, 2015
$2,709,625
March 31, 2016
$2,709,625
June 30, 2016
$2,709,625
September 30, 2016
$2,709,625
December 31, 2016
$2,709,625
March 31, 2017
$2,709,625
June 30, 2017
$2,709,625
September 30, 2017
$2,709,625
December 31, 2017
$2,709,625
March 31, 2018
$2,709,625
June 30, 2018
$2,709,625
September 30, 2018
$2,709,625
December 31, 2018
$2,709,625
2013 Incremental Tranche B Term Loan Maturity Date
Balance of 2013 Incremental Tranche B Term Loans



(d)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts (each such amount, an “Incremental
Term Loan Repayment Amount”) and on dates as agreed between the Borrower and the
relevant Lenders of such Incremental Term Loans in the applicable Incremental
Agreement (each an “Incremental Term Loan Repayment Date”), subject to the
requirements set forth in Section 2.14. In the event that any Extended Term
Loans are established, such Extended Term Loans shall, subject to the
requirements of Section 2.15, mature and be repaid by the Borrower in the
amounts (each such amount, an “Extended Term Loan Repayment Amount”) and on the
dates (each an “Extended Repayment Date”) set forth in the applicable Extension
Agreement. In the event any Extended Revolving Credit Commitments are
established, such Extended Revolving Credit Commitments shall, subject to the
requirements of Section 2.15, be terminated (and all Extended Revolving Credit
Loans of the same Extension Series repaid) on the dates set forth in the
applicable Extension Agreement.

92

--------------------------------------------------------------------------------




(e)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(f)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b) and a subaccount for each Lender, in which
the Register and the subaccounts (taken together) shall be recorded (i) the
amount of each Loan made hereunder, whether such Loan is an Initial Tranche A
Term Loan, an Initial Tranche B Term Loan, an Incremental Term Loan (and the
relevant Class thereof), a Revolving Credit Loan, an Additional/Replacement
Revolving Credit Loan (and the relevant Class thereof), an Extended Term Loan
(and the relevant Class thereof), an Extended Revolving Credit Loan (and the
relevant Class thereof) or a Swingline Loan, as applicable, the Type of each
Loan made and the Interest Period, if any, applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender or the Swingline Lender hereunder, (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof and (iv) any cancellation or retirement of Loans
contemplated by Section 13.6(i).
(g)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (e) and (f) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
2.6    Conversions and Continuations. (a) The Borrower shall have the option on
any Business Day, subject to Section 2.11, to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Term Loans, Revolving Credit Loans, Additional/Replacement Revolving Credit
Loans or Extended Revolving Credit Loans of one Type into a Borrowing or
Borrowings of another Type and except as otherwise provided herein the Borrower
shall have the option on the last day of an Interest Period to continue the
outstanding principal amount of any Eurodollar Loans as Eurodollar Loans for an
additional Interest Period; provided that (i) no partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has, or the Required Credit Facility Lenders with respect to any such
Credit Facility have, determined in its or their sole discretion not to permit
such conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Loans
for an additional Interest Period if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has, or the
Required Credit Facility Lenders with respect to any such Credit Facility have,
determined in its or their sole discretion not to permit such continuation and

93

--------------------------------------------------------------------------------




(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower giving the Administrative Agent
at the Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at
least (i) three Business Days’, in the case of a continuation of, or conversion
to, Eurodollar Loans or (ii) one Business Day’s, in the case of a conversion
into ABR Loans, prior written notice (or telephonic notice promptly confirmed in
writing) (each, a “Notice of Conversion or Continuation”) specifying the Loans
to be so converted or continued, the Type of Loans to be converted into or
continued, the requested date of the conversion or continuation, as the case may
be (which shall be a Business Day), the principal amount of Loans to be
converted or continued, as the case may be, and, if such Loans are to be
converted into, or continued as, Eurodollar Loans, the Interest Period to be
initially applicable thereto. If the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans,
Revolving Credit Loans, Additional/Replacement Revolving Credit Loans or
Extended Revolving Credit Loans shall be made or continued as the same Type of
Loan, which, if a Eurodollar Loan, shall have the same Interest Period as that
of the Loans being continued or converted (subject to the definition of Interest
Period). Any such automatic continuation shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If the Borrower requests a conversion to, or continuation of Eurodollar
Loans in any such Notice of Conversion of Continuation, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month’s duration. Notwithstanding anything to the contrary herein, a Swingline
Loan may not be converted to a Eurodollar Loan. The Administrative Agent shall
give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.
(b)    If an Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has, or the
Required Lenders with respect to any such continuation have, determined in its
or their sole discretion not to permit such continuation, Eurodollar Loans shall
be automatically converted on the last day of the current Interest Period into
ABR Loans.
2.7    Pro Rata Borrowings. Each Borrowing of Initial Tranche A Term Loans under
this Agreement shall be granted by the Initial Tranche A Term Lenders pro rata
on the basis of their then-applicable Initial Tranche A Term Loan Commitments
and each Borrowing of Initial Tranche B Term Loans under this Agreement shall be
granted by the Initial Tranche B Term Lenders pro rata on the basis of their
then-applicable Initial Tranche B Term Loan Commitments. Each Borrowing of
Revolving Credit Loans under this Agreement shall be granted by the Revolving
Credit Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Incremental Term Loans under this Agreement shall be granted by the Lenders of
the relevant Class thereof pro rata on the basis of their then-applicable
Incremental Term Loan Commitments for such Class. Each Borrowing of
Additional/Replacement Revolving Credit Loans under this Agreement shall be
granted by the Lenders of the relevant Class thereof pro rata on the basis of
their then-applicable Additional/Replacement Revolving Credit Commitments for
such Class. Each Borrowing of Extended Revolving Credit Loans under this
Agreement shall be granted by

94

--------------------------------------------------------------------------------




the Lenders of the relevant Class thereof pro rata on the basis of their
then-applicable Extended Revolving Credit Commitments for such Class. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender, severally
and not jointly, shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder, and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligations under any Credit Document.
2.8    Interest. (a) The unpaid principal amount of each ABR Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the ABR in effect from time
to time.
(b)    The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the Eurodollar Rate in effect
from time to time.
(c)    If all or a portion of the principal amount of any Loan or any interest
payable thereon or any fees or other amounts due hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest (including post‑petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws) at a
rate per annum that is (i) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (ii) in the case of overdue interest,
fees or other amounts due hereunder, to the extent permitted by Applicable Law,
the rate described in Section 2.8 (a) plus 2% from and including the date of
such non‑payment to but excluding the date on which such amount is paid in full
(after as well as before judgment). All such interest shall be payable on
demand.
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in U.S. Dollars and, except as provided below, shall be payable (i) in
respect of each ABR Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each Eurodollar Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan (except, in the case of prepayments, any ABR Loan), on any prepayment
(on the amount prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; provided that any Loan that is repaid on the
same date on which it is made shall bear interest for one day.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders

95

--------------------------------------------------------------------------------




thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.
(g)    Except as otherwise provided herein, whenever any payment hereunder or
under the other Credit Documents shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment or letter of credit fee or commission, as the
case may be.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of Eurodollar Loans (in the case of the
initial Interest Period applicable thereto) on or prior to 1:00 p.m. (New York
City time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Eurodollar Loans, the Borrower shall have
the right to elect, by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing), the Interest Period applicable
to such Borrowing, which Interest Period shall be the period commencing on the
date of such Borrowing and ending on the numerically corresponding day (or, if
there is no numerically corresponding day, on the last Business Day) in the
calendar month that is one, two, three or six months thereafter (or, if
available to all relevant Lenders participating in the relevant Credit Facility,
(i) nine or twelve months thereafter or (ii) another period acceptable to the
Administrative Agent (including a shorter period)); provided that,
notwithstanding the foregoing parenthetical, the initial Interest Period
beginning on the Closing Date may be for a period less than one month if agreed
upon by the Borrower and the Administrative Agent.
Notwithstanding anything to the contrary contained above:
(i)    the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(ii)    if any Interest Period relating to a Borrowing of Eurodollar Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;
(iii)    if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
(iv)    Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period; and

96

--------------------------------------------------------------------------------




(v)    the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.
2.10    Increased Costs, Illegality, Etc. (a) In the event that (x) in the case
of clause (i) below, the Required Lenders or (y) in the case of clauses (ii) and
(iii) below, any Lender shall have reasonably determined (which determination
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto):
(i)    on any date for determining the Eurodollar Rate for any Interest Period
that (x) deposits in the principal amounts of the Loans comprising any
Eurodollar Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or
(ii)    that, due to a Change in Law, which shall (A) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; (B) subject any Lender to any tax (other than
(1) taxes indemnified under Section 5.4, (2) taxes described in clause (A), (B)
or (C) of Section 5.4(a) or (3) taxes described in clause (f) of Section 5.4) on
its loans, letters of credits, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (C)
impose on any Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Loans made by such Lender, which
results in the cost to such Lender of making, converting into, continuing or
maintaining Eurodollar Loans or participating in Letters of Credit (in each case
hereunder) increasing by an amount which such Lender reasonably deems material
or the amounts received or receivable by such Lender hereunder with respect to
the foregoing shall be reduced; or
(iii)    at any time after the Closing Date that the making or continuance of
any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any Applicable Law, (or would conflict with any such Applicable Law
not having the force of law even though the failure to comply therewith would
not be unlawful), or has become impracticable as a result of a contingency
occurring after the Closing Date that materially and adversely affects the
interbank Eurodollar market;
then, and in any such event, such Lender (or the Required Lenders, in the case
of clause (i) above) shall within a reasonable time thereafter give notice (if
by telephone, confirmed in writing) to the Borrower and the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause (i)
above, Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Required Lenders no longer exist
(which notice the Required Lenders agree to give at such time when such
circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the Borrower with respect to Eurodollar
Loans

97

--------------------------------------------------------------------------------




that have not yet been incurred shall be deemed rescinded by the Borrower, (y)
in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than 10 Business Days) after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by Applicable Law.
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
said Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan, if applicable; provided, that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b).
(c)    If any Change in Law regarding capital adequacy requirements, has or
would have the effect of reducing the rate of return on such Lender’s or Letter
of Credit Issuer’s or their respective parent’s capital or assets as a
consequence of such Lender’s or Letter of Credit Issuer’s commitments or
obligations hereunder to a level below that which such Lender or Letter of
Credit Issuer or their respective parent could have achieved but for such Change
in Law (taking into consideration such Lender’s or Letter of Credit Issuer’s or
their respective parent’s policies with respect to capital adequacy), then from
time to time, promptly (but no later than 10 Business Days) after written demand
by such Lender or Letter of Credit Issuer (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender or Letter of Credit Issuer such
additional amount or amounts as will compensate such Lender or Letter of Credit
Issuer or their respective parent for such reduction, it being understood and
agreed, however, that a Lender or Letter of Credit Issuer shall not be entitled
to such compensation as a result of such Lender’s or Letter of Credit Issuer’s
compliance with, or pursuant to any request or directive to comply with, any
such Applicable Law as in effect on the Closing Date except as a result of a
Change in Law. Each Lender or Letter of Credit Issuer, upon determining in good
faith that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Borrower (on its own
behalf) which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(c) upon receipt of such notice.

98

--------------------------------------------------------------------------------




(d)    This Section 2.10 shall not apply to taxes to the extent duplicative of
Section 5.4.
(e)    The agreements in this Section 2.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(f)    Notwithstanding the foregoing, no Lender or Letter of Credit Issuer shall
be entitled to seek compensation under this Section 2.10 based on the occurrence
of a Change in Law arising solely from the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines or directives
thereunder or issued in connection therewith, unless such Lender or Letter of
Credit Issuer is generally seeking compensation from other borrowers in the U.S.
leveraged loan market with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 2.10.
2.11    Compensation. If (a) any payment of principal of a Eurodollar Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of Eurodollar Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
Eurodollar Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any Eurodollar Loan is not continued as a Eurodollar Loan as a result of a
withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a Eurodollar Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount and, absent clearly demonstrable
error, the amount requested shall be final and conclusive and binding upon all
parties hereto), pay to the Administrative Agent for the account of such Lender
within 10 Business Days of such request any amounts required to compensate such
Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to borrow, failure to
convert, failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), ‎2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided, that such designation is made on such terms that such Lender
and its lending office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section. Nothing in this Section 2.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Section 2.10, 3.5 or 5.4.

99

--------------------------------------------------------------------------------




2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the giving of such notice to the Borrower;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.
2.14    Incremental Facilities.
(a)    The Borrower may at any time or from time to time after the Closing Date,
by written notice delivered to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional tranches of tranche A term loans (the
“Incremental Tranche A Term Loans”) or tranche B term loans (the “Incremental
Tranche B Term Loans”, and together with the Incremental Tranche A Term Loans,
the “Incremental Term Loans”), (ii) one or more increases in the amount of the
Revolving Credit Commitments of any Class (each such increase, an “Incremental
Revolving Credit Commitment Increase”) or (iii) one or more additional Classes
of revolving credit commitments (the “Additional/Replacement Revolving Credit
Commitments”, and together with the Incremental Term Loans and the Incremental
Revolving Credit Commitment Increases, the “Incremental Facilities” and the
commitments in respect thereof are referred to as the “Incremental
Commitments”); provided that both at the time of any such request and after
giving effect to the effectiveness of any Incremental Agreement referred to
below, except as set forth in the proviso to clause (b) below, no Event of
Default shall exist and at the time that any such Incremental Term Loan,
Incremental Revolving Credit Commitment Increase or Additional/Replacement
Revolving Credit Commitment is made or effected (and after giving effect
thereto), no Event of Default shall exist; provided, further, that after giving
effect to the incurrence of such Incremental Term Loans or borrowing under such
Incremental Revolving Credit Commitment Increase or borrowing under such
Additional/Replacement Revolving Credit Commitments (and after giving effect to
any Specified Transaction to be consummated in connection therewith), the
Borrower and the Restricted Subsidiaries would be in compliance on a Pro Forma
Basis with the requirements of Sections 10.9 and 10.10 as of the most recently
ended Test Period on or prior to the incurrence of any such Incremental
Facilities, calculated on a Pro Forma Basis, in each case as if such Incremental
Term Loans, Incremental Revolving Credit Commitment Increase or
Additional/Replacement Revolving Credit Commitments, as applicable, had been
outstanding (and any related transactions had occurred) on the first day of such
Test Period.
(b)    Each tranche of Incremental Term Loans, each tranche of
Additional/Replacement Revolving Credit Commitments and each Incremental
Revolving Credit Commitment Increase shall be in an aggregate principal amount
that is not less than $5,000,000 (provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth below) (and in minimum increments of $1,000,000 in excess thereof),
and the aggregate amount of the Incremental Term Loans, Incremental Revolving

100

--------------------------------------------------------------------------------




Credit Commitment Increases and the Additional/Replacement Revolving Credit
Commitments shall not exceed, at the time of incurrence thereof and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, of the sum of
(A)(x) $500,000,000 (minus, on or after the Amendment No. 1 Effective Date, the
aggregate principal amount of Permitted Additional Debt incurred under Section
10.1(v)(ii)) plus (y) the aggregate principal amount of the 2013 Incremental
Tranche B Term Loans on the Amendment No. 1 Effective Date, plus (B) an
aggregate additional amount of Indebtedness, such that, after giving Pro Forma
Effect to such incurrence or issuance (and after giving effect to any Specified
Transaction to be consummated in connection therewith and assuming that all
Incremental Revolving Credit Commitment Increases and/or Additional/Replacement
Revolving Credit Commitments then outstanding were fully drawn)) the Borrower
would be in compliance with a Consolidated Secured Debt to Consolidated EBITDA
Ratio as of the Test Period most recently ended on or prior to the incurrence of
any such Incremental Facility, calculated on a Pro Forma Basis, as if such
incurrence (and transaction) had occurred on the first day of such Test Period,
that is no greater than 2.25:1.0 (the “Incremental Limit”); provided that (i)
Incremental Term Loans may be incurred without regard to the Incremental Limit,
without regard to the requirement set forth in the proviso to Section 2.14(a)
that the Borrower and the Restricted Subsidiaries be in compliance on a Pro
Forma Basis with the requirements of Sections 10.9 and 10.10 as of the most
recently ended Test Period, and without regard to whether an Event of Default
has occurred and is continuing, to the extent that the Net Cash Proceeds from
such Incremental Term Loans are used on the date of incurrence of such
Incremental Term Loans to prepay Term Loans in accordance with the procedures
set forth in Section 5.2(a)(i) and subject to the payment of premiums set forth
in Section 5.1(b), if applicable, and (ii) Additional/Replacement Revolving
Credit Commitments may be provided without regard to the Incremental Limit,
without regard to the requirement set forth in the proviso to Section 2.14(a)
that the Borrower and the Restricted Subsidiaries be in compliance on a Pro
Forma Basis with the requirements of Sections 10.9 and 10.10 as of the most
recently ended Test Period, and without regard to whether an Event of Default
has occurred and is continuing, to the extent that the existing Revolving Credit
Commitments shall be permanently reduced in accordance with Section 5.2(e)(ii)
by an amount equal to the aggregate amount of Additional/Replacement Revolving
Credit Commitments so provided.
(c)    (i) (A) The Incremental Tranche A Term Loans (i) shall rank pari passu in
right of payment and of security with the Initial Tranche A Term Loans, (ii)
shall not mature earlier than the Initial Tranche A Term Loan Maturity Date,
(iii) shall not have a shorter Weighted Average Life to Maturity than the
Initial Tranche A Term Loan Facility, (iv) shall have an amortization schedule
(subject to clause (iii) above), and interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment premiums for the Incremental Tranche A
Term Loans as determined by the Borrower and the lenders of the Incremental
Tranche A Term Loans and (v) may otherwise have terms and conditions different
from those of the Initial Tranche A Term Loans and (B) the Incremental Tranche B
Term Loans (i) shall rank pari passu in right of payment and of security with
the Initial Tranche B Term Loans, (ii) shall not mature earlier than the Initial
Tranche B Term Loan Maturity Date, (iii) shall not have a shorter Weighted
Average Life to Maturity than the Initial Tranche B Term Loan Facility, (iv)
shall have an amortization schedule

101

--------------------------------------------------------------------------------




(subject to clause (iii) above), and interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment premiums for the Incremental Tranche B
Term Loans as determined by the Borrower and the lenders of the Incremental
Tranche B Term Loans and (v) may otherwise have terms and conditions different
from those of the Initial Tranche B Term Loans; provided that (except with
respect to matters contemplated by subclauses (ii), (iii) and (iv) in clauses
(A) and (B) above) any differences shall be reasonably satisfactory to the
Administrative Agent.
(ii)    The Incremental Revolving Credit Commitment Increase shall be treated
the same as the Revolving Credit Commitments (including with respect to maturity
date thereof) and shall be considered to be part of the Revolving Credit
Facility.
(iii)    The Additional/Replacement Revolving Credit Commitments (i) shall rank
pari passu in right of payment and of security with the Revolving Credit Loans,
(ii) shall not mature earlier than the Revolving Credit Maturity Date and shall
require no mandatory commitment reduction prior to the Revolving Credit Maturity
Date, (iii) shall have interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, undrawn commitment fees, funding
discounts, original issue discounts and prepayment premiums as determined by the
Borrower and the lenders of such commitments, (iv) shall contain borrowing,
repayment and termination of Commitment procedures as determined by the Borrower
and the lenders of such commitments, (v) may include provisions relating to
swingline loans and/or letters of credit, as applicable, issued thereunder,
which issuances shall be on terms substantially similar (except for the overall
size of such subfacilities, the fees payable in connection therewith and the
identity of the swingline lender and letter of credit issuer, as applicable,
which shall be determined by the Borrower, the lenders of such commitments and
the applicable letter of credit issuers and swingline lenders and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Agreement) to the
terms relating to Swingline Loans and Letters of Credit with respect to the
Revolving Credit Commitments or otherwise reasonably acceptable to the
Administrative Agent and (vi) may otherwise have terms and conditions different
from those of the Revolving Credit Facility; provided that (except with respect
to matters contemplated by clauses (ii), (iii), (iv) and (v) above) any
differences shall be reasonably satisfactory to the Administrative Agent.
(d)    Each notice from the Borrower pursuant to this Section 2.14 shall be
given in writing and shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments. Incremental
Term Loans may be made, and Incremental Revolving Credit Commitment Increases
and Additional/Replacement Revolving Credit Commitments may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld),
by any existing Lender (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Term Loan, no existing Lender
with a Revolving Credit Commitment will have any obligation to provide a portion
of any Incremental Revolving Credit Commitment Increase and no existing Lender
with an Revolving Credit Commitment will have an obligation to provide a portion
of any Additional/

102

--------------------------------------------------------------------------------




Replacement Revolving Credit Commitment) or by any other bank, financial
institution, other institutional lender or other investor (any such other bank,
financial institution or other investor being called an “Additional Lender”);
provided that (i) the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Incremental Revolving Credit Commitment
Increases or such Additional/Replacement Revolving Credit Commitments if such
consent would be required under Section 13.6(b) for an assignment of Loans or
Commitments, as applicable, to such Lender or Additional Lender; provided
further that, solely with respect to any Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments, the Swingline
Lender and each Letter of Credit Issuer shall have consented (not to be
unreasonably withheld) to such Additional Lender’s providing such Incremental
Revolving Credit Commitment Increases or Additional/Replacement Revolving Credit
Commitments if such consent would be required under Section 13.6(b) for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.
(e)    Commitments in respect of Incremental Term Loans, Incremental Revolving
Credit Commitment Increases and Additional/Replacement Revolving Credit
Commitments shall become Commitments (or in the case of an Incremental Revolving
Credit Commitment Increase to be provided by an existing Lender with a Revolving
Credit Commitment, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Agreement”) to this Agreement and, as appropriate, the other Credit Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Agreement may, subject to Section 2.14(c), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of any Incremental Agreement shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”),
and the occurrence of any Credit Events pursuant to such Incremental Agreement,
shall be subject to the satisfaction of such conditions as the parties thereto
shall agree . The Borrower will use the proceeds of the Incremental Term Loans,
Incremental Revolving Credit Commitment Increases and Additional/Replacement
Revolving Credit Commitments for any purpose not prohibited by this Agreement;
provided that the proceeds of any Incremental Term Loans incurred, and any
Additional/Replacement Revolving Credit Commitments provided, in either case as
described in the proviso to Section 2.14(b), shall be used in accordance with
the terms thereof.
(f)    (i) No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Credit Commitment Increases or Additional/Replacement
Revolving Credit Commitments unless it so agrees and the Borrower shall not be
obligated to offer any existing Lender the opportunity to provide any
Incremental Term Loans, Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments.
(ii)    Upon each increase in the Revolving Credit Commitments pursuant to this
Section, each Lender with a Revolving Credit Commitment of such Class

103

--------------------------------------------------------------------------------




immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Credit Commitment Increase (each, an “Incremental Revolving Credit
Commitment Increase Lender”) in respect of such increase, and each such
Incremental Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Lender with a Revolving Credit Commitment (including each
such Incremental Revolving Credit Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Lenders
represented by such Lender’s Revolving Credit Commitment. If, on the date of
such increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Incremental
Revolving Credit Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.11. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
(g)    This Section 2.14 shall supersede any provisions in Section 2.7 or 13.1
to the contrary. For the avoidance of doubt, any provisions of this Section 2.14
may be amended with the consent of the Required Lenders, provided no such
amendment shall require any Lender to provide any Incremental Commitment without
such Lender’s consent.
2.15    Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments.
(a)    (i) The Borrower may at any time and from time to time request that all
or a portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
exchanged to extend the scheduled final maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so extended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. Prior to
entering into any Extension Agreement with respect to any Extended Term Loans,
the Borrower shall provide written notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Term Loan Class, with such request offered to all such Lenders of such Existing
Term Loan Class) (a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which terms shall be
substantially similar to the Term Loans of the Existing Term Loan Class from
which they are to be extended except that (w) the scheduled final maturity date
shall be extended and all or any of the scheduled amortization payments of all
or a portion of any principal amount of such Extended Term Loans may be delayed
to later dates than the scheduled amortization of

104

--------------------------------------------------------------------------------




principal of the Term Loans of such Existing Term Loan Class (with any such
delay resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 2.5 or in the Extension Agreement or Incremental
Agreement, as the case may be, with respect to the Existing Term Loan Class of
Term Loans from which such Extended Term Loans were extended, in each case as
more particularly set forth in Section 2.15(c) below), (x) (A) the interest
rates (including through fixed interest rates), interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and premiums with
respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to any of the items contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Agreement, (y) subject
to the provisions set forth in Sections 5.1 and 5.2, the Extended Term Loans may
have optional prepayment terms (including call protection and prepayment
premiums) and mandatory prepayment terms as may be agreed between the Borrower
and the Lenders thereof and (z) the Extension Agreement may provide for other
covenants and terms that apply to any period after the Latest Maturity Date. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Class exchanged into Extended Term Loans pursuant to any Term
Loan Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class of
Term Loans from which they were extended.
(ii)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, the Extended Revolving
Credit Commitments of any Class and/or any Additional/Replacement Revolving
Credit Commitments of any Class, existing at the time of such request (each, an
“Existing Revolving Credit Commitment” and any related revolving credit loans
under any such facility, “Existing Revolving Credit Loans”; each Existing
Revolving Credit Commitment and related Existing Revolving Credit Loans together
being referred to as an “Existing Revolving Credit Class”) be exchanged to
extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Existing Revolving Credit Loans related to such Existing Revolving Credit
Commitments (any such Existing Revolving Credit Commitments which have been so
extended, “Extended Revolving Credit Commitments” and any related revolving
credit loans, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.15. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Credit Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Class of Existing
Revolving Credit Commitments, with such request offered to all Lenders of such
Class) (a “Revolving Credit Extension Request”) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established thereunder, which
terms shall be substantially similar to those applicable to the Existing
Revolving Credit Commitments from which they are to be extended (the “Specified
Existing Revolving Credit Commitment Class”) except that (w) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Existing Revolving
Credit Commitments of the Specified Existing Revolving Credit Commitment Class,
(x)(A) the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment premiums with respect

105

--------------------------------------------------------------------------------




to the Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Extended Revolving Credit Commitments in addition to
or in lieu of any of the items contemplated by the preceding clause (A), (y)(1)
the undrawn revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be different than those for the Specified
Existing Revolving Credit Commitment Class and (2) the Extension Agreement may
provide for other covenants and terms that apply to any period after the Latest
Maturity Date; provided that, notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of the
Extended Revolving Credit Loans under any Extended Revolving Credit Commitments
shall not be required to be made on a pro rata basis with any borrowings and
repayments of the Existing Revolving Credit Loans of the Specified Existing
Revolving Credit Commitment Class (the mechanics for which may be implemented
through the applicable Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of the Specified Existing
Revolving Credit Commitment Class), (2) assignments and participations of
Extended Revolving Credit Commitments and Extended Revolving Credit Loans shall
be governed by the assignment and participation provisions set forth in Section
13.6 and (3) subject to the applicable limitations set forth in Section 4.2 and
Section 5.2(e)(ii), permanent repayments of Extended Revolving Credit Loans (and
corresponding permanent reduction in the related Extended Revolving Credit
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Revolving Credit Loans or Revolving Credit Commitments of any Existing Revolving
Credit Class exchanged into Extended Revolving Credit Loans or Extended
Revolving Credit Commitments pursuant to any Extension Request. Any Extended
Revolving Credit Commitments of any Extension Series shall constitute a separate
Class of revolving credit commitments from Existing Revolving Credit Commitments
of the Specified Existing Revolving Credit Commitment Class and from any other
Existing Revolving Credit Commitments (together with any other Extended
Revolving Credit Commitments so established on such date).
(b)    The Borrower shall provide the applicable Extension Request to the
Administrative Agent (for further delivery to the Lenders) not later than 30
days prior to the maturity date or termination date, as the case may be, of the
applicable Term Loan, Revolving Credit Loan, Revolving Credit Commitment,
Additional/Replacement Revolving Credit Loan or Additional/Replacement Revolving
Credit Commitment, and shall provide each applicable Lender in such Extension
Request a period of least five Business Days (or such shorter period as the
Administrative Agent may determine in its reasonable discretion) prior to the
date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.15. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Term Loans, Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments (or any earlier Extended
Revolving Credit Commitments) of an Existing Class subject to such Extension
Request exchanged into Extended Loans/Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior

106

--------------------------------------------------------------------------------




to the date specified in such Extension Request of the amount of its Term Loans,
Revolving Credit Commitments and/or Additional/Replacement Revolving Credit
Commitments (and/or any earlier extended Extended Revolving Credit Commitments)
which it has elected to convert into Extended Loans/Commitments (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate amount of Term Loans, Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments or earlier extended Extended
Revolving Credit Commitments, as applicable, subject to Extension Elections
exceeds the amount of Extended Loans/Commitments requested pursuant to the
Extension Request, such Term Loans, Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments or earlier extended Extended
Revolving Credit Commitments subject to Extension Elections shall be exchanged
to Extended Loans/Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) based on the
principal amount of Term Loans, Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments or earlier extended Extended
Revolving Credit Commitments included in such Extension Election or as may be
otherwise agreed to in the applicable Extension Agreement.
(c)    Extended Loans/Commitments shall be established pursuant to an amendment
(an “Extension Agreement”) to this Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.15(a), each Extension
Agreement in respect of Extended Term Loans shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Incremental
Agreement or Extension Agreement with respect to the Existing Class of Term
Loans from which the Extended Term Loans were exchanged to reduce each scheduled
Repayment Amount for the Existing Class in the same proportion as the amount of
Term Loans of the Existing Class is to be reduced pursuant to such Extension
Agreement (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Class that is not an
Extended Term Loan shall not be reduced as a result thereof). In connection with
any Extension Agreement, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of such Extension Agreement, this Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby (in the case of such
other Credit Documents as contemplated by the immediately preceding sentence)
and covering other customary matters and (ii) to the effect that such Extension
Agreement, including the Extended Loans/Commitments provided for therein, does
not conflict with or violate the terms and provisions of Section 13.1 of this
Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Term Loan Class or Class of Existing Revolving
Credit Commitments is exchanged to extend the related scheduled maturity date(s)
in accordance with paragraph (a) above (an “Extension Date”), (I) in the case of
the existing Term Loans of each Extending Lender, the aggregate principal amount
of such existing Term Loans shall be deemed

107

--------------------------------------------------------------------------------




reduced by an amount equal to the aggregate principal amount of Extended Term
Loans so exchanged by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Existing Revolving Credit Commitments of each Extending Lender under any
Specified Existing Revolving Credit Commitment Class, the aggregate principal
amount of such Existing Revolving Credit Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so exchanged by such Lender on such date (or by any greater amount
as may be agreed by the Borrower and such Lender), and such Extended Revolving
Credit Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitment Class and
from any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date) and (B) if,
on any Extension Date, any Existing Revolving Credit Loans of any Extending
Lender are outstanding under the Specified Existing Revolving Credit Commitment
Class, such Existing Revolving Credit Loans (and any related participations)
shall be deemed to be exchanged to Extended Revolving Credit Loans (and related
participations) of the applicable Class in the same proportion as such Extending
Lender’s Specified Existing Revolving Credit Commitments to Extended Revolving
Credit Commitments of such Class.
(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Credit Commitments of a given Extension Series,
in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Credit Documents (each, a “Corrective
Extension Amendment”) within 15 days following the effective date of such
Extension Agreement, as the case may be, which Corrective Extension Amendment
shall (i) provide for the exchange and extension of Term Loans under the
Existing Term Loan Class or Existing Revolving Credit Commitments (and related
revolving credit exposure), as the case may be, in such amount as is required to
cause such Lender to hold Extended Term Loans or Extended Revolving Credit
Commitments (and related revolving credit exposure) of the applicable Extension
Series into which such other Term Loans or Commitments were initially exchanged,
as the case may be, in the amount such Lender would have held had such
administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Agreement, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Lender may agree (including conditions of the type required to
be satisfied for the effectiveness of an Extension Agreement described in
Section 2.15(c)), and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.15(c).

108

--------------------------------------------------------------------------------




(f)    No exchange of Loans or Commitments pursuant to any Extension Agreement
in accordance with this Section 2.15 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
(g)    This Section 2.15 shall supersede any provisions in Section 2.4 or
Section 13.1 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.15 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Loans/Commitments without such Lender’s consent.
2.16    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 4.1(a);
(b)    the Commitment of and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
13.1); provided that (i) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;
(c)    if any Swingline Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender, then (i) all or any part of such Letter of
Credit Exposure of such Defaulting Lender and such Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non‑Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitment Percentages; provided that (A) each
Non‑Defaulting Lender’s Revolving Credit Exposure may not in any event exceed
the Revolving Credit Commitment of such Non‑Defaulting Lender as in effect at
the time of such reallocation and (B) neither such reallocation nor any payment
by a Non‑Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non‑Defaulting Lender,
(ii) to the extent that all or any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot, or
can only partially, be so reallocated to Non‑Defaulting Lenders, whether by
reason of the first proviso in Section 2.16(c)(i) above or otherwise, the
Borrower shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) and (y) second, Cash
Collateralize such Defaulting Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above), in accordance
with the procedures set forth in Section 3.8 for so long as such Letter of
Credit

109

--------------------------------------------------------------------------------




Exposure is outstanding, (iii) if the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Exposure pursuant to the
requirements of this Section 2.16(c), the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.1(c) with respect to
such Defaulting Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if
the Letter of Credit Exposure of the Non‑Defaulting Lenders is reallocated
pursuant to the requirements of this Section 2.16(c), then the fees payable to
the Lenders pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non‑Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.16(c), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;
(d)    (i) the Letter of Credit Issuer will not be required to issue any new
Letter of Credit or amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, unless the Letter of Credit Issuer is reasonably satisfied that any
exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Revolving Credit Commitments of the
Non‑Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of this Section 2.16 or otherwise in a manner
reasonably satisfactory to the Letter of Credit Issuer; and
(ii)    the Swingline Lender will not be required to fund any Swingline Loans
unless the Swingline Lender is reasonably satisfied that any exposure that would
result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Credit Commitments of the Non‑Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.16(c)
above.
(e)    If the Borrower, the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause such outstanding Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Revolving Credit Lenders (including such Lender) in
accordance with their applicable percentages, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non‑Defaulting Lender and any applicable
Cash Collateral shall be promptly returned to the Borrower and any Letter of
Credit Exposure and

110

--------------------------------------------------------------------------------




Swingline Exposure of such Lender reallocated pursuant to the requirements of
Section 2.16(c) shall be reallocated back to such Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non‑Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender;
(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Credit Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
each Letter of Credit Issuer and the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize, in accordance with Section 3.8, the Letter of Credit Issuer’s
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuers or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Letter of Credit Issuer or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant non‑Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.16(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.
SECTION 3.    Letters of Credit
3.1    Issuance of Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Closing Date

111

--------------------------------------------------------------------------------




and prior to the Letter of Credit Maturity Date, the Letter of Credit Issuer
agrees to issue (or cause its Affiliates or other financial institution with
which the Letter of Credit Issuer shall have entered into an agreement regarding
the issuance of letters of credit hereunder, to issue on its behalf), upon the
request of and for the account of the Borrower or any Restricted Subsidiary,
letters of credit (each, a “Letter of Credit”) in such form as may be approved
by the Letter of Credit Issuer in its reasonable discretion; provided that the
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Restricted
Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Obligations at
such time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Obligations and the Revolving Credit Loans and Swingline Loans
outstanding at such time, would exceed the Total Revolving Credit Commitment
then in effect, (iii) each Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Letter
of Credit Issuer or as provided under Section 3.2(e), and (y) the Letter of
Credit Maturity Date, (iv) each Letter of Credit shall be denominated in
Dollars, (v) no Letter of Credit shall be issued if it would be illegal under
any Applicable Law for the beneficiary of the Letter of Credit to have a Letter
of Credit issued in its favor, and (vi) no Letter of Credit shall be issued
after the Letter of Credit Issuer has received a written notice from the
Borrower, the Administrative Agent or the Required Lenders stating that a
Default or an Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1 or that such Default or Event of Default is no
longer continuing.
(c)    The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing the Letter of Credit, or any requirement of law applicable to the
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Letter
of Credit Issuer shall prohibit, or request that the Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer applicable to Letters of Credit generally;

112

--------------------------------------------------------------------------------




(iii)    except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, the Letter of Credit is in an initial Stated Amount less than
$100,000; or
(iv)    the Letter of Credit is to be denominated in a currency other than
Dollars.
(d)    In connection with the establishment of any Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments and subject
to the availability of unused Commitments with respect to such newly established
Class and the satisfaction of the Conditions set forth in Section 7, the
Borrower may, with the written consent of the applicable Letter of Credit
Issuer, designate any outstanding Letter of Credit to be a Letter of Credit
issued pursuant to such Class of Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments, as applicable. Upon such
designation such Letter of Credit shall no longer be deemed to be issued and
outstanding under such prior Class and shall instead be deemed to be issued and
outstanding under such newly established Class of Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments, as
applicable.
3.2    Letter of Credit Requests. (a) Whenever the Borrower desires that a
Letter of Credit be issued (or amended, renewed or extended), it shall give the
Administrative Agent and the Letter of Credit Issuer a Letter of Credit Request
by no later than 1:00 p.m. (New York City time) at least two (or such lesser
number as may be agreed upon by the Administrative Agent and the Letter of
Credit Issuer) Business Days prior to the proposed date of issuance, amendment,
renewal or extension for any Letter of Credit. The Administrative Agent shall
promptly transmit copies of each Letter of Credit Request to each Lender.
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof in the relevant currency; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Request shall specify: (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may reasonably require. Each notice shall
be executed by the Borrower and shall be in the form of Exhibit E (each, a
“Letter of Credit Request”).
(c)    Promptly after receipt of any Letter of Credit Request, the Letter of
Credit Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the applicable Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least two Business Days prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable

113

--------------------------------------------------------------------------------




conditions contained in Sections 6 and 7 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
terms hereof.
(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
(e)    If the Borrower so requests in any applicable Letter of Credit Request,
the Letter of Credit Issuer may agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non‑Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Maturity Date; provided, however, that the Letter of Credit Issuer shall
not permit any such extension if (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 3.1(b) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is two Business Days before the Non‑Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Class Lenders have elected not
to permit such extension or (2) from the Administrative Agent, the Required
Revolving Class Lenders or the Borrower that one or more of the applicable
conditions specified in Section 7 are not then satisfied, and in each such case
directing the Letter of Credit Issuer not to permit such extension.
(f)    Promptly after its delivery of any Letter of Credit or any amendment,
renewal or extension to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the Borrower a true and complete copy of such Letter of Credit or
amendment, renewal or extension. On the last Business Day of each March, June,
September and December, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time.
3.3    Letter of Credit Participations. (a) Immediately upon the issuance by the
Letter of Credit Issuer of any Letter of Credit, the Letter of Credit Issuer
shall be deemed to have sold and transferred to each other Revolving Credit
Lender (each such Revolving Credit Lender, in its capacity under this Section
3.3(a), a “Letter of Credit Participant”), and each such Letter of Credit
Participant shall be deemed irrevocably and unconditionally to have purchased

114

--------------------------------------------------------------------------------




and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each, a “Letter of Credit Participation”),
to the extent of such Letter of Credit Participant’s Revolving Credit Commitment
Percentage, in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto
(although Letter of Credit Fees will be paid directly to the Administrative
Agent for the ratable account of the Letter of Credit Participants as provided
in Section 4.1(c) and the Letter of Credit Participants shall have no right to
receive any portion of any fees paid to the Administrative Agent for the account
of any Letter of Credit Issuers in respect of each Letter of Credit issued
hereunder).
(b)    In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the Letter of Credit
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.
(c)    Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
Letter of Credit Participants, the Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Letter of Credit Participant that has paid its Revolving Credit Commitment
Percentage of such reimbursement obligation, in Dollars and in immediately
available funds, an amount equal to such Letter of Credit Participant’s share
(based upon the proportionate aggregate amount originally funded or deposited by
such Letter of Credit Participant to the aggregate amount funded or deposited by
all Letter of Credit Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
Letter of Credit Participations.
(d)    The obligations of the Letter of Credit Participants to purchase Letter
of Credit Participations from the Letter of Credit Issuer and make payments to
the Administrative Agent for the account of the Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection

115

--------------------------------------------------------------------------------




with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(v)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;
(vi)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
(vii)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(viii)    the occurrence of any Default or Event of Default;
provided that no Letter of Credit Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer as determined in the
final, non-appealable judgment of a court of competent jurisdiction.
3.4    Agreement to Repay Letter of Credit Drawings. (a) Upon receipt from any
beneficiary of any Letter of Credit of any notice of drawing under such Letter
of Credit, the Letter of Credit Issuer shall notify the Borrower and the
Administrative Agent thereof. The Borrower hereby agrees to reimburse the Letter
of Credit Issuer with respect to any such drawing, by making payment, whether
with its own internal funds, with proceeds of Revolving Credit Loans, or any
other source, to the Administrative Agent for the account of the Letter of
Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or

116

--------------------------------------------------------------------------------




disbursement, if the Letter of Credit Issuer provides notice to the Borrower of
such payment or disbursement prior to 10:00 a.m. (New York City time) on such
next succeeding Business Day after the date of such payment or disbursement or
(ii) if such notice is received after such time, on the Business Day following
the date of receipt of such notice (such required date for reimbursement under
clause (i) or (ii), as applicable, the “Required Reimbursement Date”), with
interest on the amount so paid or disbursed by such Letter of Credit Issuer,
from and including the date of such payment or disbursement to but excluding the
Required Reimbursement Date, at the per annum rate for each day equal to the
rate described in Section 2.8(a); provided, that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
the Letter of Credit Issuer prior to 10:00 a.m. (New York City time) on the
Required Reimbursement Date that the Borrower intends to reimburse the Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, the Borrower shall be deemed to have given a Notice
of Borrowing requesting that the Lenders with Revolving Credit Commitments make
Revolving Credit Loans (which shall be ABR Loans) on the Required Reimbursement
Date in an amount equal to the amount of such drawing, and (ii) the
Administrative Agent shall promptly notify each Letter of Credit Participant of
such drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each Letter of Credit Participant shall be irrevocably obligated to
make a Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (New York City time) on such Required
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans made in respect of such
Unpaid Drawing on such Required Reimbursement Date shall be made without regard
to the Minimum Borrowing Amount and without regard to the satisfaction of the
conditions set forth in Section 7. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for the purpose of reimbursing
the Letter of Credit Issuer for the related Unpaid Drawing. If and to the extent
such Letter of Credit Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such Letter
of Credit Participant agrees to pay to the Administrative Agent for the account
of the Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Federal Funds Effective Rate from time to time then
in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing. The
failure of any Letter of Credit Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other Letter of Credit Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no Letter of Credit Participant shall be responsible for the failure of any
other Letter of Credit Participant to make available to the Administrative Agent
such other Letter of Credit Participant’s Revolving Credit Commitment Percentage
of any such payment.

117

--------------------------------------------------------------------------------




(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Letter of Credit Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non‑application or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
that the Borrower shall not be obligated to reimburse the Letter of Credit
Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final, non-appealable judgment of a court of
competent jurisdiction.
(c)    The obligation of the Borrower to reimburse the Letter of Credit Issuer
for each drawing under each Letter of Credit and to repay each Letter of Credit
Borrowing shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Letter of Credit
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrower
or any waiver by the Letter of Credit Issuer which does not in fact materially
prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

118

--------------------------------------------------------------------------------




(vii)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;
provided that the foregoing shall not excuse the Letter of Credit Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by the Borrower to
the extent permitted by applicable law) suffered by the Borrower as a result of
acts or omissions of or by the Letter of Credit Issuer constituting gross
negligence or willful misconduct as determined in the final, non-appealable
judgment of a court of competent jurisdiction.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity as to the
form of any such Letter of Credit, the Borrower will promptly notify the Letter
of Credit Issuer. To the extent the Borrower has approved the form of any Letter
of Credit, the Borrower shall be conclusively deemed to have waived any claim
against the Letter of Credit Issuer and its correspondents based on any
noncompliance of such Letter of Credit to conform with the Borrower’s
instructions or other irregularity as to such form.
3.5    Increased Costs. If the adoption of any Change in Law shall either (a)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any Letter of Credit Participant’s Letter of Credit
Participation therein or (b) impose on the Letter of Credit Issuer or any Letter
of Credit Participant any other conditions affecting its obligations under this
Agreement in respect of Letters of Credit or Letter of Credit Participations
therein or any Letter of Credit or such Letter of Credit Participant’s Letter of
Credit Participation therein, and the result of any of the foregoing is to
increase the cost to the Letter of Credit Issuer or such Letter of Credit
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by the Letter of Credit
Issuer or such Letter of Credit Participant hereunder (other than any such
increase or reduction attributable to (i) taxes indemnified under Section 5.4,
(ii) taxes described in clause (A), (B) or (C) of Section 5.4(a) or (iii) taxes
described in clause (f) of Section 5.4) in respect of Letters of Credit or
Letter of Credit Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such Letter of Credit
Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer or
such Letter of

119

--------------------------------------------------------------------------------




Credit Participant such additional amount or amounts as will compensate the
Letter of Credit Issuer or such Letter of Credit Participant for such increased
cost or reduction, it being understood and agreed, however, that the Letter of
Credit Issuer or a Letter of Credit Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law that would have
existed in the event a Change in Law had not occurred. A certificate submitted
to the Borrower by the Letter of Credit Issuer or a Letter of Credit
Participant, as the case may be (a copy of which certificate shall be sent by
the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such Letter of Credit Participant as aforesaid shall
be conclusive and binding on the Borrower absent clearly demonstrable error.
3.6    New or Successor Letter of Credit Issuer. (a) The Letter of Credit Issuer
may resign as a Letter of Credit Issuer upon 30 days’ prior written notice to
the Administrative Agent, the Revolving Credit Lenders and the Borrower. Subject
to the terms of the following sentence, the Borrower may replace the Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer and the Borrower may add Letter of Credit Issuers at
any time upon notice to the Administrative Agent and with the agreement of such
new Letter of Credit Issuer. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint a successor issuer of
Letters of Credit or a new Letter of Credit Issuer, as the case may be, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Letter of Credit Issuer under this
Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of a Letter of Credit
Issuer hereunder, and the term “Letter of Credit Issuer” shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Borrower shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees pursuant to Sections 4.1(c) and 4.1(d). The acceptance
of any appointment as a Letter of Credit Issuer hereunder, whether as a
successor issuer or new issuer of Letters of Credit in accordance with this
Agreement, shall be evidenced by an agreement entered into by such new or
successor issuer of Letters of Credit, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become a
“Letter of Credit Issuer” hereunder. After the resignation or replacement of a
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit or amend or renew existing Letters of Credit. In connection
with any resignation or replacement pursuant to this clause (a) (but, in case of
any such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit

120

--------------------------------------------------------------------------------




issued by the resigning or replaced Letter of Credit Issuer replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or (ii)
the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall have a face amount equal to the Letters of Credit being
back-stopped, and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
(c)    On a monthly basis, each Letter of Credit Issuer shall deliver to the
Administrative Agent and the Borrower a complete list of all outstanding Letters
of Credit issued by such Letter of Credit Issuer.
3.7    Role of Letter of Credit Issuer. Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates or any correspondent, participant or assignee
of the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates or any correspondent, participant or assignee of the Letter of Credit
Issuer shall be liable or responsible for any of the matters described in
Section 3.4(c); provided that anything in such clauses to the contrary

121

--------------------------------------------------------------------------------




notwithstanding, the Borrower may have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower caused by the Letter of Credit
Issuer’s willful misconduct or gross negligence or the Letter of Credit Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Letter of Credit Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
3.8    Cash Collateral.
(a)    If, as of the Letter of Credit Maturity Date, there are any Letter of
Credit Obligations, the Borrower shall promptly Cash Collateralize the Letter of
Credit Obligations that for any reason remain outstanding. Section 2.16 and
Section 5.2 set forth certain additional requirements to deliver Cash Collateral
hereunder.
(b)    If any Event of Default shall occur and be continuing, the Required
Revolving Class Lenders may require that the Letter of Credit Obligations be
Cash Collateralized; provided that, upon the occurrence of an Event of Default
referred to in Section 11.5, the Borrower shall immediately Cash Collateralize
the Letters of Credit then outstanding and no notice or request by or consent
from the Required Lenders shall be required.
(c)    For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuers as collateral for the Letter of Credit Obligations,
cash or deposit account balances (“Cash Collateral”) in an amount equal to 100%
of the amount of the Letter of Credit Obligations required to be Cash
Collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer (which
documents are hereby consented to by the Revolving Credit Lenders). Derivatives
of such terms have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuers and the
Letter of Credit Participants a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts
with the Administrative Agent. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the Letter of Credit Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate outstanding amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right

122

--------------------------------------------------------------------------------




and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under Applicable Laws to reimburse the Letter of Credit Issuer. To the extent
the amount of any Cash Collateral exceeds the aggregate outstanding amount of
all Letter of Credit Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the Borrower.
3.9    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.10    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
3.11    Existing Letters of Credit. Subject to the terms and conditions hereof,
each Existing Letter of Credit that is outstanding on the Closing Date, listed
on Schedule 1.1(c) shall, effective as of the Closing Date and without any
further action by the Borrower, be continued as a Letter of Credit hereunder,
from and after the Closing Date be deemed a Letter of Credit for all purposes
hereof and be subject to and governed by the terms and conditions hereof.
3.12    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
SECTION 4.    Fees; Commitment Reductions and Terminations.
4.1    Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Revolving Credit Lenders) a
commitment fee (the “Commitment Fee”) that shall accrue from and including the
Closing Date to but excluding the Revolving Credit Termination Date. Each
Commitment Fee shall be payable (x) quarterly in arrears on the last Business
Day of each March, June, September and December (for

123

--------------------------------------------------------------------------------




the three-month period (or portion thereof) ended on such day for which no
payment has been received) and (y) on the Revolving Credit Termination Date (for
the period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day to be
calculated based on the actual amount of the Available Revolving Credit
Commitment (assuming for this purpose that there is no reference to “Swingline
Loans” in clause (b)(i) of the definition of Available Revolving Credit
Commitment) in effect on such day.
(b)    The Borrower agrees to pay (i) directly to the Letter of Credit Issuer
for its own account a fronting fee (the “Fronting Fee”) with respect to each
Letter of Credit, computed at the rate for each day equal to 0.125% per annum or
such other amount as is agreed in a separate writing between any Letter of
Credit Issuer and the Borrower times the average daily Stated Amount of such
Letter of Credit and (ii) any other letter of credit fee agreed to in writing by
any Letter of Credit Issuer and the Borrower. The Fronting Fee shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Maturity Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.8. In addition, the Borrower agrees to pay directly to the Letter
of Credit Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Letter of Credit Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within 10 Business Days after demand and are nonrefundable.
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender, pro rata according to the Letter of Credit
Exposure of such Lender, a fee in respect of each Letter of Credit (the “Letter
of Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination or expiration date of such
Letter of Credit, computed at the per annum rate for each day equal to (x) the
Applicable Margin for Eurodollar Loans then in effect for Revolving Credit Loans
times (y) the average daily Stated Amount of such Letter of Credit. The Letter
of Credit Fee shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December and on the Revolving Credit
Termination Date. If there is any change in the Applicable Margin during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(d)    The Borrower agrees to pay to the Administrative Agent the administrative
fees in the amounts and on the dates as set forth in the Agency Fee Letter.
4.2    Voluntary Reduction of Commitments. (a) Upon prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to

124

--------------------------------------------------------------------------------




each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Commitments of any
Class as determined by the Borrower, in whole or in part; provided that (a) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (b) any
such termination or reduction shall apply proportionately and permanently to
reduce the Commitments of each of the Lenders within any such Class, except
that, notwithstanding the foregoing, (1) the Borrower may allocate any
termination or reduction of Commitments among Classes of Commitments at its
direction (including, for the avoidance of doubt, to the Commitments with
respect to any Class of Extended Revolving Credit Commitments without any
termination or reduction of the Commitments with respect to any Existing
Revolving Credit Class of the same Specified Existing Revolving Credit
Commitment Class) and (2) in connection with the establishment on any date of
any Extended Revolving Credit Commitments pursuant to Section 2.15, the Existing
Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Specified Existing Revolving Credit Commitments so
extended on such date (or, if agreed by the Borrower and the Lenders providing
such Extended Revolving Credit Commitments, by any greater amount so long as the
Borrower prepays the Existing Revolving Credit Loans of such Class owed to such
Lenders providing such Extended Revolving Credit Commitments to the extent
necessary to ensure that after giving effect to such repayment or reduction, the
Existing Revolving Credit Loans of such Class are held by the Lenders of such
Class on a pro rata basis in accordance with their Existing Revolving Credit
Commitments of such Class after giving effect to such reduction) (provided that
(x) after giving effect to any such reduction and to the repayment of any Loans
made on such date, the aggregate amount of the revolving credit exposure of any
such Lender does not exceed the Existing Revolving Credit Commitment thereof
(such revolving credit exposure and Existing Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended Revolving Credit Commitment and any exposure in respect thereof) and
(y) for the avoidance of doubt, any such repayment of Loans contemplated by the
preceding clause shall be made in compliance with the requirements of Section
5.3(a) with respect to the ratable allocation of payments hereunder, with such
allocation being determined after giving effect to any exchange pursuant to
Section 2.15 of Existing Revolving Credit Commitments and Existing Revolving
Credit Loans into Extended Revolving Credit Commitments and Extended Revolving
Credit Loans respectively, and prior to any reduction being made to the
Commitment of any other Lender), (c) any partial reduction pursuant to this
Section 4.2 shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (d) after giving effect to such termination or
reduction and to any prepayments of Revolving Credit Loans or cancellation or
Cash Collateralization of Letters of Credit made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures for such Class shall not exceed the Total Revolving Credit
Commitment for such Class, (e) after giving effect to such termination or
reduction and to any prepayments of Additional/Replacement Revolving Credit
Loans of any Class or cancellation or cash collateralization of letters of
credit made on the date thereof in accordance with the Agreement, the aggregate
amount of such Lender’s revolving credit exposure shall not exceed the Total
Additional/Replacement Revolving Credit Commitment for such Class and (f) if,
after giving effect to any reduction hereunder, the Letter of Credit Commitment
or the Swingline

125

--------------------------------------------------------------------------------




Commitment exceeds the sum of the Total Revolving Credit Commitment and the
Total Additional/Replacement Revolving Credit Commitment (if any), such
Commitment shall be automatically reduced by the amount of such excess.
(b)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer (which notice the Administrative Agent shall promptly transmit
to each of the applicable Revolving Credit Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letter of Credit Obligations shall not exceed the
Letter of Credit Commitment.
(c)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.16(a)(iv) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.
4.3    Mandatory Termination of Commitments. (a) The Total Initial Tranche A
Term Loan Commitment and Total Initial Tranche B Term Loan Commitment shall each
terminate at 5:00 p.m. (New York City time) on the Closing Date.
(b)    The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.
(c)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(d)    The Incremental Term Loan Commitment for any Class shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) on the Incremental
Facility Closing Date for such Class.
(e)    The Additional/Replacement Revolving Credit Commitment for any Class
shall terminate at 5:00 p.m. (New York City time) on the maturity date for such
Class specified in the documentation governing such Class.
(f)    The Extended Loan/Commitment for any Extension Series shall terminate at
5:00 p.m. (New York City time) on the maturity date for such tranche specified
in the Extension Agreement.
SECTION 5.    Payments

126

--------------------------------------------------------------------------------




5.1    Voluntary Prepayments. (a) The Borrower shall have the right to prepay
Term Loans, Revolving Credit Loans, Extended Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans and Swingline Loans, without,
except as set forth in Section 5.1(b), premium or penalty, in whole or in part
from time to time on the following terms and conditions: (a) the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and in the case of
Eurodollar Loans, the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower no later than (i) in the case of Term Loans,
Extended Revolving Credit Loans, Additional/Replacement Revolving Credit Loans
or Revolving Credit Loans, 1:00 p.m. (New York City time) (x) one Business Day
prior to (in the case of ABR Loans) or (y) three Business Days prior to (in the
case of Eurodollar Loans), or (ii) in the case of Swingline Loans, 1:00 p.m.
(New York City time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Term Loans or Revolving Credit Loans shall be in a multiple of
$100,000 and in an aggregate principal amount of at least $1,000,000 and each
partial prepayment of Swingline Loans shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000; provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for Eurodollar Loans and (c) any
prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11. Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. Each prepayment in respect of any
Class of Term Loans pursuant to this Section 5.1 shall be applied to reduce the
Repayment Amounts in such order as the Borrower may determine and may be applied
to any Class of Term Loans as directed by the Borrower. For the avoidance of
doubt, the Borrower may (i) prepay Term Loans of an Existing Term Loan Class
pursuant to this Section 5.1 without any requirement to prepay Extended Term
Loans that were exchanged from such Existing Term Loan Class and (ii) prepay
Extended Term Loans pursuant to this Section 5.1 without any requirement to
prepay Term Loans of an Existing Term Loan Class that were exchanged for such
Extended Term Loans. In the event that the Borrower does not specify the order
in which to apply prepayments to reduce Repayment Amounts or as between Classes
of Term Loans, the Borrower shall be deemed to have elected that such proceeds
be applied to reduce the Repayment Amounts in direct order of maturity and/or a
pro rata basis among Term Loan Classes. All prepayments under this Section 5.1
shall also be subject to the provisions of Section 5.2(d) and Section 5.2(e). At
the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Loan of a Defaulting
Lender.
(b)    Notwithstanding anything to the contrary contained in this Agreement, at
the time of the effectiveness of any Repricing Transaction with respect to the
Initial2013 Incremental Tranche B Term Loans that is consummated prior to the
first anniversary of the Closingdate that is six months following the
Incremental Term Loan Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with

127

--------------------------------------------------------------------------------




outstanding Initial2013 Incremental Tranche B Term Loans, a fee in an amount
equal to 1.0% of (x) in the case of a Repricing Transaction of the type
described in clause (a) of the definition thereof, the aggregate principal
amount of all Initial2013 Incremental Tranche B Term Loans prepaid (or
exchanged) in connection with such Repricing Transaction and (y) in the case of
a Repricing Transaction described in clause (b) of the definition thereof, the
aggregate principal amount of all the Initial2013 Incremental Tranche B Term
Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Transaction. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.
5.2    Mandatory Prepayments.
(a)    Term Loan Prepayments.
(i)    On each occasion that a Prepayment Event occurs, the Borrower shall,
within one Business Day after the receipt of Net Cash Proceeds from a Debt
Incurrence Prepayment Event, and within five Business Days after the receipt of
Net Cash Proceeds in connection with the occurrence of any other Prepayment
Event, offer to prepay, in accordance with Sections 5.2(c) and (d) below, a
principal amount of Term Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided, that, in the case of Net Cash
Proceeds from an Asset Sale Prepayment Event, a Recovery Prepayment Event or a
Permitted Sale Leaseback, the Borrower may use a portion of such Net Cash
Proceeds to prepay, redeem or repurchase Permitted First Priority Refinancing
Debt or other Permitted Additional Debt with a Lien on the Collateral not
ranking junior or senior to the Liens securing the Obligations (but without
regard to the control of remedies), the documentation of which requires the
issuer of or borrower under such Indebtedness to prepay or make an offer to
purchase such Indebtedness with the proceeds of such Prepayment Event, in each
case in an amount not to exceed the product of (x) the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of Permitted First Priority Refinancing Debt and other
Permitted Additional Debt with a Lien on the Collateral not ranking junior or
senior to the Liens securing the Obligations (but without regard to the control
of remedies) and with respect to which such a requirement to prepay or make an
offer to redeem or purchase exists and the denominator of which is the sum of
the outstanding principal amount of such Permitted First Priority Refinancing
Debt and other Permitted Additional Debt and the outstanding principal amount of
Term Loans.
(ii)    Not later than the date that is 10 Business Days following the date
Section 9.1 Financials are required to be delivered under Section 9.1(a)
(commencing with the Section 9.1 Financials to be delivered with respect to the
fiscal year ending December 31, 2013), the Borrower shall offer to prepay, in
accordance with Sections 5.2(c) and (d) below, an aggregate principal amount of
Tranche B Loans equal to (x) 50% of Excess Cash Flow for such fiscal year minus
(y) at the Borrower’s option, the aggregate principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1 and Revolving Credit Loans, Extended
Revolving Credit Loans and Additional/Replacement Revolving Credit Loans
voluntarily prepaid pursuant to Section 5.1 to the extent accompanied by a
permanent reduction of the Revolving Credit Commitments, Extended Revolving
Credit Commitments or the Additional/Replacement

128

--------------------------------------------------------------------------------




Revolving Credit Commitments, as applicable, in an equal amount pursuant to
Section 4.2, in each case during such fiscal year or after year-end and prior to
the time such prepayment pursuant to this Section 5.2(a)(ii) is due (excluding
the aggregate principal amount of any such voluntary prepayments made with the
proceeds of issuances or incurrences of long-term Indebtedness or equity);
provided that no prepayment of any Term Loans shall be required under this
Section 5.2(a)(ii) if the Consolidated Total Debt to Consolidated EBITDA Ratio
for the fiscal year ended prior to such prepayment date, for which the Borrower
has delivered Section 9.1 Financials, is less than or equal to 3.0 to 1.0;
provided, further, that the calculation of the Consolidated Total Debt to
Consolidated EBITDA Ratio for the purposes of this Section 5.2(a)(ii) shall give
Pro Forma Effect to all prepayments made under Sections 5.1 and 5.2 (other than
prepayments made pursuant to this Section 5.2(a)(ii)) made after the last day of
any such Test Period but prior to the date of prepayment under this Section
5.2(a)(ii) as if such prepayments occurred as of the last day of the most
recently ended Test Period. Any prepayment amounts credited pursuant to
subclause (y) above against such amount in subclause (x) above shall be without
duplication of any such credit in any prior or subsequent fiscal year.
(b)    Repayment of Revolving Credit Loans. If on any date the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit Exposures for any reason
exceeds the Total Revolving Credit Commitment as then in effect, the Borrower
shall forthwith repay on such date the principal amount of Swingline Loans and,
after all Swingline Loans have been paid in full, Revolving Credit Loans in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the aggregate amount of
the Lenders’ Revolving Credit Exposures exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Letter of
Credit Obligations to the extent required to eliminate such excess.
(c)    Application to Repayment Amounts. (i) Subject to clause (ii) of this
Section 5.2(c) and the proviso to Section 5.2(a)(i), (A) each prepayment of Term
Loans required by Section 5.2(a)(i) (other than in connection with a Debt
Incurrence Prepayment Event) shall be allocated to the Classes of Term Loans
outstanding, pro rata, based upon the applicable remaining Repayment Amounts due
in respect of each such Class of Term Loans, shall be applied pro rata to
Lenders within each Class, based upon the outstanding principal amounts owing to
each such Lender under each such Class of Term Loans and be applied to reduce
such scheduled Repayment Amounts within each such Class in accordance with
Section 5.2(d)(ii), (B) each prepayment of Term Loans required by Section
5.2(a)(i) in connection with a Debt Incurrence Prepayment Event shall be
allocated to any Class of Term Loans outstanding as directed by the Borrower,
shall be applied pro rata to Lenders within each Class, based upon the
outstanding principal amounts owing to each such Lender under each such Class of
Term Loans and be applied to reduce such scheduled Repayment Amounts within each
such Class in accordance with Section 5.2(d)(ii) and (C) each prepayment of Term
Loans required by Section 5.2(a)(ii) shall be applied solely to Tranche B Loans
and shall be applied pro rata to the Tranche B Lenders, based upon the
outstanding principal amounts owing to each such Lender under each such Class
and be applied to reduce such scheduled Repayment Amounts in accordance with
Section 5.2(d)(ii); provided that, with respect to the allocation of such
prepayments under either clause (A) or (C) above between an Existing Term Loan
Class and Extended Term Loans of the

129

--------------------------------------------------------------------------------




same Extension Series, the Borrower may allocate such prepayments as the
Borrower may specify, subject to the limitation that the Borrower shall not
allocate to Extended Term Loans of any Extension Series any such mandatory
prepayment under such clauses unless such prepayment is accompanied by at least
a pro rata prepayment, based upon the applicable remaining Repayment Amounts due
in respect thereof, of the Term Loans of the Existing Term Loan Class, if any,
from which such Extended Term Loans were exchanged (or such Term Loans of the
Existing Term Loan Class have otherwise been repaid in full).
(ii)    With respect to each such prepayment required by Section 5.2(a)(i) and
Section 5.2(a)(ii) (other than any Debt Incurrence Prepayment Event), (A) the
Borrower will, not later than the date specified in Section 5.2(a) for offering
to make such prepayment, give the Administrative Agent telephonic notice
(promptly confirmed in writing) requesting that the Administrative Agent provide
notice of such prepayment to each Lender of Term Loans and the Administrative
Agent will promptly provide such notice to each Lender of Term Loans, (B) other
than if such prepayment arises due to a Debt Incurrence Prepayment Event, each
Tranche B Lender will have the right to refuse any such prepayment by giving
written notice of such refusal to the Administrative Agent and the Borrower
within five Business Days after such Tranche B Lender’s receipt of notice from
the Administrative Agent of such prepayment (and the Borrower shall not prepay
any Term Loans until the date that is specified in clause (E) below) (such
refused amounts, the “First Refused Proceeds”), (C) the First Refused Proceeds
will be re-offered for prepayment to the Tranche B Lenders not having refused a
prepayment under this Section 5.2(c)(ii) by the Administrative Agent promptly
providing notice of such re-offer to each such Tranche B Lender, each such
Tranche B Lender will have the right to refuse any such re-offer of prepayment
by giving written notice of such refusal to the Administrative Agent and the
Borrower within five Business Days after such Tranche B Lender’s receipt of
notice from the Administrative Agent of such re-offer of prepayment (and the
Borrower shall not prepay any Term Loans until the date that is specified in
clause (E) below), (D) solely in the case of a prepayment required by Section
5.2(a)(i), the remaining First Refused Proceeds not applied toward prepayment of
the Term Loans in accordance with the procedure set forth in clause (C) above
will be offered for prepayment to the Tranche A Lenders by the Administrative
Agent promptly providing notice of such offer to each such Tranche A Lender,
each such Tranche A Lender will have the right to refuse any such offer of
prepayment by giving written notice of such refusal to the Administrative Agent
and the Borrower within five Business Days after such Tranche A Lender’s receipt
of notice from the Administrative Agent of such offer of prepayment (and the
Borrower shall not prepay any Term Loans until the date that is specified in
clause (E) below) (such amounts refused by the Tranche B Lenders or, with
respect to prepayments required by Section 5.2(a)(i), the Tranche A Lenders, the
“Final Refused Proceeds”), (E) the Borrower will make all such prepayments not
so refused upon the earlier of (x) the tenth Business Day after the Tranche A
Lenders or Tranche B Lenders, as applicable, received first notice of repayment
from the Administrative Agent and (y) such time as the Borrower has received
notice from any Tranche A Lender or Tranche B Lender, as applicable, that it
consents to such prepayment, (F) thereafter, any remaining Final Refused
Proceeds may be retained by the Borrower (the “Retained Refused Proceeds”). It
is understood that any prepayments due to a Tranche A Lender other than those
described in clause (D) above shall be applied on the dates and in the manner
required by Section ‎5.2(a)(i).

130

--------------------------------------------------------------------------------




(d)    Application to Term Loans.
(i)    With respect to each prepayment of Term Loans elected by the Borrower
pursuant to Section 5.1 or pursuant to a Debt Incurrence Prepayment Event, such
prepayments shall be applied to reduce Repayment Amounts in such order as the
Borrower may specify (or, if not specified, in direct order of maturity) and the
Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made; provided that the Borrower pays
any amounts, if any, required to be paid pursuant to Section 2.11 with respect
to prepayments of Eurodollar Loans made on any date other than the last day of
the applicable Interest Period. In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in a manner that minimizes the amount of
payments required to be made by the Borrower pursuant to Section 2.11.
(ii)    With respect to each prepayment of Term Loans by the Borrower required
pursuant to Section 5.2(a) (other than a Debt Incurrence Prepayment Event), such
prepayments shall be applied to reduce Repayment Amounts in direct order of
maturity for the respective scheduled payments pursuant to Section 2.5(b)
following the applicable prepayment event with respect to each such mandatory
prepayment and the amount of such mandatory prepayment shall be applied first to
Term Loans that are ABR Loans to the full extent thereof before application to
Term Loans that are Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 2.11.
(e)    Application to Revolving Credit Loans; Mandatory Commitment Reductions.
(i) With respect to each prepayment of Revolving Credit Loans, Extended
Revolving Credit Loans and Additional/Replacement Revolving Credit Loans elected
by the Borrower pursuant to Section 5.1 or required by Section 5.2(b), the
Borrower may designate (i) the Class and Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made and (ii) the Revolving
Credit Loans, Extended Revolving Credit Loans or Additional/Replacement
Revolving Credit Loans to be prepaid; provided, that (x) Eurodollar Loans may be
designated for prepayment pursuant to this Section 5.2 only on the last day of
an Interest Period applicable thereto unless all Eurodollar Loans with Interest
Periods ending on such date of required prepayment and all ABR Loans have been
paid in full; (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans of such Class (except that any
prepayment made in connection with a reduction of the Commitments of such Class
pursuant to Section 4.2 shall be applied pro rata based on the amount of the
reduction in the Commitments of such Class of each applicable Lender); and (z)
notwithstanding the provisions of the preceding clause (y), at the option of the
Borrower, no prepayment made pursuant to Section 5.1 or Section 5.2(b) of
Revolving Credit Loans, Extended Revolving Credit Loans or
Additional/Replacement Revolving Credit Loans shall be applied to Loans of any
Defaulting Lender. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.11.

131

--------------------------------------------------------------------------------




(ii)    With respect to each mandatory reduction and termination of Revolving
Credit Commitments, Additional/Replacement Revolving Credit Commitments (and any
previously extended Extended Revolving Credit Commitments) required by clause
(ii) of the proviso to Section 2.14(b) or in connection with the incurrence of
any Credit Agreement Refinancing Indebtedness issued or incurred to Refinance
any Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments and/or Extended Revolving Credit Commitments, the Borrower may
designate (A) the Classes of Commitments to be reduced and terminated and (B)
the corresponding Classes of Loans to be prepaid; provided that (a) any such
reduction and termination shall apply proportionately and permanently to reduce
the Commitments of each of the Lenders within any such Class and (b) after
giving effect to such termination or reduction and to any prepayments of Loans
or cancellation or cash collateralization of letters of credit made on the date
of each such reduction and termination in accordance with this Agreement, the
aggregate amount of such Lenders’ credit exposures shall not exceed the
remaining Commitments of such Lenders’ in respect of the Class reduced and
terminated.
(f)    Eurodollar Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any Eurodollar Loan other than on the last day of
the Interest Period therefor so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the Eurodollar Loan to be
prepaid and such Eurodollar Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations, provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.
(g)    Minimum Amount. No prepayment shall be required pursuant to Section
5.2(a)(i) (except to the extent such prepayment arises due to a Debt Incurrence
Prepayment Event) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be offered at or prior to such time pursuant
to such Section and not yet offered at or prior to such time to prepay Term
Loans pursuant to such Section exceeds (i) $5,000,000 for any single Prepayment
Event or series of related Prepayment Events and (ii) $10,000,000 in the
aggregate for all such Prepayment Events, at which time the entire amount of
such Net Cash Proceeds (not only the amount in excess of $5,000,000 or
$10,000,000, as the case may be) will be applied as provided in Section
5.2(a)(i), with the date of receipt of such Net Cash Proceeds being deemed for
such purpose to be the date such thresholds set forth in clauses (i) and (ii) of
this clause (g) are met.
(h)    Foreign Asset Sales. Notwithstanding any other provisions of this Section
5.2, (i) to the extent that any of or all the Net Cash Proceeds of any asset
sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale Prepayment
Event (a “Foreign Asset Sale”), the Net Cash Proceeds of any Recovery Event from
a Restricted Foreign Subsidiary (a “Foreign Recovery Event”), or Excess Cash
Flow that is attributable to Restricted Foreign Subsidiaries are

132

--------------------------------------------------------------------------------




prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Restricted Foreign Subsidiary to promptly take all actions
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 5.2
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Asset Sale,
any Foreign Recovery Event or Excess Cash Flow would have a material adverse tax
cost consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Restricted Foreign Subsidiary; provided that, in the case of this
clause (ii), on or before the date on which any Net Cash Proceeds from any
Foreign Asset Sale or Foreign Recovery Event so retained would otherwise have
been required to be applied to reinvestments or prepayments pursuant to Section
5.2(a) (or, in the case of Excess Cash Flow, a date on or before the date that
is six months after the date such Excess Cash Flow would have been so required
to be applied to prepayments pursuant to Section 5.2(a)(ii) unless previously
repatriated in which case such repatriated Excess Cash Flow shall have been
promptly applied to the repayment of the Term Loans pursuant to Section 5.2(a)),
(x) the Borrower applies an amount equal to such Net Cash Proceeds or Excess
Cash Flow to such reinvestments or prepayments as if such Net Cash Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Restricted
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary.
5.3    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
the Letter of Credit Issuers or the Swingline Lender (except to the extent
payments are to be made directly to the Letter of Credit Issuer or the Swingline
Lender), as the case may be, not later than 2:00 p.m. (New York City time) on
the date when due and shall be made in immediately available funds in Dollars at
the Administrative Agent’s Office, it being understood that written or facsimile
notice by the Borrower to the Administrative Agent to make a payment from the
funds in the Borrower’s account at the Administrative Agent’s Office shall
constitute the making of such payment to the extent of such funds held in such
account. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:30 p.m. (New York City time) on such day and, if not, on the next Business Day
in the sole discretion of

133

--------------------------------------------------------------------------------




the Administrative Agent) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto or to the Letter of
Credit Issuer or the Swingline Lender, as applicable.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent (which may extend such deadline in its
discretion whether or not such payments are in process). Except as otherwise
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
5.4    Net Payments. (a) Except as required by Applicable Law, all payments made
by or on behalf of the Borrower under this Agreement or any other Credit
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (including any interest, additions to tax and penalties)
(collectively, “Taxes”), excluding in the case of each Lender and each Agent and
except as otherwise provided in Section 5.4(f), (A) net income Taxes (and
franchise Taxes imposed in lieu of net income Taxes) that would not have been
imposed on such Agent or such Lender but for a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or Governmental
Authority thereof or therein (other than any such connection arising from such
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, received or perfected a security interest
under, or engaged in any other transactions pursuant to, this Agreement or any
other Credit Document), (B) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction described
in clause (A) and (C) any U.S. federal withholding Tax pursuant to FATCA (all
non‑excluded Taxes, “Non‑Excluded Taxes” and all such excluded Taxes, “Excluded
Taxes”). If any Taxes are required to be withheld by a Withholding Agent from
any amounts payable under this Agreement or any other Credit Document, the
applicable Withholding Agent shall so withhold (pursuant to the information and
documentation to be delivered pursuant to Section 5.4(d), 5.4(e) and 5.4(g)) and
shall remit the amount withheld to the appropriate Taxing Authority. In
addition, where an amount has been withheld in respect of a Non-Excluded Tax,
the applicable Credit Party shall increase the amounts payable to the
Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non‑Excluded Taxes or
Other Taxes including those applicable to any amounts payable under this Section
5.4) interest or any such other amounts payable hereunder at the rates or in the
amounts specified in such Credit Document. Whenever any Taxes are payable by any
Credit Party, as promptly as possible thereafter the applicable Credit Party
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be,

134

--------------------------------------------------------------------------------




a certified copy of an original official receipt, if available (or other
evidence acceptable to such Lender, acting reasonably) received by the
applicable Credit Party showing payment thereof.
(b)    In addition, each Credit Party shall pay, or at the option of the
Administrative Agent timely reimburse it for the payment for, any present or
future stamp, documentary, filing, mortgage, recording, excise, property or
intangible taxes (including any interest, additions to tax and penalties) that
arise from any payment made by such Credit Party hereunder or under any other
Credit Documents or from the execution, delivery or registration or recordation
of, performance under, or otherwise with respect to, this Agreement or the other
Credit Documents (hereinafter referred to as “Other Taxes”).
(c)    (i)    Subject to Section 5.4(f), the Credit Parties shall indemnify each
Lender and each Agent for and hold them harmless against the full amount of
Non‑Excluded Taxes and Other Taxes, (and for the full amount of Non‑Excluded
Taxes and Other Taxes imposed or asserted by any jurisdiction on any additional
amounts or indemnities payable under this Section 5.4) imposed on or paid by
such Lender or such Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) regardless of whether any
such Taxes are correctly or legally asserted and arising therefrom or with
respect thereto; provided that if any claim pursuant to this Section 5.14(c)(i)
is made later than 180 days after the date on which the relevant Lender or Agent
had actual knowledge of the relevant Non-Excluded Taxes or Other Taxes, then the
Credit Parties shall not be required to indemnify the applicable Lender or Agent
for any interest or penalties which accrue in respect of such Non-Excluded Taxes
or Other Taxes after the 180th day. This indemnification shall be made within 30
days from the date such Lender or such Agent (as the case may be) makes written
demand therefor.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 30 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender's
failure to comply with the provisions of Section 13.6(d)(ii) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Credit
Parties in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with

135

--------------------------------------------------------------------------------




any documentation prescribed by any Applicable Law or reasonably requested by
the Borrower or the Administrative Agent (i) as will permit such payments to be
made without, or at a reduced rate of, withholding or (ii) as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its inability to do so. Unless the Borrower or the
Administrative Agent has received forms or other documents satisfactory to it
indicating that payments under any Credit Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower or the Administrative Agent (as applicable)
may withhold amounts required to be withheld by Applicable Law from such
payments at the applicable statutory rate. Notwithstanding anything forgoing to
the contrary, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 5.4(d)(i), Section 5.4(e)
and Section 5.4(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Without limiting the foregoing to
the extent permitted by law, each Lender that is not a United States person
within the meaning of Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”)
shall:
(i)    deliver to the Borrower and the Administrative Agent on or before the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent) two
originals of either (w) in the case of Non‑U.S. Lender claiming exemption from
U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” United States Internal Revenue
Service Form W-8BEN (together with a certificate representing that such Non‑U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code) substantially in
the form of Exhibit M (a “United States Tax Compliance Certificate”)), (x)
United States Internal Revenue Service Form W-8BEN or Form W‑8ECI, (y) to the
extent a Non‑U.S. Lender is not the Beneficial Owner (for example, where the
Non‑U.S. Lender is a partnership or a participating Lender), United States
Internal Revenue Service Form W-8IMY (or any successor forms) of the Non‑U.S.
Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information from each
Beneficial Owner, as applicable (provided that, if one or more Beneficial Owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Non‑U.S. Lender on behalf of such Beneficial
Owner) or (z) two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income Tax laws (including the
United States Treasury Regulations) as a basis for claiming a complete

136

--------------------------------------------------------------------------------




exemption from, or a reduction in, U.S. federal withholding Tax on any payments
to such Lender under the Credit Documents, in each case properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding Tax on payments by the Borrower under
this Agreement; and
(ii)    deliver to the Borrower and the Administrative Agent two further
originals of any such form or certification (or any applicable successor form)
on or before the date that any such form or certification expires or becomes
obsolete or inaccurate and promptly after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrower;
unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.
Notwithstanding anything to the contrary in this Section 5.4(d), a Lender is not
required to deliver any form or other documentation that it is not legally
eligible to deliver.
(e)    If a payment made to a Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine (i) whether such Lender has complied with such Lender’s obligations
under FATCA or (ii) the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 5.4(e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)    No Credit Party shall be required to indemnify any Lender, Beneficial
Owner or Agent pursuant to Section 5.4(c) or to pay any additional amounts to
any Lender, Beneficial Owner or Agent, pursuant to Section 5.4(a) in respect of
(i) U.S. federal withholding Taxes imposed under any Applicable Law in effect on
the date such Lender or such Beneficial Owner acquired its interest in the
applicable Loan, Commitment or Letter of Credit or changed its lending office;
provided that this Section 5.4(f) shall not apply to the extent that (x) the
indemnity payments or additional amounts such Lender (or such Beneficial Owner)
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment, or change in lending office would have been entitled to receive
immediately prior to such assignment or change in lending office, or (y) such
assignment had been requested by a Credit Party and (ii) Taxes attributable to a
Lender’s failure to comply with the provisions of Section 5.4(d) or 5.4(g).

137

--------------------------------------------------------------------------------




(g)    Each Lender that is a United States person within the meaning of Section
7701(a)(30) of the Code shall (A) on or prior to the date such Lender becomes a
Lender hereunder and (B) from time to time if reasonably requested by the
Borrower or the Administrative Agent (or, in the case of a participant, the
relevant Lender) to the extent such Lender is legally entitled to do so, provide
the Administrative Agent and the Borrower (or, in the case of a participant, the
relevant Lender) with two duly completed and signed originals of United States
Internal Revenue Service Form W-9 (certifying that such Lender is entitled to an
exemption from U.S. backup withholding Tax) or any successor form.
(h)    Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any Lender or the
Administrative Agent determines in its sole discretion, exercised in good faith,
that it has received a refund of a Non‑Excluded Tax or Other Taxes for which a
payment has been made by a Credit Party pursuant to this Agreement, which refund
in the good faith judgment of such Lender or the Administrative Agent, as the
case may be, is attributable to such payment made by such Credit Party, then
such Lender or the Administrative Agent, as the case may be, shall reimburse the
Credit Party for such amount (together with any interest received thereon) as
such Lender or the Administrative Agent, as the case may be, reasonably
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required; provided that the Credit Party, upon the request
of such Lender, agrees to repay the amount paid over to the Credit Party (with
interest and penalties) in the event such Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority. Neither any Lender
nor the Administrative Agent shall be obliged to disclose any information
regarding its tax affairs or computations to any Credit Party in connection with
this paragraph (h) or any other provision of this Section 5.4; provided,
further, that nothing in this Section 5.4 shall obligate any Lender (or
Transferee) or the Administrative Agent to apply for any refund.
(i)    For purpose of this Section 5.4, the term “Lender” shall include any
Swingline Lender and Letter of Credit Issuer.
(j)    The agreements in this Section 5.4 shall survive the termination of this
Agreement, the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the payment of the
Loans and all other amounts payable hereunder.
5.5    Computations of Interest and Fees. All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days and, in the case of ABR Loans calculated on the Prime Rate, 365/366-days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.
5.6    Limit on Rate of Interest.

138

--------------------------------------------------------------------------------




(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any Applicable Law.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with Applicable Law.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law (in the case of the
Borrower), such adjustment to be effected, to the extent necessary, as follows:
(i)    firstly, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8; and
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Borrower.
SECTION 6.    Conditions Precedent to Closing Date
The effectiveness of this Agreement and the obligation of the Letter of Credit
Issuers and the Lenders to make extensions of credit in connection with the
initial Credit Event are subject to the satisfaction of the following conditions
precedent:
6.1    Credit Documents.
(a)    The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by an Authorized Officer of the
signing Credit Party, each dated the Closing Date:

139

--------------------------------------------------------------------------------




(b)    this Agreement, executed and delivered by (i) a duly authorized officer
of each of Holdings and the Borrower, (ii) each Agent, (iii) each Lender, (iv)
the Swingline Lender and (v) the Letter of Credit Issuer;
(c)    the Guarantee, executed and delivered by an Authorized Officer of each of
Holdings, the Borrower and each other Guarantor as of the Closing Date;
(d)    the Security Agreement, executed and delivered by an Authorized Officer
of each of Holdings, the Borrower and each other Guarantor as of the Closing
Date; and
(e)    the Pledge Agreement, executed and delivered by an Authorized Officer of
each of Holdings, the Borrower and each other Guarantor as of the Closing Date.
6.2    Collateral.
(a)    All Capital Stock of the Borrower and all Capital Stock of each
Restricted Subsidiary of the Borrower directly owned by the Borrower or any
Guarantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Pledge Agreement (except that such Credit Parties shall not be required
to pledge any Excluded Capital Stock) and the Collateral Agent shall have
received all certificates, if any, representing such securities pledged under
the Pledge Agreement, accompanied by instruments of transfer and undated stock
powers endorsed in blank.
(b)    (i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $5,000,000
(individually) that is owing to Holdings, the Borrower or any Guarantor shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank.
(ii)    All Indebtedness of Holdings, the Borrower and each Restricted
Subsidiary of the Borrower on the Closing Date, that is owing to the Borrower or
any Guarantor shall be evidenced by the Intercompany Note, which shall be
executed and delivered by Holdings, the Borrower and each Restricted Subsidiary
owned by the Borrower on the Closing Date and shall have been pledged pursuant
to the Pledge Agreement, and the Collateral Agent shall have received such
Intercompany Note, together with undated instruments of transfer with respect
thereto endorsed in blank.
(c)    All UCC personal property security financing statements and Intellectual
Property Security Agreements (as defined in the Security Agreement) reasonably
requested by the Collateral Agent to be delivered to create and perfect the
Liens intended to be created by the Security Documents on the Collateral owned
by the Borrower and the Guarantors and perfect such Liens in the United States
to the extent required by, and with the priority required by, the Security
Documents shall have been delivered to the Collateral Agent in appropriate form
for filing, registration or recording under the UCC, with the United States
Patent and Trademark Office or the United States Copyright Office.

140

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received a completed Perfection
Certificate, dated as of the Closing Date and signed by an Authorized Officer of
Holdings and the Borrower, together with all attachments contemplated thereby.
6.3    Legal Opinions.
(a)    The Administrative Agent shall have received the following executed legal
opinions;
(b)    the legal opinion of Simpson Thacher & Bartlett LLP, counsel to Holdings,
the Borrower and its Subsidiaries, substantially in the form of Exhibit G-1;
(c)    the legal opinion of Ropes & Gray LLP, special Massachusetts counsel to
LPL Holdings, Inc., substantially in the form of Exhibit G-2; and
(d)    the legal opinion of Bingham McCutchen LLP, special broker-dealer
regulatory counsel to the Borrower and its Subsidiaries, substantially in the
form of Exhibit G-3.
6.4    Closing Date Certificates. The Administrative Agent shall have received a
certificate of each Person that is a Credit Party as of the Closing Date, dated
the Closing Date, substantially in the form of Exhibit F, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of such Credit Party, and attaching the documents
referred to in Sections 6.5 and 6.6.
6.5    Corporate Proceedings. The Administrative Agent shall have received a
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or other governing body, as
applicable, of each Person that is a Credit Party as of the Closing Date (or a
duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder.
6.6    Corporate Documents. The Administrative Agent shall have received true
and complete copies of (a) the Organizational Documents of each Person that is a
Credit Party as of the Closing Date and (b) such other documents and
certifications, each dated as of a recent date prior to the Closing Date, as the
Administrative Agent may reasonably require to evidence that each Credit Party
is duly organized or formed, and that each of the Borrower and each Guarantor is
validly existing, in good standing and qualified to engage in business in (x) in
the case of the Borrower, the State of Massachusetts and (y) in the case of each
Guarantor, the State of Delaware.
6.7    Fees and Expenses. The fees in the amounts previously agreed in writing
by the Agents to be received on the Closing Date and all reasonable
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of counsel) for which invoices have been presented at least three
Business Days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall have been, or will be substantially

141

--------------------------------------------------------------------------------




simultaneously with the initial Credit Event, paid in full (which amounts may be
offset against the proceeds of the Initial Tranche A Term Loan and/or the
Initial Tranche B Term Loan).
6.8    Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit L, with appropriate attachments and demonstrating that after
giving effect to the consummation of the Transactions and other transactions
contemplated hereby, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.
6.9    Refinancing. The Refinancing shall have been consummated, or shall be
consummated simultaneously with the funding of the Initial Term Loans hereunder
and the Administrative Agent shall have received reasonably satisfactory
evidence of the repayment of all Indebtedness for borrowed money to be repaid on
the Closing Date pursuant to the Refinancing, including one or more duly
executed payoff letters, terminations and releases in form and substance
reasonably satisfactory to the Administrative Agent.
6.10    Insurance Certificates. The Administrative Agent shall have received
copies of insurance certificates evidencing the insurance required to be
maintained by the Borrower and the Restricted Subsidiaries pursuant to Section
9.3, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s additional loss payable or additional
mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured on any liability policy and
the Collateral Agent, on behalf of the Secured Parties, as additional loss payee
and/or mortgagee on any casualty policy, in form and substance reasonably
satisfactory to the Administrative Agent.
6.11    PATRIOT ACT. The Administrative Agent and the Joint Lead Arrangers shall
have received all documentation and other information concerning the Borrower
and the Guarantors as has been reasonably requested in writing at least 10
Business Days prior to the Closing Date by the Administrative Agent or the Joint
Lead Arrangers (on behalf of itself and/or any Lender) that either reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 7.    Additional Conditions Precedent
7.1    No Default; Representations and Warranties. The agreement of each Lender
to make any Loan requested to be made by it on any date (excluding Mandatory
Borrowings and Letter of Credit Participations which shall each be made without
regard to the

142

--------------------------------------------------------------------------------




satisfaction of the condition set forth in this Section 7.1 and excluding
borrowings made pursuant to Section 2.14, which shall be subject to conditions
precedent and representations to be agreed upon with the applicable Lenders) and
the obligation of the Letter of Credit Issuer to issue, amend, extend or renew
Letters of Credit on any date (is subject to the satisfaction of the condition
precedent that at the time of each such Credit Event and also after giving
effect thereto (a) no Default or Event of Default shall have occurred and be
continuing and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be
(after giving effect to such qualification). The acceptance of the benefits of
each Credit Event shall constitute a representation and warranty by each Credit
Party to each of the Lenders that the conditions contained in this Section 7.1
have been met as of such date.
7.2    Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Term Loan, each Revolving Credit Loan (other than any Revolving Credit Loan
made pursuant to Section 2.1(f) or 3.4), each Additional/Replacement Revolving
Credit Loan, each Extended Revolving Credit Loan and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.
(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2.
SECTION 8.    Representations, Warranties and Agreements
In order to induce the Lenders to enter into this Agreement, make the Loans and
issue, renew, amend, extend or participate in Letters of Credit as provided for
herein, each of Holdings and the Borrower makes the following representations
and warranties to, and agreements with, the Lenders and the Letter of Credit
Issuers on the date of each Credit Event, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance, renewal, amendment or extension of the Letters of Credit:
8.1    Corporate Status. Holdings, the Borrower and each Restricted Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

143

--------------------------------------------------------------------------------




8.2    Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law). Holdings, the Borrower and each of
the Restricted Subsidiaries (a) is in compliance with all Applicable Laws and
(b) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted except, in each case to
the extent that failure to be in compliance therewith or to have all such
licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.
8.3    No Violation. The execution, delivery and performance by any Credit Party
of the Credit Documents to which it is a party and compliance with the terms and
provisions hereof or thereof (i) will not contravene any material applicable
provision of any material Applicable Law of any Governmental Authority, (ii)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any of Holdings, the Borrower or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage or deed of trust or any other Contractual Obligation
to which Holdings, the Borrower or any of their Restricted Subsidiaries is a
party or by which they or any of their property or assets is bound, except to
the extent that any such conflict, breach, contravention, default, creation or
imposition could not reasonably be expected to result in a Material Adverse
Effect or (iii) violate any provision of the Organizational Documents of
Holdings, the Borrower or any of their Restricted Subsidiaries.
8.4    Litigation. There are no actions, suits, investigations or proceedings
(including Environmental Claims) pending or, to the knowledge of Holdings or the
Borrower, threatened with respect to Holdings, the Borrower, or any of the
Restricted Subsidiaries that (a) involve any of the Credit Documents or (b)
could reasonably be expected to result in a Material Adverse Effect.
8.5    Margin Regulations.
(a)    None of Holdings, the Borrower or any of their Restricted Subsidiaries is
engaged and none of such entities will engage, principally in the business of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board), or extending credit for the purpose of purchasing or carrying margin
stock.

144

--------------------------------------------------------------------------------




(b)    Neither the making of any Loan hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, Regulation U or Regulation
X of the Board.
8.6    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority or any other Person is required to
authorize or is required in connection with (a) the execution, delivery and
performance of any Credit Document or (b) the legality, validity, binding effect
or enforceability of any Credit Document, except, in the case of either clause
(a) or (b), (i) such orders, consents, approvals, licenses, authorizations,
validations, filings, recordings, registrations or exemptions as have been
obtained or made and are in full force and effect, (ii) filings and recordings
in respect of Liens created pursuant to the Security Documents and (iii) such
orders, consents, approvals, licenses, authorizations, validations, filings,
recordings, registrations or exemptions to the extent that failure to so receive
could not reasonably be expected to have a Material Adverse Effect.
8.7    Investment Company Act. None of the Credit Parties is or is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
8.8    True and Complete Disclosure. None of the written information or written
data (taken as a whole) heretofore or contemporaneously furnished by Holdings,
the Borrower, any of their respective Subsidiaries or any of their respective
authorized representatives to any Agent or any Lender on or before the Closing
Date (including (i) the Confidential Information Memorandum (including all
information incorporated by reference therein) and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8, such
information and data shall not include projections (including financial
estimates, forecasts and other forward-looking information), pro forma financial
information or information of a general economic or industry specific nature.
8.9    Financial Condition; Financial Statements. The Historical Financial
Statements present fairly in all material respects the financial position and
results of operations of the Borrower and its Subsidiaries at the respective
dates of such information and for the respective periods covered thereby
subject, in the case of the unaudited financial information, to changes
resulting from audit, normal year end audit adjustments and the absence of
footnotes. The Historical Financial Statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes
thereto. There has been no Material Adverse Effect since December 31, 2011.
8.10    Tax Returns and Payments, etc. Except for failures that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) Holdings, the Borrower and each of the Restricted
Subsidiaries have filed all federal income tax

145

--------------------------------------------------------------------------------




returns and all other tax returns, domestic and foreign, required to be filed by
them and have paid all taxes and assessments payable by them that have become
due, other than those not yet delinquent or being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP and (b) each of Holdings, the Borrower, and the Restricted
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all federal, state and foreign income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.
8.11    Compliance with ERISA. Except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect, (a) each Pension Plan is in
compliance with ERISA, the Code and any Applicable Law; (b) no Reportable Event
has occurred (or is reasonably likely to occur); (c) no Pension Plan or
Multiemployer Plan is insolvent or in reorganization (or is reasonably likely to
be insolvent or in reorganization), and no written notice of any such insolvency
or reorganization has been given to any of Holdings, the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate; (d) none of Holdings, the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate has failed
to satisfy the minimum funding standard under Section 412 of the Code and
Section 302 of ERISA with respect to any Pension Plan, or has otherwise failed
to make a required contribution to a Pension Plan or Multiemployer Plan, whether
or not waived (or is reasonably likely to fail to satisfy such minimum funding
standard or make such required contribution); (e) no Pension Plan is, or is
expected to be, in at-risk status within the meaning of Section 430 of the Code
or Section 303 of ERISA and no Multiemployer Plan is, or is expected to be, in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; (f) none of Holdings, the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Pension Plan or Multiemployer Plan,
as applicable, pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has been
notified in writing that it will incur any liability under any of the foregoing
Sections with respect to any Pension Plan or Multiemployer Plan; (g) no
proceedings have been instituted (or are reasonably likely to be instituted) to
terminate or to reorganize any Pension Plan or Multiemployer Plan or to appoint
a trustee to administer any Pension Plan or Multiemployer Plan, and no written
notice of any such proceedings has been given to any of Holdings, the Borrower,
any of the Restricted Subsidiaries or any ERISA Affiliate; (h) the conditions
for imposition of a lien that could be imposed under the Code or ERISA on the
assets of any of Holdings, the Borrower, any of the Restricted Subsidiaries or
any ERISA Affiliate with respect to a Pension Plan do not exist (or are not
reasonably likely to exist) nor has Holdings, the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Borrower, any
of the Restricted Subsidiaries or any ERISA Affiliate on account of any Pension
Plan; (i) each Foreign Plan is in compliance with Applicable Laws (including
funding requirements under such Applicable Laws); and (j) no proceedings have
been instituted to terminate any Foreign Plan. No Pension Plan has an Unfunded
Current Liability that would, individually or when taken together with any

146

--------------------------------------------------------------------------------




other liabilities referenced in this Section 8.11, be reasonably likely to have
a Material Adverse Effect. With respect to Multiemployer Plans, the
representations and warranties in this Section 8.11, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA, (b) any
contributions required to be made, or (c) liability for termination or
reorganization of such Multiemployer Plans under ERISA, are made to the best
knowledge of the Borrower.
8.12    Subsidiaries. On the Closing Date, Holdings does not have any
Subsidiaries other than the Subsidiaries listed on Schedule 8.12. Schedule 8.12
sets forth, as of the Closing Date, the name and the jurisdiction of
organization of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Credit Party and the designation of
such Subsidiary as a Guarantor, a Restricted Subsidiary, an Unrestricted
Subsidiary, a Specified Subsidiary or an Immaterial Subsidiary. The Borrower
does not own or hold, directly or indirectly, any Capital Stock of any Person
other than such Subsidiaries and Investments permitted by Section 10.5.
8.13    Intellectual Property. Each of Holdings, the Borrower and each of the
Restricted Subsidiaries own or have a valid license or other right to use, all
Intellectual Property, free and clear of all Liens (other than Liens permitted
by Section 10.2), that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
title, license or right could not reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, (i) to the knowledge of Holdings and the Borrower, the operation
of the Borrower’s and the Restricted Subsidiaries’ business as currently
conducted and the use of Intellectual Property in connection therewith do not
conflict with, infringe upon, misappropriate, or otherwise violate any
Intellectual Property owned by any other Person, and (ii) no material claim or
litigation regarding any Intellectual Property now employed by the Borrower or
any of the Restricted Subsidiaries is pending or, to the knowledge of Holdings
and the Borrower, threatened against the Borrower or any of the Restricted
Subsidiaries. Except as could not reasonably be expected to have a Material
Adverse Effect, no Intellectual Property owned by the Borrower or a Restricted
Subsidiary and necessary for the operation of the Borrower’s or any Restricted
Subsidiary’s business is currently subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use of
such Intellectual Property.
8.14    Environmental Laws. (a) Except as could not reasonably be expected to
have a Material Adverse Effect, (i) Holdings, the Borrower and each of the
Restricted Subsidiaries are and have been in compliance with all Environmental
Laws (including having obtained and complied with all permits required under
Environmental Laws for their current operations); (ii) to the knowledge of
Holdings or the Borrower, there are no facts, circumstances or conditions
arising out of or relating to the operations of Holdings, the Borrower or any of
the Restricted Subsidiaries or any currently or formerly owned, operated or
leased Real Property that could reasonably be expected to result in Holdings,
the Borrower or any of the Restricted Subsidiaries incurring liability under any
Environmental Law; and (iii) none of Holdings, the Borrower or any of the
Restricted Subsidiaries has become subject to any pending or, to the knowledge
of Holdings or the Borrower, threatened Environmental Claim or, to the knowledge
of the Borrower, any other liability under any Environmental Law.

147

--------------------------------------------------------------------------------




(b)    None of Holdings, the Borrower or any of the Restricted Subsidiaries has
treated, stored, transported, Released or disposed of Hazardous Materials at or
from any currently or formerly owned, operated or leased Real Property in a
manner that could reasonably be expected to have a Material Adverse Effect.
8.15    Properties, Assets and Rights. (a) As of the Closing Date and as of the
date of each Credit Event thereafter, each of Holdings, the Borrower and each of
the Restricted Subsidiaries has good and marketable title to, valid leasehold
interest in, or easements, licenses or other limited property interests in, all
properties (other than Intellectual Property) that are necessary for the
operation of their respective businesses as currently conducted, except where
the failure to have such good title or interest in such property could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, Holdings, the Borrower and each of its Restricted Subsidiaries possess or
have the right to use, under contract or otherwise, all assets and rights that
are material to the operation of their respective businesses as currently
conducted, except where the failure to possess or have such right could not
reasonably be expected to have a Material Adverse Effect. None of such
properties and assets is subject to any Lien, except for Liens permitted under
Section 10.2 and minor defects in title that do not materially interfere with
any Credit Party’s and their Restricted Subsidiaries’ ability to conduct its
business or to utilize such property for its intended purposes.
(b)    Set forth on Schedule 8.15 hereto is a complete and accurate list of all
Real Property owned in fee by the Credit Parties on the Closing Date, showing as
of the Closing Date the street address, county or other relevant jurisdiction,
state and record owner thereof.
8.16    Compliance With Laws. Each of Holdings, the Borrower and its Restricted
Subsidiaries is in compliance with all Applicable Laws (including, without
limitation, the FCPA) applicable to it or its property except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
8.17    Solvency. On the Closing Date after giving pro forma effect to the
transactions contemplated hereby including the Transactions, the Credit Parties
and their Subsidiaries on a consolidated basis are Solvent.
8.18    Employee Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) there are no strikes or other
labor disputes against any of Holdings, the Borrower or any Restricted
Subsidiary pending or, to the knowledge of any of Holdings, the Borrower,
threatened; (b) hours worked by and payment made to employees of any of
Holdings, the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with such matters; and (c) all payments due from any of Holdings, the Borrower
and its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.
8.19    Anti-Terrorism Laws, Etc.. Except to the extent as could not reasonably
be expected to have a Material Adverse Effect, no Credit Party is in violation
of any Applicable Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including

148

--------------------------------------------------------------------------------




Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October
26, 2001)) (the “PATRIOT ACT”). No part of the proceeds of any Loans will be
used, directly or, to the Borrower’s knowledge, indirectly, by Holdings, the
Borrower or any of their Subsidiaries for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.
8.20    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Credit Document.
8.21    OFAC. No Credit Party (i) is a person on the list of "Specially
Designated Nationals and Blocked Persons” published by OFAC (the “SDN List”) or
subject to the limitations or prohibitions under any other material OFAC
regulation, action or executive order, (ii) engages in any dealings or
transactions prohibited by any material OFAC regulation, action or executive
order or (iii) except as otherwise authorized or permitted by OFAC, will use any
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Person for the purpose of financing the activities or business
of or with any Person or in any country or territory that, at the time of
funding or facilitation, is on the SDN List.


SECTION 9.    Affirmative Covenants
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and all Letters of Credit have terminated
(unless such Letters of Credit have been Cash Collateralized on the terms and
conditions set forth in Section 3.8 hereof) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements and contingent
indemnification obligations), are paid in full:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent for prompt further distribution to each Lender:
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 90 days after the end of each such fiscal
year), the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statement of operations and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, (or, in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and its consolidated Subsidiaries, on the other hand), all in
reasonable detail and prepared in accordance with GAAP

149

--------------------------------------------------------------------------------




and, except with respect to such reconciliation, certified by independent
registered public accountants of recognized national standing whose opinion
shall not be qualified as to the scope of audit or as to the status of the
Borrower and its consolidated Subsidiaries as a going concern or like
qualification or exception (other than with respect to, or resulting solely from
either (x) any potential inability to satisfy the covenants in Section 10.9 or
Section 10.10 on a future date or in a future period or (y) an upcoming Maturity
Date under any Credit Facility occurring within one year from the time such
opinion is delivered) together, in any event with a certificate of such
accounting firm stating that in the course of its regular audit of the business
of the Borrower and its consolidated Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Event of Default relating to Section 10.9 or 10.10
that has occurred and is continuing or, if in the opinion of such accounting
firm such an Event of Default has occurred and is continuing, a statement as to
the nature thereof. Notwithstanding the foregoing, the obligations in this
Section 9.1(a) may be satisfied with respect to financial information of the
Borrower and its consolidated Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any Parent Entity of Holdings) or (B) the
Borrower’s or Holdings’ (or any Parent Entity thereof), as applicable, Form 10-K
filed with the SEC; provided that, with respect to each of clauses (A) and (B),
(i) to the extent such information relates to Holdings (or such Parent Entity),
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such Parent Entity), on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under the first sentence of this Section 9.1(a), such materials
are accompanied by an opinion of an independent registered public accounting
firm of recognized national standing, which opinion shall not be qualified as to
the scope of audit or as to the status of Holdings (or such Parent Entity) and
its consolidated Subsidiaries as a going concern or like qualification or
exception or any qualification or exception as to the scope of such audit (other
than with respect to, or resulting solely from either (x) any potential
inability to satisfy the covenants in Section 10.9 or 10.10 on a future date or
in a future period or (y) an upcoming Maturity Date under any Credit Facility
occurring within one year from the time such opinion is delivered). In addition,
together with the financial statements required pursuant to this Section 9.1(a),
if the Borrower is no longer a public reporting company, the Borrower shall
deliver a customary “management’s discussion and analysis of financial condition
and results of operations” with respect to the periods covered by such financial
statements.
(b)    Quarterly Financial Statements. As soon as available and in any event on
or before the date on which such financial statements are required to be filed
with the SEC with respect to each of the first three quarterly accounting
periods in each fiscal year of the Borrower (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 45 days
after the end of each fiscal quarter), the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries and, if different, the Borrower and
the Restricted Subsidiaries, in each case as at the end of such quarterly period
and the related consolidated statement of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for the elapsed portion of the fiscal year ended with the last day of
such

150

--------------------------------------------------------------------------------




quarterly period, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year (or in lieu of such
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all in reasonable detail and all of which
shall be certified by an Authorized Officer of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and to the absence of footnotes.
Notwithstanding the foregoing, the obligations in this Section 9.1(b) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of Holdings (or any Parent Entity of Holdings) or (B) the Borrower’s or
Holdings’ (or any Parent Entity thereof), as applicable, Form 10-Q filed with
the SEC; provided, that, with respect to each of clauses (A) and (B), to the
extent such information relates to Holdings (or such Parent Entity), such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such Parent Entity), on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries on a standalone basis, on the other
hand. In addition, together with the financial statements required pursuant to
this Section 9.1(b), if the Borrower is no longer a public reporting company,
the Borrower shall deliver a customary “management’s discussion and analysis of
financial condition and results of operations” with respect to the periods
covered by such financial statements.
(c)    Budgets. At the time of delivery by the Borrower of the financial
statements required under Section 9.1(a), beginning with the 2013 fiscal year, a
budget of the Borrower and its Restricted Subsidiaries in reasonable detail for
that fiscal year as customarily prepared by management of the Borrower for its
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budget is based.
(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and 9.1(b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower was in compliance with
the provisions of Sections 10.9 and 10.10 as at the end of such fiscal year or
period, as the case may be, beginning with the first full fiscal quarter ended
after the Closing Date, (ii) a specification of any change in the identity of
the Restricted Subsidiaries, the Unrestricted Subsidiaries, the Specified
Subsidiaries, the Immaterial Subsidiaries and the Foreign Subsidiaries as at the
end of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, the Unrestricted Subsidiaries, the Specified Subsidiaries, the
Immaterial Subsidiaries and the Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable Applicable Margin and commitment fees and
(iv) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma

151

--------------------------------------------------------------------------------




Adjustment Certificate or any change in the amount of a Pro Forma Adjustment set
forth in any Pro Forma Adjustment Certificate previously provided and, in either
case, in reasonable detail, the calculations and basis therefor. At the time of
the delivery of the financial statements provided for in Section 9.1(a),
beginning with the fiscal year ended December 31, 2012, a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
calculation of Excess Cash Flow, the Available Amount and the Available Equity
Amount as at the end of the fiscal year to which such financial statements
relate and the information required pursuant to Section 1 and Section 2 of the
Perfection Certificate, or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 9.1(d), as the case may be.
(e)    Notice of Default or Litigation. Promptly after an Authorized Officer of
the Borrower or any of its Restricted Subsidiaries obtains actual knowledge
thereof or should have obtained such knowledge thereof through customary due
diligence, notice of (i) the occurrence of any event that constitutes a Default
or an Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, (ii) any litigation or governmental proceeding pending against
the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect and (iii) if the Borrower is no
longer a public reporting company, any Material Adverse Effect.
(f)    Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
could not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against Holdings, the
Borrower or any of the Restricted Subsidiaries or any Real Property;
(ii)    any condition or occurrence on any Real Property that (x) results in
noncompliance by Holdings, the Borrower or any of the Restricted Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Claim against Holdings, the Borrower or any
of the Restricted Subsidiaries or any Real Property;
(iii)    any condition or occurrence on any Real Property that could reasonably
be anticipated to cause such Real Property to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Property under any
Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged Release or presence of any Hazardous Material on any Real Property.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal, remedial action and the
response thereto.

152

--------------------------------------------------------------------------------




(g)    Other Information. (i) Promptly upon filing thereof, (x) copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings (or any Parent Entity thereof), the Borrower or any of
the Restricted Subsidiaries (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent for further delivery to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and (y) copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of the
Borrower and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the
Administrative Agent for further delivery to the Lenders pursuant to this
Agreement) and (ii) with reasonable promptness, but subject to the limitations
set forth in the last sentence of Section 9.2 and Section 13.16, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.
(h)    Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any four-quarter period in
which a Pro Forma Adjustment is made, a certificate of an Authorized Officer of
the Borrower setting forth the amount of such Pro Forma Adjustment and, in
reasonable detail, the calculations and basis therefor.
Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) and
9.1(g)(i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Schedule 13.2; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Letter of Credit
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that wish to receive only information that (i) is publicly available or
(ii) is not material with respect to Borrower and its Subsidiaries or its or
their respective securities for purposes of United States federal and state
securities laws (collectively, the “Public Side Information”) and who may be
engaged in investment and other market related activities with

153

--------------------------------------------------------------------------------




respect to the Borrower, its Subsidiaries or its or their respective securities
(each, a “Public Lender”). Before distribution of any Borrower Materials to
Lenders, the Borrower agrees to identify that portion of the Borrower Materials
that may be distributed to the Public Lenders as “Public Side Information,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (it being understood that if the Borrower is unable to
reasonably determine if any such information is or is not Public Side
Information the Borrower shall not be obligated to mark such information as
“PUBLIC”). By marking Borrower Materials as “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the Letter of Credit Issuer and the Lenders to treat such Borrower Materials as
containing only Public Side Information. All Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information.” The Administrative Agent and the Joint Lead Arrangers
shall treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting, and shall only post such Borrower Materials, on a
portion of the Platform not designated “Public Side Information”.
9.2    Books, Records and Inspections. The Borrower will, and will cause each of
the Restricted Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Restricted Subsidiary, as the case may be.
Holdings and the Borrower will, and will cause each of the Restricted
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties
(to the extent it is within such Person’s control to permit such inspection), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 9.2 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default at the Borrower’s
expense; and provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in Section
9.1(f)(ii) or this Section 9.2, none of Holdings, the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non‑financial trade secrets or non‑financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is

154

--------------------------------------------------------------------------------




prohibited by Applicable Law or any binding agreement or (iii) that is subject
to attorney-client or similar privilege or constitutes attorney work product.
9.3    Maintenance of Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, at all times maintain in full force and effect, with
insurance companies that the Borrower believes (in the good faith judgment of
the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as are usually insured against in the
same general area by companies engaged in businesses similar to those engaged by
the Borrower and the Restricted Subsidiaries; and will furnish to the
Administrative Agent for further delivery to the Lenders, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Collateral Agent, for the benefit of the Secured
Parties shall be the additional insured on any such liability insurance and the
Collateral Agent, for the benefit of the Secured Parties, shall be the
additional loss payee under any such casualty insurance. If any portion of any
Mortgaged Property at any time is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Borrower shall, or shall cause the applicable
Credit Party to (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer (determined at the time such insurance is obtained),
flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance.
9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which such
payments become overdue, and all lawful claims in respect of taxes imposed,
assessed or levied that, if unpaid, could reasonably be expected to become a
Lien upon any properties of the Borrower or any of the Restricted Subsidiaries,
except to the extent that the failure to do so could not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect;
provided that none of the Borrower or any of the Restricted Subsidiaries shall
be required to pay any such tax, assessment, charge, levy or claim that is being
diligently contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of the management of
the Borrower) with respect thereto in accordance with GAAP.
9.5    Consolidated Corporate Franchises. The Borrower will do, and will cause
each of the Restricted Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
Borrower and the Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

155

--------------------------------------------------------------------------------




9.6    Compliance with Statutes. The Borrower will, and will cause each of the
Restricted Subsidiaries to, comply with all Applicable Laws (including
Environmental Laws, ERISA, the PATRIOT Act and FCPA and permits required
thereunder), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
9.7    ERISA. Promptly after the Borrower or any of the Restricted Subsidiaries
or any ERISA Affiliate knows or has reason to know of the occurrence of any of
the following events that, individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder,
to the extent the liability therefor remains outstanding), would be reasonably
likely to have a Material Adverse Effect, the Borrower will deliver to the
Administrative Agent a certificate of an Authorized Officer or any other senior
officer of the Borrower setting forth details as to such occurrence and the
action, if any, that the Borrower, such Restricted Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such
Restricted Subsidiary, such ERISA Affiliate, the PBGC, or a Multiemployer Plan
administrator (provided that if such notice is given by the Multiemployer Plan
administrator, it is given to any of the Borrower, or any of the Restricted
Subsidiaries or any ERISA Affiliates thereof); that a Reportable Event has
occurred; that a failure to satisfy the minimum funding standard under Section
412 of the Code has occurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Pension
Plan; that a Pension Plan having an Unfunded Current Liability has been or is to
be terminated under Title IV of ERISA (including the giving of written notice
thereof); that a Pension Plan has an Unfunded Current Liability that has or will
result in a Lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Pension Plan having an Unfunded Current Liability
(including the giving of written notice thereof); that a proceeding has been
instituted against the Borrower, a Restricted Subsidiary thereof or an ERISA
Affiliate pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Multiemployer Plan; that the PBGC has notified the Borrower, any Restricted
Subsidiary thereof or any ERISA Affiliate of its intention to appoint a trustee
to administer any Pension Plan; that the Borrower, any Restricted Subsidiary
thereof or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Pension Plan
or the failure to make any required contribution or payment to a Multiemployer
Plan; that a determination has been made that any Pension Plan is in at-risk
status within the meaning of Section 430 of the Code or Section 303 of ERISA or
any Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA; or that the Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred (or has been
notified in writing by a Multiemployer Plan administrator that it will incur)
any liability (including any contingent or secondary liability) to or on account
of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA or Section 4971 or 4975 of the Code; the termination of
any Foreign Plan has occurred; or that any non‑compliance with Applicable Law
(including funding requirements under such Applicable Law) for any Foreign Plan
has occurred.

156

--------------------------------------------------------------------------------




9.8    Good Repair. The Borrower will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in the industry
in which the Borrower and the Restricted Subsidiaries conduct business and
consistent with third party leases, except in each case to the extent the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
9.9    Transactions with Affiliates. The Borrower will conduct, and cause each
of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates on terms that are substantially as favorable to the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not apply to:
(a)    such transactions that are made on terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,
(b)    if such transaction is among the Borrower and one or more Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,
(c)    the payment of Transaction Expenses and the consummation of the
Transactions, including the payment of the Special Dividend,
(d)    the issuance of Capital Stock of any Parent Entity of the Borrower to the
management of such Parent Entity, the Borrower or any of its Subsidiaries in
connection with the Transactions or pursuant to arrangements described in clause
(m) below,
(e)    the payment of indemnities and reasonable expenses incurred by the
Sponsors and their Affiliates in connection with any services provided to, or
the monitoring or management of their investment in, any Parent Entity (but only
to the extent relating to the Borrower or any of its Restricted Subsidiaries),
the Borrower or any of its Restricted Subsidiaries,
(f)    equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Capital Stock by any Parent Entity of the
Borrower or the Borrower permitted under Section 10.6,
(g)    loans, guarantees and other transactions by any Parent Entity or the
Borrower, the Borrower and the Restricted Subsidiaries to the extent permitted
under Section 10,

157

--------------------------------------------------------------------------------




(h)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between any Parent Entity of the Borrower, the
Borrower and the Restricted Subsidiaries and their respective directors,
officers, employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Capital Stock pursuant to put/call rights or similar rights with
current or former employees, officers or directors and stock option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the Board of Directors of any Parent Entity of the
Borrower or the Borrower,
(i)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of any Parent Entity of the Borrower, the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries,
(j)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 9.9 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the Lenders in any material
respect,
(k)    Dividends permitted under Section 10.6,
(l)    customary payments (including reimbursement of fees and expenses) by the
Borrower and any Restricted Subsidiaries to the Sponsors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures, whether or not consummated), which payments are approved by the
majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of Holdings or the Borrower (or
any Parent Entity thereof), in good faith,
(m)    any issuance of Capital Stock, or other payments, awards or grants in
cash, securities, Capital Stock or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
Board of Directors of any Parent Entity of the Borrower or the Borrower, as the
case may be,
(n)    any purchase by a Parent Entity of the Borrower of the Capital Stock of
the Borrower; provided that, to the extent required by Section 9.12, any Capital
Stock of the Borrower so purchased shall be pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Pledge Agreement,
(o)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries or otherwise consistent with past
practices, and

158

--------------------------------------------------------------------------------




(p)    payments by Holdings (or any Parent Entity thereof), the Borrower and the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings (and
any such parent), the Borrower and the Restricted Subsidiaries on customary
terms.
9.10    End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of its, and each of the Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of the Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Borrower’s past practice; provided
that the Borrower may, upon written notice to the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.
9.11    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Guarantee, the Security Agreement, the Pledge
Agreement or any other Security Document, as applicable, the Borrower will cause
(i) any direct or indirect Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) formed or otherwise purchased or acquired after the Closing
Date (including pursuant to a Permitted Acquisition) and (ii) any Subsidiary of
the Borrower that ceases to be an Excluded Subsidiary, in each case within 45
days of its formation, acquisition or cessation, as applicable (or such longer
period as may be agreed to by the Administrative Agent) to execute (A) a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, substantially in the form of Annex B, Exhibit 1 or Annex A, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee, a grantor under the Security Agreement and a pledgor under the Pledge
Agreement, (B) a joinder to the Intercompany Note, substantially in the form of
Annex I thereto, and (C) a joinder agreement or such comparable documentation to
each other applicable Security Document, substantially in the form annexed
thereto, and, in each case, to take all actions required thereunder to perfect
the Liens created thereunder.
9.12    Pledges of Additional Stock and Evidence of Indebtedness.
(a)    Subject to any applicable limitations set forth in the Security
Documents, as applicable, Holdings and the Borrower will pledge, and, if
applicable, will cause each other Subsidiary Guarantor (or Person required to
become a Subsidiary Guarantor pursuant to Section 9.11) to pledge, to the
Collateral Agent for the benefit of the Secured Parties, (i) all the Capital
Stock (other than any Excluded Capital Stock) of each Subsidiary owned by the
Borrower or any Subsidiary Guarantor (or Person required to become a Subsidiary
Guarantor pursuant to Section 9.11), in each case, formed or otherwise purchased
or acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto and, (ii) except with
respect to intercompany Indebtedness, all evidences of Indebtedness for borrowed
money in a principal amount in excess of $5,000,000 (individually) that is owing
to the Borrower or any Subsidiary Guarantor (or Person required to become a
Subsidiary Guarantor pursuant to

159

--------------------------------------------------------------------------------




Section 9.11) (which shall be evidenced by a promissory note), in each case
pursuant to a supplement to the Pledge Agreement substantially in the form of
Annex A thereto.
(b)    The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.11), other than any such
Indebtedness on the balance sheet of any Broker-Dealer Regulated Subsidiary that
is subject to a note satisfactory in form to the Broker-Dealer Regulated
Subsidiary’s primary regulator, shall be evidenced by the Intercompany Note,
which promissory note shall be required to be pledged to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Pledge Agreement.
9.13    Changes in Business. The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and its Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities incidental or related to any of the foregoing.
9.14    Further Assurances. (a) Subject to the applicable limitations set forth
in the Security Documents, Holdings and the Borrower will, and will cause each
Subsidiary Guarantor to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
Applicable Law, or which the Administrative Agent, the Collateral Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents, all at the expense of the
Borrower and its Restricted Subsidiaries.
(b)    Subject to any applicable limitations set forth in the Security
Documents, any Mortgage and in Sections 9.11 and 9.12, if any assets (including
any owned Real Property or improvements thereto (but not any leased Real
Property) or any interest therein) with a Fair Market Value (determined at the
time of acquisition of such assets) in excess of $5,000,000 (individually) are
acquired by Holdings, the Borrower or any other Subsidiary Guarantor after the
Closing Date (other than assets constituting Excluded Property (as defined in
the Security Agreement) and other assets constituting Collateral under the
Security Agreement that become subject to the Lien of the Security Agreement
upon acquisition thereof or assets subject to a Lien granted pursuant to Section
10.2(c)), the Borrower will notify the Administrative Agent (who shall
thereafter notify the Collateral Agent and the Lenders thereof) and will within
45 days of acquisition thereof (or, in the case of any Real Property, 90 days)
(or, in each case, such longer period as may be agreed to by the Collateral
Agent) cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Subsidiary Guarantors to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect such Liens consistent with
the applicable requirements of the Security Documents, including actions
described in this Section 9.14(b), all at the expense of the Credit Parties. Any
Mortgage delivered to the Collateral Agent in accordance with this Section
9.14(b) shall be accompanied by (x) (i) a completed “Life-of-Loan” Federal
Emergency

160

--------------------------------------------------------------------------------




Management Agency standard flood hazard determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
Credit Party relating thereto) and, if applicable, evidence of flood insurance
in form and substance reasonably satisfactory to the Administrative Agent; (ii)
a policy or policies of title insurance or a marked unconditional binder thereof
issued by a nationally recognized title insurance company insuring the Lien of
such Mortgage as a valid Lien (with the priority described therein) on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, in such amounts and together with such
endorsements and reinsurance as the Administrative Agent or the Collateral Agent
may reasonably request and which are available at commercially reasonable rates
in the jurisdiction where the applicable Mortgaged Property is located; and
(iii) unless the Collateral Agent shall have otherwise agreed, either (A) a
survey for which all necessary fees (where applicable) have been paid (1)
prepared by a surveyor reasonably acceptable to the Collateral Agent, (2) dated
or re-certificated not earlier than three months prior to the date of such
delivery, (3) certified to the Administrative Agent, the Collateral Agent and
the title insurance company issuing the title insurance policy for such
Mortgaged Property pursuant to clause (ii), which certification shall be
reasonably acceptable to the Collateral Agent and (4) complying with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly
established and adopted by American Land Title Association, the American
Congress on Surveying and Mapping and the National Society of Professional
Surveyors in 2005 (except for such deviations as are acceptable to the
Collateral Agent) or (B) coverage under the title insurance policy or policies
referred to in clause (ii) above that does not contain a general exception for
survey matters and which contains survey-related endorsements reasonably
acceptable to the Collateral Agent, (y) a local opinion of counsel to the
Borrower (or in the event a Subsidiary of the Borrower is the mortgagor, to such
Subsidiary) with respect to the enforceability, perfection, due authorization,
execution and delivery of the applicable Mortgages and any related fixture
filings, and (z) such other documents as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent.
(c)    Notwithstanding anything herein to the contrary, if the Collateral Agent
and the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
(d)    Notwithstanding anything herein to the contrary, the Borrower shall not
be required to take any actions outside the United States to (i) create any
security interest in assets titled or located outside the United States or (ii)
perfect or make enforceable any security interests in any Collateral.
9.15    Use of Proceeds. The proceeds of the Initial Tranche A Term Loans and
Initial Tranche B Term Loans and the Revolving Credit Loans, if any, borrowed on
the Closing Date, together with cash on hand at the Borrower and its
Subsidiaries, will be used on the Closing Date (i) to consummate the Refinancing
and/or (ii) to pay the Transaction Expenses. After the Closing Date, Revolving
Credit Loans available under the Revolving Credit

161

--------------------------------------------------------------------------------




Facility will be used for working capital requirements and other general
corporate purposes of the Borrower or its Subsidiaries, including the financing
of acquisitions permitted hereunder and other investments and dividends. The
proceeds of the Incremental Term Loan Facility, the proceeds of any Revolving
Credit Loans made pursuant to any Incremental Revolving Credit Commitment
Increase and the proceeds of any Additional/Replacement Revolving Credit Loans
made pursuant to any Additional/Replacement Revolving Credit Commitments may be
used for working capital requirements and other general corporate purposes of
the Borrower and its Subsidiaries including the financing of acquisitions
permitted hereunder, other investments and dividends and other distributions
permitted hereunder on account of the Capital Stock of the Borrower (or any
Parent Entity thereof). The proceeds of the 2013 Incremental Tranche B Term
Loans will be used to fund the 2013 Tranche A Term Loan Repayment (as defined in
Amendment No. 1), the 2013 Tranche B Term Loan Repayment (as defined in
Amendment No. 1) and for working capital requirements and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of acquisitions and other investments and dividends and other distributions
permitted hereunder on account of the Capital Stock of the Borrower (or any
Parent Entity thereof) and payment of fees and expenses related to Amendment No.
1 and the transactions contemplated thereby. The Borrower and its Subsidiaries
will use the Letters of Credit issued under the Revolving Credit Facility on and
after the Closing Date for working capital requirements and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of acquisitions permitted hereunder and other investments.
9.16    Designation of Subsidiaries. The Board of Directors of the Borrower may
at any time after the Closing Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro Forma Basis, no Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such designation, the Borrower and the
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, after
giving effect to such designation, with the covenants set forth in Sections 10.9
and 10.10, as such covenants are recomputed as of the last day of the most
recently ended Test Period under such Sections as if such designation occurred
on the first day of such Test Period and (c) the Borrower may not be designated
as an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time.
9.17    Post-Closing Covenant. The Borrower shall, and shall cause each
Restricted Subsidiary of the Borrower to, comply with the terms and conditions
set forth on Schedule 9.17.


9.18    Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the
time the Guarantee or the grant of the security interest under the Credit
Documents, in each case, by any Specified Credit Party, becomes effective with
respect to any Swap Obligation,

162

--------------------------------------------------------------------------------




hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Credit Party
with respect to such Swap Obligation as may be needed by such Specified Credit
Party from time to time to honor all of its obligations under its Guarantee and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 9.18 or the Guarantee voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 9.18 shall remain in full force and effect until
the Total Commitment and all Letters of Credit have terminated (unless such
Letters of Credit have been Cash Collateralized on terms and conditions set
forth in Section 3.8 hereof) and the Loans and Unpaid Drawings, together with
interest, fees and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations not then due)
are paid in full or the release of such Guarantor in accordance with Section 25
of the Guarantee. Each Qualified ECP Guarantor intends this Section 9.18 to
constitute, and this Section 9.18 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.
SECTION 10.    Negative Covenants
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and all Letters of Credit have terminated
(unless such Letters of Credit have been Cash Collateralized on terms and
conditions set forth in Section 3.8 hereof) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations under Secured Hedging Agreements, as Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), are paid in full:
10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise suffer
to exist any Indebtedness, except:
(a)    Indebtedness arising under the Credit Documents, including pursuant to
Sections 2.14 and 2.15 hereof and any Credit Agreement Refinancing Indebtedness;
(b)    Indebtedness of (i) the Borrower or any Subsidiary Guarantor owing to the
Borrower or any Restricted Subsidiary; provided that any such Indebtedness owing
by a Credit Party to a Subsidiary that is not a Subsidiary Guarantor shall (x)
be evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Closing Date so long as such Indebtedness is evidenced by the Intercompany Note
or otherwise subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit N within 60 days of the Closing Date or
such later date as the Administrative Agent shall reasonably agree, in each
case, to the extent permitted by Applicable Law and not giving rise to material
adverse tax

163

--------------------------------------------------------------------------------




consequences, (ii) any Restricted Subsidiary that is not a Subsidiary Guarantor
owing to any other Restricted Subsidiary that is not a Subsidiary Guarantor and
(iii) to the extent permitted by Section 10.5, any Restricted Subsidiary that is
not a Subsidiary Guarantor owing to the Borrower or any Subsidiary Guarantor;
(c)    (i) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and (ii)
Indebtedness supported by Letters of Credit in an amount not to exceed the
Stated Amount of such Letters of Credit;
(d)    Guarantee Obligations incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Restricted Subsidiary that
is permitted to be incurred under this Agreement and (ii) the Borrower in
respect of Indebtedness of any Restricted Subsidiary that is permitted to be
incurred under this Agreement;
(e)    Guarantee Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees,
sublicensees or distribution partners;
(f)    (i) Indebtedness the proceeds of which are used to finance the
acquisition, lease, construction, repair, replacement, expansion or improvement
of fixed or capital assets or otherwise issued or incurred in respect of Capital
Expenditures; provided that (A) such Indebtedness is issued or incurred
concurrently with or within 270 days after the applicable acquisition, lease,
construction, repair, replacement, expansion or improvement and (B) such
Indebtedness is not issued or incurred to acquire Capital Stock of any Person
and (ii) any Permitted Refinancing Indebtedness issued or incurred to Refinance
such Indebtedness; provided that, after giving effect to the incurrence or
issuance of any such Indebtedness, the Borrower shall be in compliance on a Pro
Forma Basis with the covenants set forth in Sections 10.9 and 10.10 as of the
most recently ended Test Period on or prior to the incurrence of any such
Indebtedness, calculated on a Pro Forma Basis, as if such incurrence (and
transaction) had occurred on the first day of such Test Period;
(g)    (i) Indebtedness arising under Capitalized Leases, other than Capitalized
Leases in effect on the Closing Date (and set forth on Schedule 10.1) and (ii)
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that, after giving effect to the incurrence or issuance of any such
Indebtedness, the Borrower shall be in compliance on a Pro Forma Basis with the
covenants set forth in Sections 10.9 and 10.10 as of the most recently ended
Test Period on or prior to the incurrence of any such Indebtedness, calculated
on a Pro Forma Basis, as if such incurrence (and transaction) had occurred on
the first day of such Test Period; provided further that at the time of
incurrence thereof and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness outstanding
under this clause (g) shall not exceed the greater of (x) $10,000,000 and (y)
0.3% of Consolidated Total Assets (measured as of the date such Indebtedness is
issued

164

--------------------------------------------------------------------------------




or incurred based upon the Section 9.1 Financials most recently delivered on or
prior to such date of incurrence);
(h)    Closing Date Indebtedness and any Permitted Refinancing Indebtedness with
respect thereto;
(i)    Indebtedness in respect of Hedging Agreements incurred in the ordinary
course of business and, at the time entered into, not for speculative purposes;
(j)    (ii) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition or similar Investments permitted under Section 10.5;
provided, that:
(v) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof;
(w) such Indebtedness is not guaranteed in any respect by Holdings, the Borrower
or any Restricted Subsidiary (other than any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries) except to the extent permitted under Section ‎10.5;
(x) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing;
(y) after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Section 10.9 and
10.10, as such covenants are recomputed as of the last day of the most recently
ended Test Period under such Section as if such assumption (and such other
transactions) had occurred on the first day of such Test Period; and
(z) (A) the Capital Stock of such Person is pledged to the Collateral Agent to
the extent required under Section ‎9.12 and (B) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement (or alternative guarantee and security arrangements in relation to the
Obligations) and a joinder to the Intercompany Note, in each case to the extent
required under Section ‎9.11, ‎9.12 or 9.14(b), as applicable (provided that the
assets covered by such pledges and security interests may, to the extent
permitted under Section ‎10.2, equally and ratably secure such Indebtedness
assumed with the secured parties subject to intercreditor arrangements in form
and substance reasonably satisfactory to the Administrative Agent); provided
further, that the requirements

165

--------------------------------------------------------------------------------




of this clause (z) shall not apply to any Indebtedness of the type that could
have been incurred under Section ‎10.1(f) or Section ‎10.1(g);
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance (in whole
or in part) such Indebtedness;
(k)    (i) Indebtedness of the Borrower or any Restricted Subsidiary issued or
incurred to finance a Permitted Acquisition or similar Investments permitted
under Section 10.5; provided further, that:
(v) the terms of such Indebtedness do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 91
days after the Latest Maturity Date, other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default;
(w) if such Indebtedness is incurred by a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness shall not be guaranteed in any respect
by Holdings, the Borrower or any other Subsidiary Guarantor except to the extent
permitted under Section 10.5;
(x) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing; and
(y) after giving effect to the incurrence or issuance of any such Indebtedness,
to such acquisition and to any related Pro Forma Adjustment, the Borrower shall
be in compliance on a Pro Forma Basis with the covenants set forth in Section
10.9 and 10.10, as such covenants are recomputed as of the last day of the most
recently ended Test Period under such Sections as if such issuance or incurrence
(and such other transactions) had occurred on the first day of such Test Period;
and
(z) (A) the Borrower or such other relevant Credit Party pledges the Capital
Stock of any Person acquired in such Permitted Acquisition or similar
Investments permitted under Section 10.5 (the “acquired Person”) to the
Collateral Agent to the extent required under Section 9.12 and (B) such acquired
Person executes a supplement to the Guarantee, the Security Agreement and the
Pledge Agreement and a joinder to the Intercompany Note (or alternative
guarantee and security arrangements in relation to the Obligations), in each
case to the extent required under Section ‎9.11, ‎9.12 or 9.14(b), as applicable
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance (in whole
or in part) such Indebtedness;
(l)    (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

166

--------------------------------------------------------------------------------




(m)    (i) unsecured Indebtedness in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided, that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (ii) unsecured
Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary in respect of accounts payable incurred in connection with
goods sold or services rendered in the ordinary course of business and not in
connection with the borrowing of money;
(n)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price
(including earn-outs) or similar obligations, in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Capital Stock permitted hereunder, other than Guarantee
Obligations incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock for the purpose of financing such acquisition;
(o)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;
(p)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money;
(q)    Indebtedness in respect of Margin Lines of Credit;
(r)    (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower (or any Parent Entity
thereof) and the Restricted Subsidiaries incurred in the ordinary course of
business and (ii) Indebtedness consisting of obligations of the Borrower (or any
Parent Entity thereof) or the Restricted Subsidiaries under deferred
compensation to their employees, consultants or independent contractors or other
similar arrangements incurred by such Persons in connection with Permitted
Acquisitions or any other Investment expressly permitted under Section 10.5;
(s)    unsecured Indebtedness consisting of promissory notes issued by any
Credit Party to current or former officers, directors, managers, consultants and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the retirement,
acquisition, repurchase, purchase or redemption of Capital Stock of the Borrower
(or any Parent Entity thereof to the extent such Parent Entity uses the proceeds
to finance the purchase or redemption (directly or indirectly) of its Capital
Stock), in each case to the extent permitted by Section 10.6;
(t)    Cash Management Obligations, Cash Management Services and other
Indebtedness in respect of netting services, overdraft protections, automatic
clearinghouse

167

--------------------------------------------------------------------------------




arrangements, employee credit or purchase cards and similar arrangements in each
case incurred in the ordinary course of business;
(u)    [Reserved];
(v)    Indebtedness in respect of (i) Permitted Additional Debt, the Net Cash
Proceeds from which are applied to prepay the Term Loans in the manner set forth
in Section 5.2(a)(i); provided that in the case of this clause (i), the Borrower
shall be subject to the payment of premiums set forth in Section 5.1(b), if
applicable, (ii) other Permitted Additional Debt (provided that the aggregate
principal amount of any such Indebtedness incurred under this clause (v)(ii)
does not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, the sum of (A) $500,000,000
(minus the aggregate amount of any Incremental Term Loans (other than those
described in clause (i) of the proviso to Section 2.14(b)), Incremental
Revolving Credit Commitment Increases and Additional/Replacement Revolving
Credit Commitments (other than those described in clause (ii) of the proviso to
Section 2.14(b)) that have been incurred or provided pursuant to Section
2.14(b)(A)) plus (B) an additional aggregate amount of Indebtedness, such that,
after giving Pro Forma Effect to such incurrence or issuance (and after giving
effect to any Specified Transaction to be consummated in connection therewith
and assuming that all Incremental Revolving Credit Commitment Increases and
Additional/Replacement Revolving Credit Commitments then outstanding were fully
drawn) the Borrower would be in compliance with a Consolidated Secured Debt to
Consolidated EBITDA Ratio as of the Test Period most recently ended on or prior
to the incurrence of any such Permitted Additional Debt, calculated on a Pro
Forma Basis, as if such incurrence (and transaction) had occurred on the first
day of such Test Period, that is no greater than 2.25:1.0; provided that, in the
case of this clause (ii), (x) no Event of Default shall have occurred and be
continuing at the time of the incurrence of any such Indebtedness or after
giving effect thereto and (y) after giving effect to the incurrence or issuance
of any such Indebtedness, the Borrower shall be in compliance on a Pro Forma
Basis with the covenants set forth in Sections 10.9 and 10.10 as of the most
recently ended Test Period on or prior to the incurrence of any such Permitted
Additional Debt, calculated on a Pro Forma Basis, as if such incurrence (and
transaction) had occurred on the first day of such Test Period, and (iii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
(w)    additional Indebtedness and any Permitted Refinancing Indebtedness
thereof; provided, that the aggregate principal amount of Indebtedness pursuant
to this clause (w) shall not exceed the greater of (x) $25,000,000 and (y) 0.7%
of Consolidated Total Assets (measured as of the date such Indebtedness is
incurred based upon the Section 9.1 Financials most recently delivered on or
prior to such date of incurrence);
(x)    Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors; provided that at the time of the incurrence thereof and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
outstanding principal amount of Indebtedness outstanding in reliance on this
paragraph (x) shall not exceed the greater of (x) $15,000,000 and (y) 0.4% of
Consolidated Total Assets (measured as of the date such Indebtedness is issued
or

168

--------------------------------------------------------------------------------




incurred based upon the Section 9.1 Financials most recently delivered on or
prior to such date of incurrence); and
(y)    all customary premiums (if any), interest (including post‑petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of the clauses of this Section 10.1.
For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Credit
Documents will be deemed to have been incurred in reliance only on the exception
in clause of Section 10.1(a). The accrual of interest, the accretion of accreted
value and the payment of interest in the form of additional Indebtedness shall
not be deemed to be an incurrence of Indebtedness for purposes of this Section
10.1.
10.2    Limitation on Liens. The Borrower will not and will not permit any of
the Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:
(a)    Liens created pursuant to (i) the Credit Documents to secure the
Obligations (including Liens permitted pursuant to Section 3.8) or permitted in
respect of any Mortgaged Property by the terms of the applicable Mortgage, (ii)
the Permitted Additional Debt Documents securing Permitted Additional Debt
Obligations permitted to be incurred under Section 10.1(v) (provided that such
Liens do not extend to any assets that are not Collateral) and (iii) the
documentation governing any Credit Agreement Refinancing Indebtedness; provided
that, (A) in the case of Liens securing Permitted Additional Debt Obligations or
Credit Agreement Refinancing Indebtedness that constitute First Lien Obligations
pursuant to subclause (ii) or (iii) above, the applicable Permitted Additional
Debt Secured Parties or parties to such Credit Agreement Refinancing
Indebtedness (or a representative thereof on behalf of such holders) shall have
entered into with the Administrative Agent and/or the Collateral Agent a
Customary Intercreditor Agreement which agreement shall provide that the Liens
securing such Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness shall not rank junior to or senior to the Lien securing
the Obligations (but without regard to control of remedies) and (B) in the case
of Liens securing Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness that do not constitute First Lien Obligations pursuant
to subclause (ii) or (iii) above, the applicable Permitted Additional Debt
Secured Parties or parties to such Credit Agreement Refinancing Indebtedness (or
a representative thereof on behalf of such holders) shall have entered into a
Customary Intercreditor Agreement with the Administrative Agent and/or the
Collateral Agent which agreement shall provide that the Liens securing such
Permitted Additional Debt Obligations or Credit Agreement Refinancing
Indebtedness shall rank junior to the Lien securing the Obligations. Without any
further consent

169

--------------------------------------------------------------------------------




of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any intercreditor agreement or any amendment (or amendment and restatement) to
the Security Documents or a Customary Intercreditor Agreement to effect the
provisions contemplated by this Section 10.2(a);
(b)    Permitted Liens;
(c)    Liens securing Indebtedness permitted pursuant to Section 10.1(f) or
Section 10.1(g); provided, that (i) with respect to Indebtedness permitted under
Section 10.1(f), such Liens attach concurrently with or within 270 days after
the acquisition, lease, repair, replacement, construction, expansion or
improvement (as applicable) of the property subject to such Liens, (ii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions
and additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;
(d)    Liens on property or assets existing on the Closing Date and listed on
Schedule ‎10.2 or, to the extent not listed in such Schedule, the principal
amount of the obligations secured by such property or assets does not exceed
$10,000,000 in the aggregate; provided that (i) such Lien does not extend to any
other property or asset of the Borrower or any Restricted Subsidiary other than
(A) after acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted by Section 10.1 and
(B) the proceeds and products thereof and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness permitted by Section 10.1;
(e)    the modification, replacement, extension or renewal of any Lien permitted
by clauses (a) through (d) above, and clauses (f), (q), (r), (t), (x), and (y)
of this Section 10.2 upon or in the same assets theretofore subject to such
Lien, other than after-acquired property that is (i) affixed or incorporated
into the property covered by such Lien, (ii) in the case of Liens permitted by
clauses (a), (f), (q), (r) and (x), after-acquired property subject to a Lien
securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof;
(f)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 9.16), or existing on assets acquired, pursuant to a Permitted
Acquisition or any other Investment permitted under Section 10.5 to the extent
the Liens on such assets secure Indebtedness permitted by Section 10.1(j);
provided that such Liens attach at all times only to the same assets that such
Liens (other than after-acquired property that is (i) affixed or incorporated
into the

170

--------------------------------------------------------------------------------




property covered by such Lien, (ii) after-acquired property subject to a Lien
securing Indebtedness permitted under Section 10.1(j), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately prior to such Permitted Acquisition or such other
Investment, as applicable;
(g)    [Reserved.]
(h)    Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary in favor of the Borrower or any Subsidiary Guarantor and
Liens securing Indebtedness or other obligations of any Restricted Subsidiary
that is not a Subsidiary Guarantor in favor of any Restricted Subsidiary that is
not a Subsidiary Guarantor;
(i)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts maintained in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right to set off)
and which are within the general parameters customary in the banking industry;
(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(l)    Liens on Investments that are subject to repurchase agreements
constituting Permitted Investments permitted under Section 10.5;
(m)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and, at the
time of incurrence thereof, not for speculative purposes;
(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit,
automatic clearinghouse or sweep accounts of Holdings, the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar

171

--------------------------------------------------------------------------------




obligations incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;
(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(p)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(q)    Liens securing Indebtedness under any Margin Lines of Credit;
(r)    Liens not otherwise permitted by this Section 10.2; provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto and the
use of proceeds thereof, the aggregate outstanding amount of Indebtedness and
other obligations secured thereby does not exceed the greater of $10,000,000 and
0.3% of Consolidated Total Assets (measured as of the date such Lien is incurred
based upon the Section 9.1 Financials most recently delivered on or prior to
such date of incurrence); provided that, if such Liens are on Collateral (other
than cash and Permitted Investments), the holders of the obligations secured
thereby (or a representative or trustee on their behalf) shall have entered into
a Customary Intercreditor Agreement providing that the Liens securing such
obligations shall rank junior to the Liens securing the Obligations. Without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to negotiate, execute and deliver on behalf of the
Secured Parties any Customary Intercreditor Agreement or any amendment (or
amendment and restatement) to the Security Documents or the Customary
Intercreditor Agreement to effect the provisions contemplated by this Section
10.2;
(s)    Liens arising out of any license, sublicense or cross-license of
Intellectual Property permitted under Section 10.4;
(t)    Liens in respect of Permitted Sale Leasebacks;
(u)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(v)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(w)    Liens on Capital Stock in joint ventures securing obligations of such
joint ventures;

172

--------------------------------------------------------------------------------




(x)    Liens with respect to property or assets of any Restricted Foreign
Subsidiary securing Indebtedness of a Restricted Foreign Subsidiary permitted
under Section 10.1(x); and
(y)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder.
10.3    Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or 10.5, the Borrower will not and will not permit any of the
Restricted Subsidiaries to, consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all its business
units, assets or other properties, except that:
(a)    any Subsidiary of the Borrower or any other Person (other than Holdings)
may be merged, amalgamated or consolidated with or into the Borrower or the
Borrower may Dispose of all or substantially all of its assets or properties;
provided that (i) the Borrower shall be the continuing or surviving Person or,
in the case of a merger, amalgamation or consolidation where the Borrower is not
the continuing or surviving Person, the Borrower, or in connection with a
Disposition of all or substantially all of the Borrower’s assets, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) or the transferee of such assets or properties shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof (the Borrower or such
Person, as the case may be, being herein referred to as the “Successor
Borrower”), (ii) the Successor Borrower (if other than the Borrower) shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Credit Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) no Default or Event
of Default has occurred and is continuing at the date of such merger,
amalgamation, consolidation or Disposition or would result from such
consummation of such merger, amalgamation, consolidation or Disposition and (iv)
if such merger, amalgamation, consolidation or Disposition involves the Borrower
and a Person that, prior to the consummation of such merger, amalgamation,
consolidation or Disposition, is not a Restricted Subsidiary of the Borrower (A)
each Guarantor, unless it is the other party to such merger, amalgamation,
consolidation or Disposition or unless the Successor Borrower is the Borrower,
shall have confirmed by a supplement to the Guarantee that its Guarantee shall
apply to the Successor Borrower’s obligations under this Agreement, (B) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger, amalgamation, consolidation or Disposition or unless the Successor
Borrower is the Borrower, shall have by a supplement to the Credit Documents
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement and shall have executed a joinder to
the Intercompany Note, (C) each mortgagor of a Mortgaged Property, unless it is
the other party to such merger, amalgamation, consolidation or Disposition or
unless the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (D)
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation, consolidation or Disposition
and any supplements to the Credit

173

--------------------------------------------------------------------------------




Documents preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Security Documents, (E) if reasonably requested
by the Administrative Agent, the Borrower shall be required to deliver to the
Administrative Agent an opinion of counsel to the effect that such merger,
amalgamation, consolidation or Disposition does not violate this Agreement or
any other Credit Document, (F) such merger, amalgamation, consolidation or
Disposition shall comply with all the conditions set forth in the definition of
the term “Permitted Acquisition” or is otherwise permitted under Section 10.5
and (G) the Successor Borrower shall be in compliance, on a Pro Forma Basis
after giving effect to such merger, amalgamation, consolidation or Disposition,
with the covenants set forth in Sections 10.9 and 10.10, as such covenants are
recomputed as of the last day of the most recently ended Test Period under such
Sections as if such merger, amalgamation, consolidation or Disposition had
occurred on the first day of such Test Period; provided further, that if the
foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement;
(b)    any Subsidiary of the Borrower or any other Person (other than Holdings)
may be merged, amalgamated or consolidated with or into any one or more
Restricted Subsidiaries of the Borrower or any Restricted Subsidiary may Dispose
of all or substantially all of its assets or properties; provided that (i) in
the case of any merger, amalgamation, consolidation or Disposition involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving corporation or the transferee of such assets or (B) the
Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation, consolidation or Disposition (if other
than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the
case of any merger, amalgamation, consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving
corporation or the Person formed by or surviving any such merger, amalgamation,
consolidation or Disposition (if other than a Subsidiary Guarantor) shall
execute a supplement to the Guarantee, the Security Agreement, the Pledge
Agreement and any applicable Mortgage, and a joinder to the Intercompany Note,
each in form and substance reasonably satisfactory to the Collateral Agent in
order for the surviving Person to become a Subsidiary Guarantor and pledgor,
mortgagor and grantor of Collateral for the benefit of the Secured Parties and
to acknowledge and agree to the terms of the Intercompany Note; provided that if
such surviving Person is a 100% Non-Guarantor Pledgee, such surviving Person
shall not be required to become a Guarantor, pledgor, mortgagor or grantor of
Collateral, (iii) no Default or Event of Default has occurred and is continuing
on the date of such merger, amalgamation, consolidation or Disposition or would
result from the consummation of such merger, amalgamation, consolidation or
Disposition and (iv) if such merger, amalgamation, consolidation or Disposition
involves a Restricted Subsidiary and a Person that, prior to the consummation of
such merger, amalgamation, consolidation or Disposition, is not a Restricted
Subsidiary of the Borrower, (A) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
amalgamation, consolidation or Disposition and such supplements to any Credit
Document preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Security Agreement, (B) such merger,
amalgamation, consolidation or Disposition shall comply with all the conditions
set forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5 and (C) the Borrower shall be in

174

--------------------------------------------------------------------------------




compliance, on a Pro Forma Basis after giving effect to such merger,
amalgamation, consolidation or Disposition, with the covenants set forth in
Sections 10.9 and 10.10, as such covenants are recomputed as of the last day of
the most recently ended Test Period under such Sections as if such merger,
amalgamation, consolidation or Disposition had occurred on the first day of such
Test Period;
(c)    any Restricted Subsidiary that is not a Subsidiary Guarantor may (i)
merge, amalgamate or consolidate with or into any other Restricted Subsidiary
and (ii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower;
(d)    any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor or into any 100% Non-Guarantor Pledgee, (ii)
merge, amalgamate or consolidate with or into any other Restricted Subsidiary
which is not a Subsidiary Guarantor; provided that if such Subsidiary Guarantor
is not the surviving entity, such merger, amalgamation or consolidation shall be
deemed to be an “Investment” and subject to the limitations set forth in Section
10.5 and (iii) sell, lease, license, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower, any
other Subsidiary Guarantor or any 100% Non-Guarantor Pledgee;
(e)    any Restricted Subsidiary may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Subsidiary Guarantor, any
assets or business not otherwise disposed of or transferred in accordance with
Section 10.4 or 10.5, or, in the case of any such business, discontinued, shall
be transferred to, or otherwise owned or conducted by, the Borrower or another
Subsidiary Guarantor after giving effect to such liquidation or dissolution;
(f)    to the extent that no Default or Event of Default would result from the
consummation of such disposition, the Borrower and the Restricted Subsidiaries
may consummate a merger, dissolution, liquidation, consolidation or disposition,
the purpose of which is to effect a Disposition permitted pursuant to Section
10.4 (other than 10.4(i)).
10.4    Limitation on Sale of Assets. The Borrower will not and will not permit
any of the Restricted Subsidiaries to (i) convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
(each, a “Disposition”) (other than any such sale, transfer, assignment or other
disposition resulting from a Recovery Event), or (ii) sell to any Person (other
than to the Borrower or a Subsidiary Guarantor) any shares owned by it of any of
their respective Restricted Subsidiaries’ Capital Stock, except that:
(a)    the Borrower and the Restricted Subsidiaries may sell, lease, assign,
transfer, license, abandon, allow the expiration or lapse of or otherwise
dispose of the following in the ordinary course of business: (i) obsolete,
worn-out, used or surplus assets to the extent such assets are no longer used,
useful or necessary for the operation of the Borrower’s and its Subsidiaries’
business (including allowing any registrations or any applications for
registration of

175

--------------------------------------------------------------------------------




any immaterial Intellectual Property rights to lapse or be abandoned); (ii)
inventory, securities and goods held for sale or other immaterial assets; and
(iii) cash and Permitted Investments;
(b)    the Borrower and the Restricted Subsidiaries may (i) enter into
non‑exclusive licenses, sublicenses or cross-licenses of Intellectual Property,
(ii) exclusively license, sublicense or cross-license Intellectual Property,
other than Exclusive IP Licenses, only on terms customary for companies in the
industry in which the Borrower and the Restricted Subsidiaries conduct business
or otherwise in the ordinary course of business of the Borrower and its
Restricted Subsidiaries or (iii) lease, sublease, license or sublicense any real
or personal property, other than any Intellectual Property, in the ordinary
course of business;
(c)    the Borrower and the Restricted Subsidiaries may Dispose of other assets,
including by entering into Exclusive IP Licenses (other than accounts receivable
except in connection with a Disposition of assets to which such accounts
receivable relate) for Fair Market Value; provided that (i) with respect to any
Disposition pursuant to this Section 10.4(c) for a purchase price in excess of
the greater of (x) $10,000,000 and (y) 0.3% of Consolidated Total Assets
(measured as of the date such assets are Disposed based upon the Section 9.1
Financials most recently delivered on or prior to such date of Disposition), the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that, for
purposes of determining what constitutes cash under this clause (i), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing shall be deemed to be cash, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Disposition shall be deemed to be cash and (C) any Designated
Non‑Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of the applicable Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non‑Cash Consideration received
pursuant to this clause (C) that is outstanding at the time such Designated
Non-Cash Consideration is received, not in excess of the greater of (x)
$10,000,000 and (y) 0.3% of Consolidated Total Assets (measured as of the date
such Designated Non-Cash Consideration is received based upon the Section 9.1
Financials most recently delivered on or prior to such date) at the time of the
receipt of such Designated Non‑Cash Consideration, with the Fair Market Value of
each item of Designated Non‑Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash, (ii) any non‑cash proceeds received in the form of
Indebtedness or Capital Stock are pledged to the Collateral Agent to the extent
required under Section 9.11, (iii) before and after giving effect to any such
Disposition, no Event of Default shall have occurred and be continuing (other
than a Disposition made pursuant to a legally binding commitment entered into at
a time when no Event of Default existed or would have resulted from such
Disposition), and (iv) to the extent applicable, the Net Cash Proceeds thereof
are promptly offered to prepay the Term Loans to the extent required by Section
5.2(a)(i);

176

--------------------------------------------------------------------------------




(d)    the Borrower and the Restricted Subsidiaries may (i) sell or discount
without recourse accounts receivable arising in the ordinary course of business
in connection with the compromise or collection thereof and (ii) sell or
transfer accounts receivable and related rights pursuant to customary
receivables financing facilities so long as the Net Cash Proceeds of any sale or
transfer pursuant to this clause (ii) are offered to prepay the Term Loans
pursuant to Section 5.2(a)(i);
(e)    the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Subsidiary Guarantor or the Borrower (i) the
transferee thereof must either be the Borrower, a Subsidiary Guarantor or a 100%
Non-Guarantor Pledgee or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 10.5;
(f)    the Borrower and the Restricted Subsidiaries may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;
(g)    the Borrower and the Restricted Subsidiaries may sell, transfer, sale
leaseback, separately develop or otherwise dispose of the property listed on
Schedule 8.15;
(h)    the Borrower and the Restricted Subsidiaries may Dispose of property
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(i)    the Borrower and its Restricted Subsidiaries may enter into Sale
Leasebacks, so long as, (i) after giving effect to any such transaction, no
Event of Default shall have occurred and be continuing, (ii) the Borrower shall
be in compliance, on a Pro Forma Basis after giving effect to such transaction,
with the covenants set forth in Sections 10.9 and 10.10, as such covenants are
recomputed as of the last day of the most recently ended Test Period, and (iii)
to the extent applicable, the Net Cash Proceeds thereof to the Borrower and its
Restricted Subsidiaries are promptly offered to prepay the Term Loans to the
extent required by Section 5.2(a)(i);
(j)    the Borrower and the Restricted Subsidiaries may sell, transfer and
otherwise Dispose of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(k)    Dispositions listed on Schedule 10.4 or in connection with any Recovery
Event;
(l)    the unwinding of any Hedging Agreement;
(m)    any Disposition of the Capital Stock in, Indebtedness of, or other
securities of, an Unrestricted Subsidiary;

177

--------------------------------------------------------------------------------




(n)    transfers of property subject to Recovery Events upon receipt of the net
cash proceeds of such Recovery Event; and
(o)    Dispositions of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (n) above.
10.5    Limitation on Investments. The Borrower will not and will not permit any
of the Restricted Subsidiaries to, make any advance, loan, extensions of credit
or capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
(a)    extensions of trade credit, asset purchases (including purchases of
inventory, Intellectual Property, supplies and materials), the lease of any
asset and the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in each case in the ordinary
course of business;
(b)    Investments in assets constituting Permitted Investments at the time such
Investments are made;
(c)    loans and advances to officers, directors, employees and consultants of
Holdings (or any Parent Entity thereof), the Borrower or any of its Restricted
Subsidiaries (i) to finance the purchase of Capital Stock of Holdings (or any
Parent Entity thereof); provided that the amount of such loans and advances used
to acquire such Capital Stock shall be contributed to the Borrower in cash as
common equity, (ii) for reasonable and customary business related travel
expenses, entertainment expenses, moving expenses and similar expenses, in each
case incurred in the ordinary course of business, and (iii) for additional
purposes not contemplated by subclause (i) or (ii) above; provided that at the
time of the making of any such Investment, and after giving Pro Forma Effect
thereto and the use of the proceeds thereof, the aggregate principal amount of
Investments outstanding in reliance on this Section 10.5(c)(iii) shall not
exceed the greater of (x) $20,000,000 and (y) 0.5% of Consolidated Total Assets
(measured as of the date such loans or advances are made based upon the Section
9.1 Financials most recently delivered on or prior to such date the loans or
advances are made);
(d)    Investments (i) existing or contemplated on the Closing Date and listed
on Schedule 10.5, (ii) existing on the Closing Date of the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and
(iii) in the case of each of clauses (i) and (ii), any modification,
replacement, renewal, extension or reinvestment thereof, so long as the
aggregate amount of all Investments pursuant to this Section 10.5(d) is not
increased at any time above the amount of such Investments existing or
contemplated on the Closing Date, except pursuant to the terms of such
Investment existing or contemplated as of the Closing Date or as otherwise
permitted by this Section 10.5;
(e)    Investments in Hedging Agreements permitted by Section 10.1(i);

178

--------------------------------------------------------------------------------




(f)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers or suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(g)    Investments to the extent that the payment for such Investments is made
solely with the Capital Stock of Holdings (or any Parent Entity thereof) or the
Borrower;
(h)    Investments constituting non‑cash proceeds of sales, transfers and other
Dispositions of assets to the extent permitted by Sections 10.3 and 10.4;
(i)    Investments (i) in the Borrower or any Guarantor or in any 100%
Non-Guarantor Pledgee, (ii) by any Restricted Subsidiary that is not a
Subsidiary Guarantor in the Borrower or any other Restricted Subsidiary, and
(iii) by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary
that is not a Guarantor (A) in connection with reorganizations and related
activities related to tax planning and reorganizations; provided that, after
giving effect to any such reorganization and related activities, the value of
the Collateral, taken as a whole, is not materially impaired and (B) in addition
to Investments made pursuant to the foregoing clause (A), Investments valued at
the Fair Market Value of such Investments at the time such Investment is made,
in an aggregate amount, measured, at the time such Investment is made, that
would not exceed, after giving effect to the making of such Investment, the sum
of (1) the greater of $20,000,000 and 0.5% of Consolidated Total Assets
(measured as of the date such Investment is made based upon the Section 9.1
Financials most recently delivered on or prior to such date), (2) the Available
Equity Amount at such time, (3) the Available Amount at such time and (4) to the
extent not otherwise included in the determination of the Available Amount or
the Available Equity Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the Fair Market Value of such Investment at the
time such Investment was made)(it being understood that to the extent any
Investment made pursuant to this Section 10.5(i) was made by using the Available
Equity Amount, then the amounts referred to in this clause (iii)(B)(4) shall, to
the extent of the original usage of the Available Equity Amount, be deemed to
reconstitute such amounts (it being understood that the contribution of the
equity interests of one or more “first tier” Foreign Subsidiaries to a Foreign
Subsidiary that is a Restricted Subsidiary shall be permitted);
(j)    Investments constituting Permitted Acquisitions; provided that the
aggregate Permitted Acquisition Consideration relating to all such Permitted
Acquisitions made or provided by the Borrower or any Subsidiary Guarantor to
acquire any Restricted Subsidiary that does not become a Subsidiary Guarantor or
a 100% Non-Guarantor Pledgee or merge, consolidate or amalgamate into Holdings,
the Borrower, a Subsidiary Guarantor or a 100% Non-Guarantor Pledgee or any
assets that shall not, immediately after giving effect to such Permitted
Acquisition, be owned by Holdings, the Borrower, a Subsidiary Guarantor or a
100% Non-Guarantor Pledgee, shall not exceed an aggregate amount that, measured
at the time such

179

--------------------------------------------------------------------------------




Investment is made, after giving effect to such Investment, the sum of (i) the
greater of (x) $250,000,000 and (y) 6.75% of Consolidated Total Assets (measured
as of the date such Investment is made based upon the Section 9.1 Financials
most recently delivered on or prior to such date), (ii) the Available Equity
Amount at such time, (iii) the Available Amount at such time and (iv) to the
extent not otherwise included in the determination of the Available Amount or
the Available Equity Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the Fair Market Value of such Investment at the
time such Investment was made) (it being understood that to the extent any
Investment made pursuant to this Section 10.5(j) was made by using the Available
Equity Amount, then the amounts referred to in this clause (iv) shall, to the
extent of the original usage of the Available Equity Amount, be deemed to
reconstitute such amounts);
(k)    Investments made to repurchase or retire Capital Stock of Holdings (or
any Parent Entity thereof) or the Borrower owned by any employee stock ownership
plan or key employee stock ownership plan of Holdings (or any Parent Entity
thereof) or the Borrower;
(l)    Investments in the business of the Borrower and its Restricted
Subsidiaries made by the Borrower or any of its Restricted Subsidiaries with the
proceeds of any Asset Sale Prepayment Event or Recovery Event prior to the end
of the Reinvestment Period or pursuant to an Acceptable Reinvestment Commitment
or Restoration Certification;
(m)    the Borrower may make a loan to any Parent Entity thereof that could
otherwise be made as a Dividend to any Parent Entity thereof under Section 10.6,
so long as the amount of such loan is deducted from the amount available to be
made as a Dividend under the applicable clause of Section 10.6;
(n)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(o)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(p)    Investments held by any Person acquired by the Borrower or a Restricted
Subsidiary after the Closing Date or of any Person merged into the Borrower or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 10.3 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
(q)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

180

--------------------------------------------------------------------------------




(r)    Investments of any OCC-Regulated Subsidiary in the Capital Stock of the
Federal Reserve Bank in the district in which such Subsidiary is located in
accordance with the provisions of the Federal Reserve Act;
(s)    Investments in “seed investment portfolios” for the purpose of testing
and determining model portfolios in the ordinary course of business and
consistent with past business practice; provided, that at the time of the making
of any such Investment, and after giving Pro Forma Effect thereto and the use of
the proceeds thereof, the aggregate principal amount of Investments outstanding
in reliance on this Section 10.5(s) would not exceed (i) the greater of
$20,000,000 and 0.5% of Consolidated Total Assets (measured as of the date such
Investment is made based upon the Section 9.1 Financials most recently delivered
on or prior to such date of such Investment) determined after giving effect to
the making of such Investment plus (ii) the Available Amount at such time plus
(iii) the Available Equity Amount plus (iv) an amount equal to any repayments,
interest, returns, profits, distributions, income and similar amounts actually
received in cash in respect of any such Investment (which amount shall not
exceed the amount of such Investment valued at the fair market value of such
Investment at the time such Investment was made);
(t)    Investments consisting of Indebtedness, Dispositions, Dividends and debt
payments permitted under Sections 10.1, 10.3, 10.4 (other than 10.4(e) or
10.4(f)), 10.6 (other than 10.6(c)) and 10.7;
(u)    intercompany Investments in the form of loans, advances or extensions of
credit by any Credit Party to any Restricted Subsidiary that is not a Subsidiary
Guarantor in the ordinary course of business for working capital purposes;
provided, that such loans, advances or extensions of credit shall be evidenced
by the Intercompany Note;
(v)    to the extent constituting an Investment, Margin Loans, mortgage and
warehouse loans and other similar advances and extensions of credit made by the
Borrower or any Restricted Subsidiary in the ordinary course of business to
their respective customers;
(w)    Securities Owned (as set forth on the balance sheet of the Broker-Dealer
Regulated Subsidiary) for a period no longer than 10 Business Days following a
securities trade from a customer account and constituting securities
transactions entered into by the Broker-Dealer Regulated Subsidiary for the
purpose of making adjustments to such Subsidiary’s customer accounts with
respect to such securities trade, with the fair market value of all such
Securities Owned (as set forth on the balance sheet of the Broker-Dealer
Regulated Subsidiary), not to exceed $20,000,000 in the aggregate at any time
outstanding;
(x)    (i) any additional Investments (including Investments in Minority
Investments, Investments in Unrestricted Subsidiaries, Investments in joint
ventures or similar entities that do not constitute Restricted Subsidiaries,
Investments constituting Permitted Acquisitions and Investments in Restricted
Subsidiaries that are not, and do not become, Subsidiary Guarantors or in any
100% Non-Guarantor Pledgee), as valued at the Fair Market Value of such
Investment at the time each such Investment is made and (ii) Investments in
respect of loans and advances to licensed financial advisors to facilitate the
transfer of such

181

--------------------------------------------------------------------------------




advisors’ businesses to the Borrower and its Subsidiaries or to platforms
utilized by the Borrower and its Subsidiaries, for the purchase of other
financial advisors’ businesses and for incidental and working capital purposes;
provided that the aggregate amount of such Investment (as so valued) shall not
cause the aggregate amount of all such Investments made pursuant to this Section
10.5(x) measured (as so valued) at the time such Investment is made, to exceed,
after giving effect to such Investment, the sum of (A) the greater of (x)
$250,000,000 and (y) 6.75% of Consolidated Total Assets (measured as of the date
such Investment is made based upon the Section 9.1 Financials most recently
delivered on or prior to such date), plus (B) the Available Equity Amount at
such time, plus (C) the Available Amount at such time, plus (D) to the extent
not otherwise included in the determination of the Available Amount or the
Available Equity Amount, an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made) (it being understood that to the extent any Investment made
pursuant to this Section 10.5(x) was made by using the Available Equity Amount,
then the amounts referred to in this clause (D) shall, to the extent of the
original usage of the Available Equity Amount, be deemed to reconstitute such
amounts); provided, further, that intercompany current liabilities incurred in
the ordinary course of business and consistent with past practices, in
connection with the cash management operations of the Borrower and the
Restricted Subsidiaries shall not be included in calculating the limitation in
this Section 10.5(x) at any time;
(y)    additional Investments (including, without limitation, Permitted
Acquisitions) such that, after giving Pro Forma Effect to such Investments, no
Event of Default shall have occurred and be continuing and the Borrower would be
in compliance with a Consolidated Total Debt to Consolidated EBITDA Ratio as of
the most recently ended Test Period on or prior to the making of such
Investments, calculated on a Pro Forma Basis, as if such Investments had
occurred on the first day of such Test Period, that is no greater than 2.0:1.0;
(z)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(aa)    Investments arising as a result of Permitted Sale Leasebacks;
(bb)    Investments in Unrestricted Subsidiaries for the purpose of consummating
transactions permitted under Section 10.4(g);
(cc)    the forgiveness or conversion to Capital Stock of any Indebtedness owed
by the Borrower or any Restricted Subsidiary and permitted by Section 10.1; and
(dd)    Restricted Subsidiaries of the Borrower may be established or created if
the Borrower and such Restricted Subsidiary comply with the applicable
requirements of Section 9.14, if applicable; provided that, in each case, to the
extent such new Restricted Subsidiary is created solely for the purpose of
consummating a transaction pursuant to an acquisition permitted by this Section
10.5, and such new Restricted Subsidiary at no time holds any assets or

182

--------------------------------------------------------------------------------




liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, such new Restricted
Subsidiary shall not be required to take the actions set forth in Section 9.14,
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply in accordance with the provisions thereof).
10.6    Limitation on Dividends. The Borrower will not pay any dividends (other
than dividends payable solely in the Capital Stock of the Borrower) or return
any capital to its equity holders or make any other distribution, payment or
delivery of property or cash to its equity holders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any Parent
Entity now or hereafter outstanding (or any options or warrants or stock
appreciation or similar rights issued with respect to any of its Capital Stock),
or set aside any funds for any of the foregoing purposes, or permit the Borrower
or any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by Section
10.5) any shares of any class of the Capital Stock of any Parent Entity of the
Borrower or the Capital Stock of the Borrower, now or hereafter outstanding (or
any options or warrants or stock appreciation or similar rights issued with
respect to any of the Capital Stock of any Parent Entity of the Borrower or the
Capital Stock of the Borrower) (all of the foregoing “Dividends”); provided
that:
(a)    (i) the Borrower may (or may pay Dividends to permit any Parent Entity
thereof to) redeem in whole or in part any of its Capital Stock for another
class of Capital Stock or rights to acquire its Capital Stock or with proceeds
from substantially concurrent equity contributions or issuances of new shares of
its Capital Stock; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Capital Stock are at least as advantageous to the Lenders as those contained
in the Capital Stock redeemed thereby and (ii) the Borrower and any Restricted
Subsidiary may pay Dividends payable solely in the Capital Stock (other than
Disqualified Capital Stock not otherwise permitted by Section 10.1) of such
Person;
(b)    so long as no Default or Event of Default has occurred, is continuing or
would result therefrom, the Borrower may redeem, acquire, retire or repurchase
(and the Borrower may declare and pay Dividends to any Parent Entity thereof,
the proceeds of which are used to so redeem, acquire, retire or repurchase)
shares of its Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to any of such Capital Stock) (or to allow
any of the Borrower’s Parent Entities to so redeem, retire, acquire or
repurchase their Capital Stock (or any options or warrants or stock appreciation
or similar rights issued with respect to any of its Capital Stock)) held by
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of any Parent Entity of the Borrower, the
Borrower and the Restricted Subsidiaries, with the proceeds of Dividends from,
the Borrower, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation or similar rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan,

183

--------------------------------------------------------------------------------




employment termination agreement or any other employment agreements or equity
holders’ agreement; provided that, except with respect to non‑discretionary
repurchases, acquisitions, retirements or redemptions pursuant to the terms of
any stock option or stock appreciation rights plan, any management, director
and/or employee stock ownership or incentive plan, stock subscription plan,
employment termination agreement or any other employment agreement or equity
holders’ agreement, the aggregate amount of all cash paid in respect of all such
shares of Capital Stock (or any options or warrants or stock appreciation or
similar rights issued with respect to any of such Capital Stock) so redeemed,
acquired, retired or repurchased in any calendar year does not exceed the sum of
(i) $10,000,000 plus (ii) all Net Cash Proceeds obtained by Holdings or the
Borrower during such calendar year from the sale of such Capital Stock to other
present or former officers, consultants, employees and directors in connection
with any permitted compensation and incentive arrangements plus (iii) all net
cash proceeds obtained from any key‑man life insurance policies received during
such calendar year; notwithstanding the foregoing, 100% of the unused amount of
payments in respect of this Section 10.6(b)(i) (before giving effect to any
carry forward) may be carried forward to the two immediately succeeding fiscal
years (but not any other) and utilized to make payments pursuant to this Section
10.6(b) (any amount so carried forward shall be deemed to be used last in the
subsequent fiscal year);
(c)    (i) to the extent constituting Dividends, the Borrower and any Restricted
Subsidiary may make Investments permitted by Section 10.5 and (ii) each
Restricted Subsidiary may make Dividends to the Borrower and to Restricted
Subsidiaries (and, in the case of a Dividend by a non-wholly owned Restricted
Subsidiary, to the Borrower and any Restricted Subsidiary and to each other
owner of Capital Stock of such Restricted Subsidiary based on their relative
ownership interests);
(d)    to the extent constituting Dividends, the Borrower and any Restricted
Subsidiary may enter into and consummate transactions expressly permitted by any
provision of Section 10.3 and the Borrower may pay Dividends to a Parent Entity
thereof as and when necessary to enable such Parent Entity to effect the
transactions permitted by such section;
(e)    the Borrower may repurchase Capital Stock of any Parent Entity of the
Borrower, or the Borrower, as applicable, upon exercise of stock options or
warrants to the extent such Capital Stock represents all or a portion of the
exercise price of such options or warrants, and the Borrower may pay Dividends
to a Parent Entity thereof as and when necessary to enable such Parent Entity to
effect such repurchases;
(f)    [Reserved];
(g)    the Borrower may make and pay Dividends:
(i)    the proceeds of which will be used to pay (or to make Dividends to allow
any Parent Entity to pay) the tax liability to each relevant jurisdiction in
respect of consolidated, combined, unitary or affiliated returns for the
relevant jurisdiction of such Parent Entity or the Borrower, but only to the
extent of taxes that the Borrower would have to pay if it

184

--------------------------------------------------------------------------------




filed a tax return on a standalone basis for itself and its Subsidiaries or
attributable to such Parent Entity’s ownership of the Borrower and its
Subsidiaries;
(ii)    the proceeds of which shall be used to pay (or to make Dividends to
allow any Parent Entity of the Borrower to pay) its operating expenses incurred
in the ordinary course of business and other corporate overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, in an aggregate amount not to exceed $3,000,000
in any fiscal year plus any actual, reasonable and customary indemnification
claims made by directors or officers of any Parent Entity of the Borrower;
(iii)    the proceeds of which shall be used to pay (or to make Dividends to
allow any Parent Entity of the Borrower to pay) franchise taxes and other fees,
taxes and expenses required to maintain any of the Borrower’s Parent Entities’
corporate existence;
(iv)    the proceeds of which shall be used to pay (or to make Dividends to any
Parent Entity thereof) to make Investments contemplated by Section 10.5(c) and
Dividends contemplated by Section 10.6(b));
(v)    the proceeds of which shall be used to pay (or to make Dividends to allow
any Parent Entity of the Borrower to pay) fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering, refinancing,
issuance, incurrence, Disposition or acquisition or Investment transaction
permitted by this Agreement;
(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees and consultants of any Parent
Entity thereof to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;
(vii)    the proceeds of which shall be distributed in connection with the
Transactions (including the Special Dividend, all or a portion of which may be
paid after the Closing Date but in no event later than June 15, 2012);
(h)    in addition to the foregoing Dividends, the Borrower may make additional
Dividends, provided that any such Dividend shall not cause the aggregate amount
of all such Dividends made pursuant to this Section 10.6(h) on or after the
Amendment No. 1 Effective Date measured at the time such Dividend is paid to
exceed, after giving effect to such Dividend, the sum of (i) so long as no Event
of Default has occurred and is continuing or would result therefrom, the greater
of (x) $250,000,000 and (y) 6.75% of Consolidated Total Assets (measured as of
the date such Dividend is paid based upon the Section 9.1 Financials most
recently delivered on or prior to such date), plus (ii) so long as no Event of
Default has occurred and is continuing or would result therefrom, an amount
equal to the Available Amount at the time such Dividend is paid plus (iii) an
amount equal to the Available Equity Amount at the time such Dividend is paid
plus (iv) an amount equal to the Incremental Dividend Amount;

185

--------------------------------------------------------------------------------




(i)    the Borrower may make additional Dividends pursuant to this clause (i)
if, after giving Pro Forma Effect to such Dividends, the Borrower would be in
compliance with a Consolidated Total Debt to Consolidated EBITDA Ratio as of the
most recently ended Test Period on or prior to date of the making of any such
Dividends, calculated on a Pro Forma Basis, as if such Dividends had occurred on
the first day of such Test Period, that is no greater than 2.0:1.0;
(j)    the Borrower may (or may make Dividends to allow any Parent Entity to)
(i) pay cash in lieu of fractional shares in connection with any Dividend, split
or combination thereof or any Permitted Acquisition (or similar Investment) and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;
(k)    the Borrower may pay (or may make Dividends to allow any Parent Entity to
pay) Dividends in an amount equal to withholding or similar taxes payable or
expected to be payable by any present or former employee, director, manager or
consultant (or its Affiliates, or any of their respective estates or immediate
family members) and any repurchases of Capital Stock in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options; provided in each case that payments made under this Section 10.6(k)
shall not exceed $5,000,000 in the aggregate;
(l)    the Borrower may make payments (or make Dividends to allow any Parent
Entity to make such payments) described in Sections 9.9(c), (e), (h), (i), (j),
(l) and (p) (subject to the conditions set out therein);
(m)    the payment of dividends and distributions within 60 days after the date
of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 10.6; and
(n)    so long as no Event of Default is continuing or would result therefrom,
the Borrower may make Dividends to any Parent Entity so that such Parent Entity
may make Dividends to its equity holders or the equity holders of such parent in
an aggregate amount not exceeding $2,200,000 which amount consists of 6.0% per
annum of the cash contributed to the common Capital Stock of the Borrower from
the net cash proceeds of the initial public offering of the Capital Stock of
Holdings;
10.7    Limitations on Debt Payments and Amendments. (a) The Borrower will not,
and will not permit any of the Restricted Subsidiaries to prepay, repurchase,
redeem or otherwise defease any Subordinated Indebtedness (it being understood
that payments of regularly scheduled interest shall be permitted); provided that
the Borrower or any Restricted Subsidiary may prepay, repurchase, redeem or
defease any Subordinated Indebtedness (i) with the proceeds of any Permitted
Refinancing Indebtedness in respect of such Indebtedness, (ii) by converting or
exchanging any such Indebtedness to Capital Stock of Holdings or any of its
Parent Entities or (iii) an aggregate amount not to exceed the sum of (A) the
Available Equity Amount at the time of such prepayment, redemption, repurchase
or defeasance plus (B) the

186

--------------------------------------------------------------------------------




greater of (x) $25,000,000 and (y) 0.7% of Consolidated Total Assets (measured
as of the date such prepayment, redemption, repurchase or defeasance is made
based upon the Section 9.1 Financials most recently delivered on or prior to
such date) plus (C) so long as (x) no Event of Default has occurred and is
continuing or would result therefrom and (y) the Borrower would be in
compliance, on a Pro Forma Basis, with a Consolidated Total Debt to Consolidated
EBITDA Ratio of 2.0:1.0 after giving effect thereto, with an aggregate amount
not to exceed the Available Amount at the time of such prepayment, redemption,
repurchase or defeasance.
(b)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to waive, amend, modify, terminate or release any Subordinated
Indebtedness Documentation to the extent that any such waiver, amendment,
modification, termination or release, taken as a whole, would be adverse to the
Lenders in any material respect.
(c)    Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment or (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer.
10.8    Limitations on Sale Leasebacks. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.
10.9    Consolidated Total Debt to Consolidated EBITDA Ratio. (i) Beginning with
the fiscal quarter ending June 30, 2012,2012 and ending with the fiscal quarter
ending March 31, 2013, the Borrower will not permit the Consolidated Total Debt
to Consolidated EBITDA Ratio as of the last day of any Test Period to be greater
than 4.0 to 1.0, (ii) beginning with the fiscal quarter ending June 30, 2013 and
ending with the fiscal quarter ending September 30, 2014, the Borrower will not
permit the Consolidated Total Debt to Consolidated EBITDA Ratio as of the last
day of any Test Period to be greater than 4.25 to 1.0 and (iii) thereafter, the
Borrower will not permit the Consolidated Total Debt to Consolidated EBITDA
Ratio as of the last day of any Test Period to be greater than 4.0 to 1.0.
10.10    Consolidated EBITDA to Consolidated Interest Expense Ratio. Beginning
with the fiscal quarter ending June 30, 2012, the Borrower will not permit the
Consolidated EBITDA to Consolidated Interest Expense Ratio as of the last day of
any Test Period to be less than 3.0 to 1.0.
10.11    [Reserved]
10.12    Burdensome Agreements. The Borrower will not and will not permit any of
the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Credit Document, any Permitted
Additional

187

--------------------------------------------------------------------------------




Debt Documentation related to any Permitted Additional Debt, any documentation
governing any Credit Agreement Refinancing Indebtedness or any documentation
governing any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness) that limits the ability of (a) any Restricted Subsidiary of the
Borrower that is not a Subsidiary Guarantor to make dividends or distributions
to the Borrower or any Subsidiary Guarantor or (b) the Borrower or any Guarantor
to create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing clauses (a) and (b) shall not
apply to Contractual Obligations that
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 10.12) are listed on Schedule 10.12 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness or other obligations, are set forth in any agreement
evidencing any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness or obligation so long as such Permitted Refinancing Indebtedness
does not expand the scope of such Contractual Obligation,
(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower,
(iii)    represent Indebtedness of a Restricted Subsidiary of the Borrower that
is not a Guarantor to the extent such Indebtedness is permitted by Section 10.1,
(iv)    arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition,
(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 10.5 and applicable
solely to such joint venture entered into in the ordinary course of business,
(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,
(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(ix)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

188

--------------------------------------------------------------------------------




(x)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,
(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(xii)    are imposed by Applicable Law,
(xiii)    customary net worth provisions contained in real property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation; and
(xiv)    contain restrictions prohibiting the granting of a security interest in
licenses or sublicenses of Intellectual Property, which licenses and sublicences
are entered into in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property).
SECTION 11.    Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or the reimbursement of any Unpaid Drawing or (b)
default, and such default shall continue for five or more Business Days, in the
payment when due of any interest on the Loans or any fees or of any other
amounts owing hereunder or under any other Credit Document (other than any
amount referred to in clause (a) above); or
11.2    Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
11.3    Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
9.1(e)(i), Section 9.5 (with respect to the existence of the Borrower only) or
Section 10; provided that with respect to Section 10.9 and Section 10.10, an
Event of Default shall not occur until the expiration of the 10th day subsequent
to the date the certificate calculating compliance with Section 10.9 and Section
10.10 as of the last day of any fiscal quarter is required to be delivered
pursuant to Section 9.1(d) (without giving effect to any grace period for such
delivery) with respect to such fiscal quarter or fiscal year, as applicable or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1, Section 11.2 and clause
(a) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after

189

--------------------------------------------------------------------------------




receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders; or
11.4    Default Under Other Agreements. (a) The Borrower or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than any Indebtedness described in Section 11.1) in excess
of $35,000,000, beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
(i) with respect to Indebtedness consisting of any Hedging Agreements,
termination events or equivalent events pursuant to the terms of such Hedging
Agreements and (ii) secured Indebtedness that becomes due solely as a result of
the sale, transfer or other Disposition (including as a result of Recovery
Event) of the property or assets securing such Indebtedness the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness) (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due prior to its stated
maturity; provided that such default or failure remains unremedied or has not
been waived by the holders of such Indebtedness; or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment prior to the stated maturity
thereof, provided that this clause (b) shall not apply to (A) Indebtedness
outstanding under any Hedging Agreements that becomes due pursuant to a
termination event or equivalent event under the terms of such Hedging Agreements
and (B) secured Indebtedness that becomes due as a result of a Disposition or a
Recovery Event of, or related to, the property or assets securing such
Indebtedness prior to the stated maturity thereof; or
11.5    Bankruptcy, etc. Holdings, the Borrower or any Specified Subsidiary
shall commence a voluntary case, proceeding or action concerning itself under
the Bankruptcy Code; or an involuntary case, proceeding or action is commenced
against Holdings, the Borrower or any Specified Subsidiary under the Bankruptcy
Code and the petition is not dismissed within 60 days after commencement of the
case, proceeding or action; or a custodian (as defined in the Bankruptcy Code)
receiver, receiver manager, trustee or similar person is appointed for, or takes
charge of, all or substantially all of the property of Holdings, the Borrower or
any Specified Subsidiary; or Holdings, the Borrower or any Specified Subsidiary
commences any other proceeding or action under any other Debtor Relief Law of
any jurisdiction whether now or hereafter in effect relating to Holdings, the
Borrower or any Specified Subsidiary; or there is commenced against Holdings,
the Borrower or any Specified Subsidiary under any Debtor Relief Law any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or Holdings, the Borrower or any Specified Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or Holdings, the Borrower or any Specified Subsidiary
makes a general assignment for the benefit

190

--------------------------------------------------------------------------------




of creditors; or any corporate action is taken by Holdings, the Borrower or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or
11.6    ERISA. (a) With respect to any Pension Plan, the failure to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; with respect to any Multiemployer Plan, the
failure to make any required contribution or payment; a determination that any
Pension Plan is in at-risk status within the meaning of Section 430 of the Code
or Section 303 of ERISA or any Multiemployer Plan is in endangered or critical
status within the meaning of Section 432 of the Code or Section 305 of ERISA;
any Pension Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); with respect to any Multiemployer Plan, notification by the
administrator of such Multiemployer Plan that any of the Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan; the PBGC provides
written notice of its intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan in a manner that results in a liability
under Title IV of ERISA to the Borrower, any Restricted Subsidiary thereof or
any ERISA Affiliate; an event shall have occurred or a condition shall exist
entitling the PBGC to provide written notice of its intent to terminate any
Pension Plan; any of the Borrower, any Restricted Subsidiary thereof or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Pension Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or
4069 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof); any termination of a Foreign Plan has occurred; any
non‑compliance with Applicable Law (including funding requirements under such
Applicable Law) for any Foreign Plan has occurred; (b) there could result from
any event or events set forth in clause (a) of this Section 11.6 the imposition
of a lien, the granting of a security interest, or a liability, or the
reasonable likelihood of incurring a lien, security interest or liability; and
(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect; or
11.7    Guarantee. The Guarantee or any material provision thereof shall cease
to be in full force or effect or any Guarantor thereunder or any Credit Party
shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or
11.8    Security Documents. Any Security Document or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent, the Collateral Agent or any Lender) or any grantor,
pledgor or mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s, pledgor’s or mortgagor’s or such Credit Party’s
obligations under such Security Document; or
11.9    Subordination. The Specified Obligations or the obligations of Holdings
or the Subsidiary Guarantors pursuant to the Guarantee shall cease to constitute
senior indebtedness under the subordination provisions of any Subordinated
Indebtedness Documentation or such subordination provisions shall be invalidated
or otherwise cease to be

191

--------------------------------------------------------------------------------




legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms; or
11.10    Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of the Restricted Subsidiaries for the payment of
money in an aggregate amount in excess of $35,000,000 for all such judgments and
decrees for Holdings, the Borrower and the Restricted Subsidiaries (to the
extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or
11.11    Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take either
or both of the following actions: (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately and (ii) declare the principal of
and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower, except as otherwise specifically provided for in this Agreement
(provided that if an Event of Default specified in Section 11.5 with respect to
the Borrower shall occur, no written notice by the Administrative Agent shall be
required and the Commitments shall automatically terminate and all amounts in
respect of all Loans and all Obligations shall be automatically become forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower).
11.12    Borrower’s Right to Cure.
(a)    Financial Performance Covenant. Notwithstanding anything to the contrary
contained in this Section 11, in the event that the Borrower reasonably expects
to fail (or has failed) to comply with the requirements of Section 10.9 or 10.10
as of the end of any Test Period, at any time during the last fiscal quarter of
such Test Period through and until the expiration of the 10th day subsequent to
the date the financial statements are required to be delivered pursuant to
Section 9.1(a) or Section 9.1(b) with respect to such fiscal quarter (the “Cure
Deadline”), the Borrower (or any Parent Entity thereof) shall have the right to
issue Capital Stock for cash or otherwise receive cash contributions to (or in
the case of any Parent Entity of Holdings receive equity interests in Holdings
for its cash contributions to) the capital of the Borrower (collectively, the
“Cure Right”), and upon the receipt by the Borrower of the net proceeds of such
issuance or contribution (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right, provided such Cure Amount is received by the
Borrower on or before the applicable Cure Deadline, compliance with Section 10.9
or 10.10 for such Test Period shall be recalculated giving effect to the
following pro forma adjustments:

192

--------------------------------------------------------------------------------




(i)    Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter with respect to which such Cure Amount is received by the
Borrower and any Test Period that includes such fiscal quarter, solely for the
purpose of determining whether an Event of Default has occurred and is
continuing as a result of a violation of the covenants set forth in Section 10.9
or 10.10 and, subject to clause (c) below, not for any other purpose under this
Agreement, by an amount equal to the Cure Amount;
(ii)    Consolidated Total Debt with respect to any Test Period subsequent to
the Test Period for which the Cure Amount is deemed applied that includes such
fiscal quarter with respect to which such Cure Amount is received by the
Borrower shall be decreased solely to the extent proceeds of the Cure Amount are
applied to prepay any Indebtedness (provided that any such Indebtedness so
prepaid shall be a permanent repayment of such Indebtedness and termination of
commitments thereunder) included in the calculation of Consolidated Total Debt;
and
(iii)    if, after giving effect to the foregoing pro forma adjustment, the
Borrower shall then be in compliance with the requirements of Section 10.9 or
10.10, the Borrower shall be deemed to have satisfied the requirements of
Section 10.9 or 10.10 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of Section 10.9 or 10.10 that had occurred
shall be deemed cured for purposes of this Agreement;
provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.
(b)    Limitation on Exercise of Cure Right. Notwithstanding anything herein to
the contrary, (i) in each four fiscal-quarter period there shall be no more than
two fiscal quarters with respect to which the Cure Right is exercised, (ii) from
and after the Closing Date, there shall be no more than five exercises of Cure
Right in the aggregate, (iii) the Cure Amount shall be no greater than the
amount required for purposes of complying with Section 10.9 or 10.10 as of the
end of such fiscal quarter (such amount, the “Necessary Cure Amount”); provided
that if the Cure Right is exercised prior to the date financial statements are
required to be delivered for such fiscal quarter then the Cure Amount shall be
equal to the amount reasonably determined by the Borrower in good faith that is
required for purposes of complying with Section 10.9 or 10.10 for such fiscal
quarter (such amount, the “Expected Cure Amount”), (iv) subject to clause (c)
below, all Cure Amounts shall be disregarded for purposes of determining the
Applicable Margin, any baskets, with respect to the covenants contained in the
Credit Documents or the usage of the Available Amount or the Available Equity
Amount and (v) there shall be no pro forma reduction in Indebtedness (by netting
or otherwise) with the proceeds of any Cure Amount for determining compliance
with Section 10.9 or 10.10 for the Test Period for which such Cure Amount is
deemed applied.
(c)    Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining any
baskets (other than any previously contributed Cure Amounts), with respect to
the covenants contained in the Credit

193

--------------------------------------------------------------------------------




Documents, the Available Amount or the Available Equity Amount and (ii) less
than the Necessary Cure Amount, then not later than the applicable Cure
Deadline, the Borrower must receive the cash proceeds from the issuance of
Capital Stock or a cash capital contribution to Holdings, which cash proceeds
received by Borrower shall be equal to the shortfall between such Expected Cure
Amount and such Necessary Cure Amount.
SECTION 12.    The Administrative Agent and the Collateral Agent
12.1    Appointment. (a) Each of the Lenders and the Letter of Credit Issuers
hereby irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. It is understood and agreed that the use of the term “agent”
herein or in any other LoanCredit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    The Administrative Agent shall also act as the “Collateral Agent” under
the Credit Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the Letter of
Credit Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Letter of Credit Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted under the Security Documents to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “Collateral Agent”, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 12.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Section 12
and Section 13 (including Section 13.5(a), as though such co-agents, sub-agents
and attorneys-in-fact were the “Collateral Agent” under the Credit Documents) as
if set forth in full herein with respect thereto.
12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent, as
applicable. The Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise their respective
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 12 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent, the Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein

194

--------------------------------------------------------------------------------




as well as activities as Administrative Agent or the Collateral Agent, as
applicable. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
12.3    Exculpatory Provisions. The Administrative Agent and the Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Credit Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent or the Collateral Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent and the Collateral Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent or the Collateral Agent to liability or that is
contrary to any Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or the Collateral Agent or any of its Affiliates in any capacity.
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.10 and 13.1) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent
and the Collateral Agent by the Borrower, a Lender or the Letter of Credit
Issuer.
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement

195

--------------------------------------------------------------------------------




or any other Credit Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 6, Section 7 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent and the
Collateral Agent.
12.4    Reliance by Administrative Agent. The Administrative Agent and the
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Letter of Credit Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Letter of Credit Issuer unless
the Administrative Agent shall have received notice to the contrary from such
Lender or the Letter of Credit Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent and the Collateral
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
12.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).
12.6    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers,

196

--------------------------------------------------------------------------------




directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower, any
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
12.7    Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Agents in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agents under or in connection with any of the foregoing, provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agents’ gross negligence or willful
misconduct. The agreements in this Section 12.7 shall survive the payment of the
Loans and all other amounts payable hereunder.
12.8    Successor Agent. The Administrative Agent and the Collateral Agent may
at any time, upon no less than 30 days prior written notice to the Lenders, the
Letter

197

--------------------------------------------------------------------------------




of Credit Issuers and the Borrower, resign as an Agent hereunder. In addition,
if the Administrative Agent, and/or Collateral Agent shall become a Defaulting
Lender pursuant to clause (d) of the definition thereof, then such Agent may be
removed from its capacity as Agent hereunder upon the request of the Required
Lenders and the Borrower and by notice in writing to such Person. Upon receipt
of any such notice of resignation or after notice of removal, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. In respect of a resignation, if no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent, as applicable, gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent or Collateral Agent, as
applicable, may with the consent of the Borrower (such consent not be
unreasonably withheld or delayed) on behalf of the Lenders and the Letter of
Credit Issuer, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then, whether or not a
successor has been appointed, such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date. In
respect of a removal, if no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
receipt by the removed Administrative Agent or Collateral Agent, as applicable,
of the written notice of its removal (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), if the Required Lenders
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then, whether or not a successor has been appointed, such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date. Effective as of the Resignation Effective Date or the
Removal Effective Date, as applicable, (a) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the Letter of Credit Issuers under any of the Credit Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Collateral Agent, as applicable, shall instead be made
by or to each Lender and the Letter of Credit Issuer directly, until such time
as the Required Lenders appoint a successor Administrative Agent or Collateral
Agent, as applicable, as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired) or
replaced Administrative Agent or Collateral Agent, as applicable, and the
retiring (or retired) or replaced Administrative Agent or Collateral Agent, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent, as applicable, shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such

198

--------------------------------------------------------------------------------




successor. After the retiring or replaced Administrative Agent’s or Collateral
Agent’s as applicable, resignation or replacement hereunder and under the other
Credit Documents, the provisions of this Section 12 and Section 13.5 shall
continue in effect for the benefit of such retiring or replaced Administrative
Agent or Collateral Agent, as applicable, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent, as applicable,
was acting as Administrative Agent or Collateral Agent, as applicable.
Any resignation or replacement by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or replacement as
Letter of Credit Issuer and Swingline Lender. If Bank of America resigns or is
replaced as a Letter of Credit Issuer, it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation or
replacement as Letter of Credit Issuer and all Letter of Credit Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Unpaid Drawings pursuant to Section
3.3. If Bank of America resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Credit Loans or
fund risk participations in outstanding Swingline Loans pursuant to Section
2.1(f). Upon the appointment by the Borrower of a successor Letter of Credit
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer or Swingline Lender, as applicable, (b) the
retiring Letter of Credit Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Letter of Credit Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
12.9    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax, except taxes imposed as a
result of a current or former connection unrelated to this Agreement between the
Administrative Agent and any jurisdiction outside of the United States imposing
such tax. If the Internal Revenue Service or any authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

199

--------------------------------------------------------------------------------




12.10    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
12.11    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Joint Bookrunners, Syndication Agents or the
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Letter of Credit Issuer hereunder.
12.12    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any under the Bankruptcy Code, any other applicable
bankruptcy laws or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuer and the Administrative Agent under Sections 4.1 and 13.5)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Letter of Credit Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 4.1 and 13.5.

200

--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer or in any such proceeding.
12.13    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guarantee or any Security
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedging Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
12.14    Intercreditor Agreements. In connection with the incurrence by the
Borrower or any Restricted Subsidiary of any Indebtedness that is secured by
Liens permitted by Section 10.2, at the request of the Borrower, the
Administrative Agent (including in its capacity as Collateral Agent) agrees to
execute and deliver the Customary Intercreditor Agreements, as applicable, and
any amendments, amendments and restatements, restatements or waivers of or
supplements thereto. In connection with any such amendment, restatement, waiver,
supplement or other modification, the Credit Parties shall deliver such
officers’ certificates and supporting documentation as the Administrative Agent
may reasonably request. The Lenders hereby authorize the Administrative Agent to
take any action contemplated by the preceding sentence, and any such amendment,
amendment and restatement, restatement, waiver of or supplement to or other
modification of any such Credit Document shall be effective notwithstanding the
provisions of Section 13.1.
SECTION 13.    Miscellaneous
13.1    Amendments and Waivers. Except as expressly set forth in this Agreement,
neither this Agreement nor any other Credit Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 13.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent and/or the Collateral
Agent shall, from time to time, (a) enter into with the relevant Credit Party or
Credit Parties written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the

201

--------------------------------------------------------------------------------




Lenders or the Credit Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders, the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided that no such waiver,
amendment, supplement or modification shall directly:
(i)    waive any condition set forth in Section 6 without the written consent of
each Lender, or
(ii)    reduce or forgive the principal of any Loan (it being understood that a
waiver of any condition precedent or waiver of any Default, Event of Default,
mandatory prepayment or mandatory commitment reduction shall not constitute a
reduction or forgiveness of principal) or extend any scheduled amortization
payments or the final scheduled maturity date of any Loan (other than as a
result of waiving the conditions precedent set forth in Section 6 and Section 7
or other than as a result of a waiver or amendment of any Default, Event of
Default, mandatory prepayment of Term Loans or mandatory commitment reduction
(which shall not constitute an extension, forgiveness or postponement of any
maturity date)), (provided that, any Lender, upon the request of the Borrower,
may extend the maturity date of any Loans owing to it without the consent of any
other Lender, including the Required Lenders) or reduce the stated interest rate
applicable to the Loans (it being understood that any change (x) to the
definition of “Consolidated Total Debt to Consolidated EBITDA Ratio”,
“Consolidated Secured Debt to Consolidated EBITDA Ratio” or “Consolidated EBITDA
to Consolidated Interest Expense Ratio” or (y) in the component definitions
thereof shall not constitute a reduction in the rate and provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the “default rate” or amend Section 2.8(c)), or
reduce or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder, (other than as a result of waiving the
applicability of any post‑default increase in interest rates and other than as a
result of waiving the conditions precedent set forth in Section 6 and Section 7
or other than as a result of a waiver or amendment of any Default, Event of
Default, any mandatory prepayment of Term Loans or mandatory commitment
reduction (which shall not constitute an extension, forgiveness or postponement
of any date for payment of principal, interest or fees) or extend the final
expiration date of any Lender’s Commitment (provided that any Lender, upon the
request of the Borrower, may extend the final expiration date of its Commitments
without the consent of any other Lender, including the Required Lenders) or
extend the final expiration date of any Letter of Credit beyond the date
specified in Section 3.1(a), or increase the aggregate amount of any Commitment
(other than with respect to any Incremental Facility to which such Lender has
agreed) of any Lender (other than as a result of waiving the conditions
precedent set forth in Section 6 and Section 7 or other than as a result of a
waiver or amendment of any Default, Event of Default, mandatory prepayment of
Term Loans or mandatory commitment reduction (which shall not constitute an
extension or increase of any commitment)), or decrease or forgive any Repayment
Amount, or extend any scheduled Initial Term Loan Repayment Date or any date
scheduled for the repayment of any installment of Incremental Term Loans, in
each case, without the written consent of each Lender directly and adversely
affected thereby, or

202

--------------------------------------------------------------------------------




(iii)    reduce the percentages specified in the definition of the term
“Required Revolving Class Lenders”, “Required Term Class Lenders” or “Required
Additional/Replacement Revolving Credit Lenders”, in each case without the
written consent of each Revolving Class Lender directly and adversely affected
thereby, each Term Class Lender directly and adversely affected thereby or each
Additional/Replacement Revolving Credit Lenders directly and adversely affected
thereby, as applicable, or
(iv)    amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders” or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), without the written consent of each Lender
directly and adversely affected thereby, or
(v)    amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and/or the Collateral Agent, as
applicable, or
(vi)    amend, modify or waive any provision of Section 2.16 (to the extent
applicable to it) or Section 3 without the written consent of the Letter of
Credit Issuer, or
(vii)    amend, modify or waive any provisions hereof relating to Swingline
Loans without the written consent of the Swingline Lender, or
(viii)    change any Commitment to a Commitment of a different Class without the
prior written consent of each Lender directly and adversely affected thereby, or
(ix)    release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee), or release all or
substantially all of the Collateral under the Security Documents, in each case
without the prior written consent of each Lender, or
(x)    amend Section 2.9 so as to permit Interest Period intervals greater than
six months if not available to all applicable Lenders, in each case without the
written consent of each applicable Lender;
provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (B) any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency (including, without limitation,
amendments, supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Credit

203

--------------------------------------------------------------------------------




Party or any other Subsidiary in connection with this Agreement if such
amendment, supplement or waiver is delivered in order to cause such Security
Documents, guarantees, intercreditor agreements or related documents to be
consistent with this Agreement and the other Credit Documents) so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment; provided that the consent of the Lenders or the Required
Lenders, as the case may be, shall not be required to make any such changes
necessary to be made in connection with any borrowing of Incremental Term Loans
to effect the provisions of Section 2.14, the provision of any Incremental
Revolving Credit Commitment Increase, any Additional/Replacement Revolving
Credit Commitments or otherwise to effect the provisions of Section 2.14, 2.15
or 10.2(a).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans, the Revolving Credit Loans and
Additional/Replacement Revolving Credit Loans and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and other
definitions related to such new Class.
Notwithstanding anything to the contrary contained in this Section 13.1,
Holdings, the Borrower, the Collateral Agent and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Credit Document), without the input or consent of any other Person, (i)
effect amendments, supplements or waivers to any of the Security Documents,
guarantees, intercreditor agreements or related documents executed by any Credit
Party or any other Subsidiary in connection with this Agreement if such
amendment, supplement or waiver is delivered in order (x) to comply with
Applicable Law or advice of local counsel, (y) to cure ambiguities, omissions,
mistakes or defects or (z) to cause such Security Documents, guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Credit Documents, (ii) enter into any amendment or
waiver of any Security Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by Applicable Law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Applicable Law and (iii) effect changes to this Agreement that are
necessary and appropriate to provide for the mechanics contemplated by the
offering process described in Section 13.6(g)(i)(H) herein.
13.2    Notices.

204

--------------------------------------------------------------------------------




(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Letter of Credit Issuer
or the Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 13.2; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its administrative questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or

205

--------------------------------------------------------------------------------




on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to the
Administrative Agent and/or the Collateral Agent may be recorded by the
Administrative Agent and/or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5    Payment of Expenses and Taxes; Indemnification. (a) The Borrower agrees
(i) to pay or reimburse each of the Agents, each Joint Lead Arranger, each Joint
Bookrunner and each Syndication Agent for all their reasonable and documented
and invoiced out-of-pocket costs and reasonable expenses (without duplication)
associated with the syndication of the Credit Facilities and incurred in
connection with the development, preparation, execution and delivery of, and any
amendment, supplement and/or modification to this Agreement and the other Credit
Documents and any other documents prepared in connection

206

--------------------------------------------------------------------------------




herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Shearman & Sterling LLP as counsel to the
Agents with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date and from time to time thereafter on a quarterly basis) and one
counsel in each relevant local jurisdiction approved by, or otherwise retained
with the consent of, the Borrower, (ii) to pay or reimburse the Collateral
Agent, the Administrative Agent and each Lender for all their reasonable and
documented and invoiced out-of-pocket costs and reasonable expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm or counsel to
the Administrative Agent and the Collateral Agent and, to the extent required,
one firm or local counsel in each relevant local jurisdiction or otherwise
retained with the Borrower’s consent (such consent not to be unreasonably
withheld, conditioned or delayed (which may include a single special counsel
acting in multiple jurisdictions), and (iii) to pay, indemnify and hold harmless
each Lender, the Administrative Agent, the Collateral Agent, each Joint Lead
Arranger, the Joint Bookrunners, the Syndication Agents, each Letter of Credit
Issuer and their respective Related Parties (without duplication) (the
“Indemnified Parties”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind or nature whatsoever
(including, but not limited to, any action, claim, litigation, investigation,
inquiry or other proceeding), including, taken as a whole, reasonable and
documented or invoiced out-of-pocket fees, reasonable expenses, disbursements
and other charges of one firm of counsel for all Indemnified Parties, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnified Party affected by such conflict notifies the Borrower of any
existence of such conflict and in connection with the investigating or defending
any of the foregoing (including the reasonable fees) has retained its own
counsel, of another firm of counsel for such affected Indemnified Party), and to
the extent required, one firm or local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions) of
any such Indemnified Party arising out of or relating to any action, claim,
litigation, investigation or other proceeding (including any inquiry or
investigation of the foregoing) (regardless of whether such Indemnified Party is
a party thereto or whether or not such action, claim, litigation or proceeding
was brought by the Borrower, its equity holders, affiliates or creditors or any
other third person), arising out of, or with respect to the Transactions or to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents or the use of
the proceeds of the Loans or Letters of Credit, including any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law or any actual or alleged presence of or Release of Hazardous
Materials applicable to the Borrower, any of its Subsidiaries or any of the Real
Property (all the foregoing in this clause (iii), collectively, the “indemnified
liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnified Party with respect to indemnified liabilities arising from (i)
the gross negligence, bad faith or willful misconduct of such Indemnified Party
or any of its Related Parties as determined in a final and nonappealable
judgment as determined by a court of competent jurisdiction, (ii) a material
breach of the obligations of such Indemnified Party or any of its Related
Parties under the terms of this Agreement by such Indemnified Party or any of
its Related Parties as

207

--------------------------------------------------------------------------------




determined in a final and non‑appealable judgment as determined by a court of
competent jurisdiction, (iii) in addition to clause (ii) above, in the case of
any action, claim, litigation, investigation, inquiry or other proceeding
initiated by the Borrower against the relevant Indemnified Party, solely from a
breach of the obligations of such Indemnified Party or its Related Parties under
the terms of this Agreement as determined in a final and non-appealable judgment
by a court of competent jurisdiction, or (iv) any proceeding between and among
Indemnified Parties that does not involve an act or omission by the direct
parent of the Borrower, the Borrower or its Restricted Subsidiaries; provided
that the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers, the Swingline Lender, the Joint Lead Arrangers, the Joint Bookrunners
and the Syndication Agents to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that none of the
exceptions set forth in clause (i), (ii), (iii) or (iv) of the immediately
preceding proviso applies to such person at such time. All amounts payable under
this Section 13.5(a) shall be paid within 10 Business Days after receipt by the
Borrower of an invoice relating thereto setting forth such expense in reasonable
detail. The agreements in this Section 13.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
(b)    No Credit Party nor any Indemnified Party shall have any liability for
any punitive, indirect or consequential damages resulting from this Agreement or
any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that,
nothing in this Section 13.5(b) shall limit any Credit Party’s indemnity
obligations to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which an
Indemnified Party is entitled to indemnification thereunder. No Indemnified
Party shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of any
Indemnified Party or any of its Related Parties.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as set forth in Section
10.3(a), the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in Section
13.6(d)) and, to the extent expressly contemplated hereby, the Indemnified
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

208

--------------------------------------------------------------------------------




(b)    (i) Subject to the conditions set forth in paragraph 13.6(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or
an Approved Fund (unless increased costs would result therefrom), (y) for an
assignment of any Revolving Credit Loan or Additional/Replacement Revolving
Credit Loan to a Revolving Lender or an Additional/Replacement Revolving Credit
Lender or (z) if an Event of Default under Section 11 has occurred and is
continuing; provided, further, that the Borrower shall be deemed to have
consented to any such assignment of a Term Loan unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; provided, further, that it shall be understood
that, without limitation, the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
Applicable Law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority, and
(B)    the Administrative Agent and, in the case of Revolving Credit Commitments
or Revolving Credit Loans, the Swingline Lender and each Letter of Credit
Issuer; provided that no consent of the Administrative Agent shall be required
for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or to any Purchasing Borrower Party or any Affiliated Lender.
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of (i) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (ii) an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than, in the case of
Revolving Credit Commitments or Revolving Credit Loans, Additional/Replacement
Revolving Credit Commitments or Additional/Replacement Revolving Credit Loans,
$5,000,000 or, in the case of Initial Tranche A Term Loan Commitments, Initial
Tranche B Term Loan Commitments, Incremental Term Loan Commitments or Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 11 has occurred and is continuing;
and provided, further, that contemporaneous assignments to a single assignee
made by affiliated Lenders or related Approved Funds or by a single

209

--------------------------------------------------------------------------------




assignor to related Approved Funds shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;
(B)    subject to the terms of Section 13.7(c), the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance;
(C)    the parties to each assignment shall e    xecute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing fee
of $3,500 (it being understood that such processing fee shall not apply to any
assignment by any of the Joint Lead Arrangers, the Joint Bookrunners or any of
their respective affiliates hereunder); provided that (x) a single processing
fee of $3,500 will be payable for multiple assignments by Lenders permitted
hereunder that comprise one transaction and are implemented substantially
concurrently with one another and (y) the Administrative Agent may, in its sole
discretion, elect to waive or reduce such processing fee in the case of any
assignment, including assignments effected pursuant to the provisions of Section
13.7;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non‑public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws; and
(E)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause (E)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches of Loans (if any) on a non-pro rata basis.
Notwithstanding the foregoing or anything to the contrary set forth herein (i)
any assignment of any Loans or Commitments to an Affiliated Lender shall also be
subject to the requirements set forth in Section 13.6(g) and (ii) no natural
person may be an assignee or Participant with respect to any Loans or
Commitments.
(iii)    Subject to acceptance and recording thereof pursuant to Section
13.6(b)(vi), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue

210

--------------------------------------------------------------------------------




to be entitled to the benefits and subject to the requirements of Sections 2.10,
2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.6(d).
(iv)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Initial Tranche A Term Loan Commitment, Initial Tranche A Term Loan Commitment,
Incremental Term Loan Commitment, Revolving Credit Commitment and
Additional/Replacement Revolving Credit Commitment, and the outstanding balances
of its Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(B) except as set forth in (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrower or any Subsidiary or the performance or observance by
Holdings, the Borrower or any Subsidiary of any of its obligations under this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto; (C) such assignee represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance; (D) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 8.9 or
delivered pursuant to Section 9.1 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (E) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (F) such assignee
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Credit Documents as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (G) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(v)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and interest thereon) and any payment made by the Letter of
Credit Issuer under any Letter of Credit owing to, each

211

--------------------------------------------------------------------------------




Lender pursuant to the terms hereof from time to time (the “Register”). Further,
the Register shall contain the name and address of the Administrative Agent and
the lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by (x) the Borrower, the Letter of Credit Issuer and
the Collateral Agent and (y) any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
(vi)    Upon its receipt of and, if required, consent to, a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed administrative questionnaire and any tax form required by
Section 5.4 (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by Section 13.6(b), the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register as provided in this paragraph.
(c)    Notwithstanding any provision to the contrary, any Lender may assign to
one or more wholly owned special purpose funding vehicles (each, an “SPV”) all
or any portion of its funded Loans (without the corresponding Commitment),
without the consent of any Person or the payment of a fee, by execution of a
written assignment agreement in a form agreed to by such assigning Lender and
such SPV, and may grant any such SPV the option, in such SPV’s sole discretion,
to provide the Borrower all or any part of any Loans that such assigning Lender
would otherwise be obligated to make pursuant to this Agreement. Such SPVs shall
have all the rights which a Lender making or holding such Loans would have under
this Agreement, but no obligations. Any such assigning Lender shall remain
liable for all its original obligations under this Agreement, including its
Commitment (although the unused portion thereof shall be reduced by the
principal amount of any Loans held by an SPV). Notwithstanding such assignment,
the Administrative Agent and the Borrower may deliver notices to such assigning
Lender (as agent for the SPV) and not separately to the SPV unless the
Administrative Agent and the Borrower are requested in writing by the SPV to
deliver such notices separately to it. Notwithstanding anything herein to the
contrary, (i) neither the grant to the SPV nor the exercise by any SPV of such
option will increase the costs or expenses or otherwise change the obligations
of the Borrower under this Agreement and the other Credit Documents, except, in
the case of Section 2.10, 2.11, 3.5 or 5.4, where (A) the increase or change
results from a change in any Applicable Law after the SPV becomes an SPV and the
assigning Lender notifies the Borrower in writing of such increase or change no
later than 90 days after such change in Applicable Law becomes effective or (B)
the grant was made with the Borrower’s prior written consent, (ii) the assigning
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document and the receipt of
any notices provided by the Administrative Agent and the Borrower (as agent for
the SPV) remain the Lender of record hereunder and (iii) no SPV shall be liable
for any indemnity or similar payment obligation under

212

--------------------------------------------------------------------------------




this Agreement (all liability for which shall remain with the assigning Lender).
The Borrower shall, at the request of any such assigning Lender, execute and
deliver to such Person as such assigning Lender may designate, a promissory
note, substantially in the form of Exhibit H-1, H-2, H-3 or H-4, as applicable
(each, a “Note”), in the amount of such assigning Lender’s original Note to
evidence the Loans of such assigning Lender and related SPV.
(d)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) such Lender shall, at the Borrower's request and expense,
use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 13.7 with respect to any Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.1 that affects such Participant. Subject to paragraph ‎(d)‎(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements) of Sections 2.10, 2.11, 5.4 and 13.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant agrees to be subject to Section
13.8(a) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (A) the entitlement to a greater payment resulted from a change in any
Applicable Law after the Participant became a Participant and the participating
Lender notifies the Borrower in writing of such entitlement to a greater payment
no later than 90 days after such change in Applicable Law becomes effective or
(B) the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Each Lender having sold a participation in any
of its Obligations, acting as a non‑fiduciary agent of the Borrower solely for
this purpose, shall establish and maintain at its address a record of ownership,
in which such Lender shall register by book entry (A) the name and address of
each such Participant (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such Participant
in any Obligation, in any Commitment and in any right to receive any interest or
principal payment hereunder (the “Participant Register”). Each Lender, acting as
a non-fiduciary agent of the Borrower, shall maintain a register of principal,
interest and other amounts owing to its Participants. The parties

213

--------------------------------------------------------------------------------




shall treat the Person listed in the Participant Register as the Participant for
all purposes of this Agreement notwithstanding notice to the contrary. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Credit
Event or other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that any such Commitment, Credit Event
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the Internal
Revenue Service, any disclosure required by the foregoing sentence shall be made
by the relevant Lender directly and solely to the Internal Revenue Service. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Any Lender may, without the consent of the Borrower, the Collateral Agent
or the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrower hereby agrees that,
upon request of any Lender at any time and from time to time after the Borrower
has made its initial borrowing hereunder, the Borrower shall provide to such
Lender, at the Borrower’s own expense, a Note substantially in the form of
Exhibit H-1, H-2, H-3 or H-4, as the case may be, evidencing the Term Loans,
Revolving Credit Loans, Incremental Term Loans and Additional/Replacement
Revolving Credit Loans and Swingline Loans, respectively, owing to such Lender.
(f)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(g)    (i) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party or any Affiliated Lender in accordance with Section
13.6(b) (which assignment, if to a Purchasing Borrower Party, will not
constitute a prepayment of Loans for any purposes of this Agreement and the
other Credit Documents); provided that:
(A)    with respect to any assignment to a Purchasing Borrower Party, no Event
of Default has occurred or is continuing or would result therefrom;
(B)    any Purchasing Borrower Party shall offer to all Lenders of any Class of
Term Loans to buy the Term Loans within such Class on a pro rata basis based on
the then

214

--------------------------------------------------------------------------------




outstanding principal amount of all Term Loans of such Class, pursuant to
procedures to be reasonably agreed between the Administrative Agent and the
Borrower;
(C)    the assigning Lender and Purchasing Borrower Party or Non‑Debt Fund
Affiliate purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit K hereto (an “Affiliated Lender Assignment and Acceptance”) in
lieu of an Assignment and Acceptance;
(D)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments, Revolving Credit Loans, Additional/Replacement
Revolving Credit Loans or Additional/Replacement Revolving Credit Commitments to
any Purchasing Borrower Party or any Affiliated Lender;
(E)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder (it being understood that any gains or losses by any Purchasing
Borrower Party upon purchase or acquisition and cancellation of such Term Loans
shall not be taken into account in the calculation of Excess Cash Flow,
Consolidated Net Income and Consolidated EBITDA);
(F)    no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swingline Loans or Additional/Replacement Revolving Credit Loans to
purchase any Term Loans;
(G)    no Term Loan may be assigned to a Non‑Debt Fund Affiliate or a Purchasing
Borrower Party pursuant to this Section 13.6(g), if after giving effect to such
assignment, Non‑Debt Fund Affiliates and Purchasing Borrower Parties in the
aggregate would own in excess of 25% of the Term Loans of any Class then
outstanding (determined as of the time of such purchase);
(H)    any purchases (or assignments) of Loans by a Purchasing Borrower Party or
a Non‑Debt Fund Affiliate made through “dutch auctions” shall (i) be conducted
pursuant to procedures to be established by the Administrative Agent that are
consistent with this 13.6(g)(i) and are otherwise reasonably acceptable to the
Borrower and (ii) require that such Person (A) make a customary representation
to all assigning or assignee Lenders, as applicable, that it does not possess
material non‑public information with respect to the Borrower and its
Subsidiaries that either (1) has not been disclosed to the Lenders generally
(other than Lenders that have elected not to receive such information) or (2) if
not disclosed to the Lenders, could reasonably be expected to have a material
effect on, or otherwise be material to (a) a Lender’s decision to participate in
any such “dutch auction” or (b) the market price of the Loans (for the avoidance
of doubt, no such representation will be required in the case of open market
purchases by any Purchasing Borrower Party or any such Non-Debt Fund Affiliate,
which may possess such non-material non-public information) and (B) clearly
identify itself as a Purchasing Borrower Party or a Non-Debt Fund Affiliate, as
the case may be, in any assignment and assumption agreement executed in
connection with such purchases or assignments;

215

--------------------------------------------------------------------------------




(I)    Neither the Administrative Agent nor any Joint Lead Arranger will have
any obligation to participate in, arrange, sell or otherwise facilitate, and
will have no liability in connection with, any open market purchases (or
assignments) of Loans by any Purchasing Borrower Party.
(ii)    Notwithstanding anything to the contrary in this Agreement, no Non‑Debt
Fund Affiliate or a Purchasing Borrower Party shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Credit
Parties are not invited, (B) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Credit Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Sections 2.1, 3.1, 4.1 and 5.1 of this
Agreement), or (C) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent, the Collateral Agent or
any other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Credit Documents,
except to the extent such claim arises from the gross negligence, bad faith or
willful misconduct of the Administrative Agent, the Collateral Agent or any
other Lender as determined by a court of competent jurisdiction in a final and
non-appealable decision.
(iii)    By its acquisition of Term Loans, a Non‑Debt Fund Affiliate shall be
deemed to have acknowledged and agreed that, if any Credit Party shall be
subject to any voluntary or involuntary proceeding commenced under any Debtor
Relief Law:
(A)    each such Non-Debt Fund Affiliate shall not take any step or action
(whether directly or indirectly) in such proceeding to object to, impede, or
delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party to which the
Administrative Agent has consented with respect to any disposition of assets by
the Borrower or any equity or debt financing to be made to the Borrower),
including, without limitation, the filing of any pleading by the Administrative
Agent) in (or with respect to any matters related to) the proceeding so long as
the Administrative Agent is not taking any action to treat such Non‑Debt Fund
Affiliate’s Loans in a manner that is less favorable to such Non-Debt Fund
Affiliate in any material respect than the proposed treatment of similar
Obligations held by other Lenders (including, without limitation, objecting to
any debtor-in-possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization); and
(B)    each Non-Debt Fund Affiliate shall not have the right to vote in
accordance with its discretion, but shall be deemed to have voted in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Non-Debt Fund Affiliate that have
purchased Term Loans, except to the extent that any plan under the Bankruptcy
Code proposes to treat the Obligations held by such Non-Debt Fund

216

--------------------------------------------------------------------------------




Affiliate in a manner that is less favorable to such Non-Debt Fund Affiliate in
any material respect than the proposed treatment of similar Obligations held by
other Lenders. For the avoidance of doubt, except to the extent that any plan
under the Bankruptcy Code proposes to treat the Obligations held by any such
Non-Debt Fund Affiliate in a manner that is less favorable to such Non-Debt Fund
Affiliate in any material respect than the proposed treatment of similar
Obligations held by other Lenders, the Administrative Agent is hereby
irrevocably authorized and empowered (in the name of such Non-Debt Fund
Affiliate) to vote on behalf of such Non-Debt Fund Affiliate or consent on
behalf of such Non-Debt Fund Affiliate in any such proceedings with respect to
any and all claims of such Non-Debt Fund Affiliate relating to the Obligations.
Each Non-Debt Fund Affiliate acknowledges that the foregoing constitutes an
irrevocable proxy in favor of the Administrative Agent to vote or consent on
behalf of such Non-Debt Fund Affiliate in any proceeding in the manner set forth
above and that such Non-Debt Fund Affiliate shall be irrevocably bound to any
such votes made or consents given and further shall not challenge or otherwise
object to such votes or consents and shall not itself vote or provide consents
in the proceeding.
(h)    Notwithstanding anything in Section 13.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders or any other requisite Class vote required by this Agreement have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Credit Document or any
departure by any Credit Party therefrom, (ii) otherwise acted on any matter
related to any Credit Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, (A) all Term
Loans held by any Non‑Debt Fund Affiliate or a Purchasing Borrower Party shall
be deemed to be not outstanding for all purposes of calculating whether the
Required Lenders (or requisite vote of any Class of Lenders) have taken any
actions and (B) the aggregate amount of Term Loans held by Debt Fund Affiliates
will be excluded to the extent in excess of 50% of the amount required to
constitute “Required Lenders” (any such excess amount shall be deemed to be not
outstanding on a pro rata basis among all Debt Fund Affiliates).
(i)    Upon any contribution of Term Loans to the Borrower or any Restricted
Subsidiary and upon any purchase of Term Loans by a Purchasing Borrower Party
(A) the aggregate principal amount (calculated on the face amount thereof) of
such Term Loans shall automatically be cancelled and retired by the Borrower on
the date of such contribution or purchase (and, if requested by the
Administrative Agent, with respect to a contribution of Term Loans, any
applicable contributing Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in such Loans to the Borrower for
immediate cancellation) and (B) the Administrative Agent shall record such
cancellation or retirement in the Register.
(j)    The Borrower shall maintain at its offices a copy of each Assignment and
Acceptance delivered to it by any Non‑Debt Fund Affiliate (the “Affiliated
Lender Register”). Each Non‑Debt Fund Affiliate shall advise the Borrower and
the Administrative Agent in writing

217

--------------------------------------------------------------------------------




of (i) any proposed disposition of Term Loans by such Lender. Additionally, if
any Lender becomes a Non‑Debt Fund Affiliate at a time that such Lender holds
any Term Loans, such Lender shall promptly advise the Borrower and the
Administrative Agent that such Lender is a Non‑Debt Fund Affiliate. Copies of
the Affiliated Lender Register shall be provided to the Administrative Agent and
the Non‑Debt Fund Affiliate upon request. Notwithstanding the foregoing if at
any time (if applicable, after giving effect to any proposed assignment to a
Non‑Debt Fund Affiliate), all Non‑Debt Fund Affiliates own or would, in the
aggregate own more than 25% of the principal amount of all any Class of Term
Loans then outstanding (i) any proposed pending assignment to a Non‑Debt Fund
Affiliate that would cause such threshold to be exceeded shall not become
effective or be recorded in the Affiliated Lender Register, (ii) in the event
that a Non‑Debt Fund Affiliate has acquired any Term Loans pursuant to an
assignment which was not recorded in the Affiliated Lender Register, the
assignment of such Term Loans shall be null and void ab initio and (iii) if such
threshold is exceeded solely as a result of a Lender becoming a Non‑Debt Fund
Affiliate after it has acquired Term Loans, such Non‑Debt Fund Affiliate shall
assign sufficient Term Loans of such Class so that Non‑Debt Fund Affiliates in
the aggregate own less than 25% of the aggregate principal amount of Term Loans
of such Class then outstanding. The Administrative Agent may conclusively rely
upon the Affiliated Lender Register in connection with any amendment or waiver
hereunder and shall not have any responsibility for monitoring any acquisition
or disposition of Term Loans by any Non‑Debt Fund Affiliate or for any losses
suffered by any Person as a result of any purported assignment to or from an
Affiliated Lender.
13.7    Replacements of Lenders under Certain Circumstances. (a) The Borrower,
at its sole expense, shall be permitted to replace any Lender (or any
Participant) that (a) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(ii) and as a result thereof any of the actions described in such
Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank, financial institution or other investor that is an Eligible
Assignee; provided, that (i) such replacement does not conflict with any
Applicable Law, (ii) no Event of Default shall have occurred and be continuing
at the time of such replacement, (iii) the Borrower shall repay (or the
replacement bank, financial institution or other investor that is an Eligible
Assignee shall purchase, at par) all Loans and pay all other amounts (other than
any disputed amounts) owing to such replaced Lender hereunder (including, for
the avoidance of doubt, pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case
may be) and under the other Credit Documents prior to the date of replacement of
such Lender, (iv) the replacement bank, financial institution or other investor,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 13.6 and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender or that the replaced Lender shall have against
the Borrower and the other parties for indemnity, contribution, payment of
disputed and other unpaid amounts and otherwise.
(b)    If any Lender (such Lender a “Non‑Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination, which
pursuant to the terms

218

--------------------------------------------------------------------------------




of Section 13.1 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then,
provided no Event of Default has occurred and is continuing, the Borrower shall
have the right (unless such Non‑Consenting Lender grants such consent) at its
own cost and expense to replace such Non‑Consenting Lender by requiring such
Non‑Consenting Lender to assign its Loans and Commitments to one or more
Eligible Assignees reasonably acceptable to the Administrative Agent, provided
that: (i) all Obligations of the Borrower owing to such Non‑Consenting Lender
being replaced shall be paid in full (including any applicable premium under
Section 5.1(b)) to such Non‑Consenting Lender concurrently with such assignment,
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non‑Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon, (iii) the replacement Lender shall consent to the
proposed amendment, waiver, discharge or termination and (iv) all Lenders
(except all Non‑Consenting Lenders which are simultaneously replaced) have
consented to such proposed amendment, waiver, discharge or termination. In
connection with any such assignment, the Borrower, the Administrative Agent,
such Non‑Consenting Lender and the replacement Lender shall otherwise comply
with Section 13.6.
(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
13.8    Adjustments; Set-off. (a) Except as otherwise set forth herein, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of the principal amount of any of its Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or the participations in
letter of credit obligations or swingline loans held by it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), resulting in such Lender receiving payment of a greater proportion
of the aggregate amount at the Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or participations in letter of
credit obligations or swingline loans and accrued interest thereon than the
proportion received by any other Lender that is entitled thereto, such Benefited
Lender shall (i) notify the Administrative Agent of such fact, and (ii) purchase
for cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or participations in letter of
credit obligations or swingline loans, as applicable, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably in accordance with the
aggregate principal of and accrued interest on their respective Revolving Credit
Loans, Term Loans, Additional/Replacement Revolving Credit Loans and/or
participations in letter of credit obligations or swingline loans, as applicable
and other amounts owing them; provided that, (A) if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest and (B) the provisions of
this paragraph shall not be construed to apply to (x) any payment made

219

--------------------------------------------------------------------------------




by Holdings, the Borrower or any other Credit Party pursuant to and in
accordance with the express terms of this Agreement and the other Credit
Documents, (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, Commitments or
participations in a Letter of Credit Borrowing or Swingline Loans to any
assignee or participant or (z) any disproportionate payment obtained by a Lender
of any Class as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Commitments of that Class or any
increase in the Applicable Margin (or other pricing term, including any fee,
discount or premium) in respect of Loans or Commitments of Lenders that have
consented to any such extension. Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Credit Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender, the Swingline Lender and the Letter of Credit Issuer shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by Applicable Law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to setoff and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be; provided, that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Swingline
Lender, the Letter of Credit Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. Each Lender, the Swingline Lender and the
Letter of Credit Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Notwithstanding anything in this Section 13.8(b)
to the contrary, no Lender nor the Swingline Lender or the Letter Credit Issuer
will exercise, or attempt to exercise, any right of set‑off, banker’s lien or
the like against any deposit account or property of the Borrower or any other
credit party held or maintained by such Lender, the Swingline Lender or the
Letter of Credit Issuer, as applicable, in each case to the extent the deposits
or other proceeds of such exercise, or attempt to exercise, any right of
set‑off, banker’s lien or the like are, or are intended to be or are otherwise
are held out to be applied to the Obligations hereunder or otherwise secured by
the Collateral, without the prior written consent of the Administrative Agent or
Collateral Agent.

220

--------------------------------------------------------------------------------




13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif”)), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent, the Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, New
York County, located in the Borough of Manhattan, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 13.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

221

--------------------------------------------------------------------------------




(d)    agrees that nothing herein shall affect the right of the Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.
13.14    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:
(a)    (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Collateral Agent and each Joint Lead Arranger are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent and each Joint Lead Arranger, on the other hand, (ii) each of
the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents;
(b)    (i) each of the Administrative Agent, the Collateral Agent and each Joint
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, the Collateral Agent nor any Joint Lead Arranger has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and
(c)    the Administrative Agent, the Collateral Agent and each Joint Lead
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and none of the Administrative Agent,
the Collateral Agent or the Joint Lead Arrangers has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
Holdings hereby agrees that it will not make any claims against the
Administrative Agent, the Collateral Agent or the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated here.
13.15    WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR

222

--------------------------------------------------------------------------------




PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
13.16    Confidentiality. Each Agent, the Letter of Credit Issuer and each
Lender shall hold all non‑public information furnished by or on behalf of
Holdings and the Borrower and their Subsidiaries in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, such Agent or the Letter of Credit Issuer pursuant to the requirements
of this Agreement (“Confidential Information”) confidential in accordance with
its customary procedure for handling confidential information of this nature
and, in the case of a Lender that is a bank, in accordance with safe and sound
banking practices and in any event may make disclosure (a) as required or
requested by any Governmental Authority or representative thereof or regulatory
authority having jurisdiction over it (including any self-regulatory authority
or representative thereof) or pursuant to legal process, (b) to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; provided that, in the
case of each of clauses (i) and (ii), the relevant Person is advised of and
agrees to be bound by the provisions of this Section 13.16 or other provisions
at least as restrictive as this Section 13.16, (c) to such Lender’s or such
Agent’s or the Letter of Credit Issuer’s trustees, attorneys, professional
advisors or independent auditors or Related Parties, in each case who need to
know such information in connection with the administration of the Credit
Documents and are informed of the confidential nature of such information, (d)
with the consent of the Borrower or (e) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section 13.16 or (ii) becomes available to any Agent, any Lender, the
Letter of Credit Issuer or any of their respective Affiliates on a
nonconfidential basis from a source that is not subject to these confidentiality
provisions;provided that unless specifically prohibited by Applicable Law or
court order, each Lender, each Agent and the Letter of Credit Issuer shall
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender, such Agent or the Letter
of Credit Issuer by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender, any Agent or the Letter of Credit
Issuer be obligated or required to return any materials furnished by Holdings,
the Borrower or any Subsidiary of the Borrower. Each Lender, each Agent and the
Letter of Credit Issuer agrees that it will not provide to prospective
Transferees, pledgees referred to in Section 13.6(e) or to prospective direct or
indirect contractual counterparties under Hedging Agreements to be entered into
in connection with Loans made hereunder any of the Confidential Information
unless such Person is advised of and agrees to be bound by the provisions of
this Section 13.16. The confidentiality provisions contained herein shall not
prohibit disclosures to any trustee, administrator, collateral manager,
servicer, backup servicer, lender, rating agency or secured party of any SPV in
connection with the evaluation, administration, servicing of, or the reporting
on, the assets or securitization activities of such SPV; provided that any such
Person is advised of and agrees to be bound by the provisions of this Section
13.16.

223

--------------------------------------------------------------------------------




13.17    USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.
13.18    Legend. The Initial Tranche A Term Loans and, Initial Tranche B Term
Loans and 2013 Incremental Tranche B Term Loans may be issued with original
issue discount (“OID”) for U.S. Federal income tax purposes. The issue price,
amount of OID, issue date and yield to maturity of these Initial Tranche A Term
Loans and, Initial Tranche B Term Loans and 2013 Incremental Tranche B Term
Loans may be obtained by writing to the Administrative Agent at the address set
forth in Section 13.2.
13.19    Release of Collateral and Guarantee Obligations; Subordination of
Liens.
(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the sale,
transfer or other disposition of such Collateral (including as part of or in
connection with any other sale, transfer or other disposition permitted
hereunder) to any Person other than another Credit Party, to the extent such
sale, transfer or other disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party by a Person that is not a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 25 of the Guarantee), (vi) as required by the Collateral Agent to effect
any sale, transfer or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents
and (vii) to the extent such Collateral otherwise becomes Excluded Capital Stock
or Excluded Property (as defined in the Security Agreement). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Credit Parties in respect of) all interests retained by
the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that the Guarantors shall be
released from the Guarantees upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary, or otherwise becoming an Excluded Subsidiary, or, in the case of a
Previous Holdings, in accordance with the conditions set forth in the definition
of Holdings. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to

224

--------------------------------------------------------------------------------




evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any representation, warranty or covenant contained in any
Credit Document relating to any such Collateral or Guarantor shall no longer be
deemed to be repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedging Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Credit Document, upon request of the Borrower in connection with any Liens
permitted by the Credit Documents, the Administrative Agent and/or Collateral
Agent, as applicable, shall (without notice to, or vote or consent of, any
Secured Party) take such actions as shall be required to subordinate the Lien on
any Collateral to any Lien permitted under Sections 10.2(c), (e) (solely as it
relates to clauses (c), (f) and (t) of Section 10.2), (f), (i)(ii), (j), (k),
(l), (m), (o), (p), (t), (u), (v), (w), (y) and clauses (b), (d), (e), (f), (g)
and (i) of the definition of “Permitted Liens.”
(d)    Notwithstanding the foregoing or anything in the Credit Documents to the
contrary, at the direction of the Required Lenders, the Administrative Agent
may, in exercising remedies, take any and all necessary and appropriate action
to effectuate a credit bid of all Loans (or any lesser amount thereof) for the
Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding,
forbear from exercising remedies upon an Event of Default, or in a bankruptcy
proceeding, enter into a settlement agreement on behalf of all Lenders.
[SIGNATURE PAGE FOLLOWS]







225

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
LPL HOLDINGS, INC.
 
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 

 
LPL INVESTMENT HOLDINGS INC.
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 










Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 








Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 








Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 










Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 








Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




 
MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender
 
 
 
 
 
By: ______________________
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 










Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
TO CREDIT AGREEMENT
[On file with Agent]








--------------------------------------------------------------------------------




EXHIBIT N
TO THE CREDIT AGREEMENT
FORM OF INTERCOMPANY NOTE
New York, New York
_________________, 20122013
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.
Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in that
certain Credit Agreement, dated as of March 29, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among LPL Holdings, Inc., a Massachusetts corporation (the
“Borrower”), LPL Investment Holdings Inc., a Delaware corporation (“Holdings”),
the banks, financial institutions and other investors from time to time parties
thereto as Lenders and Bank of America, N.A., as Administrative Agent,
Collateral Agent, Letter of Credit Issuer and Swingline Lender.
This Note shall be pledged by each Payee that is a Credit Party (a “Credit Party
Payee”) to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Pledge Agreement as collateral security for the full and prompt
payment when due of, and the performance of, such Payee’s Obligations. Each
Payee hereby acknowledges and agrees that after the occurrence of and during the
continuance of an Event of Default, the Collateral Agent may, in addition to the
other rights and remedies provided pursuant to the Pledge Agreement and
otherwise available to it, exercise all rights of the Credit Party Payees with
respect to this Note.
Anything in this Note to the contrary notwithstanding (other than as set forth
in the third to last paragraph of this Note with respect to Broker-Dealer
Excluded Indebtedness), the indebtedness evidenced by this Note owed by any
Payor that is a Credit Party (a “Credit Party Payor”) to any Payee that is not a
Credit Party (a “Non-Credit Party Payee”) shall be subordinate and junior in
right of payment, to the extent and




--------------------------------------------------------------------------------




in the manner hereinafter set forth, to all Obligations of such Credit Party
Payor under the Credit Agreement, including, without limitation, where
applicable, under such Credit Party Payor’s guarantee of the Obligations under
the Credit Agreement until the Termination Date (as defined in the Pledge
Agreement); provided that each Credit Party Payor may make payments to the
applicable Non-Credit Party Payee so long as no Event of Default under and as
defined in the Credit Agreement shall have occurred and be continuing (such
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Credit Party Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Credit Party Payor (except
as expressly permitted by the Credit Documents), whether or not involving
insolvency or bankruptcy, then, if an Event of Default has occurred and is
continuing (x) the holders of Senior Indebtedness shall be irrevocably paid in
full in cash in respect of all amounts constituting Senior Indebtedness (other
than Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations) before any Non-Credit Party Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
irrevocably paid in full in cash in respect of all amounts constituting Senior
Indebtedness (other than Hedging Obligations under Secured Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations), any payment or distribution to which
such Non-Credit Party Payee would otherwise be entitled (other than debt
securities of such Credit Party Payor that are subordinated, to at least the
same extent as this Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;
(ii)    If any Event of Default occurs and is continuing, then no payment or
distribution of any kind or character shall be made by or on behalf of the
Credit Party Payor or any other Person on its behalf with respect to this Note;
(iii)    If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Non-Credit Party Payee in violation of clause (i) or (ii) before all
Senior Indebtedness shall have been irrevocably paid in full in cash (other than
Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash




--------------------------------------------------------------------------------




Management Agreements or contingent indemnification obligations), such payment
or distribution shall be held in trust for the benefit of, and shall be paid
over or delivered in accordance with the Security Documents; and
(iv)    Each Non-Credit Party Payee agrees to file all claims against each
relevant Credit Party Payor in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any Senior Indebtedness, and
the Collateral Agent shall be entitled to all of such Non-Credit Party Payee’s
rights thereunder. If for any reason a Non-Credit Party Payee fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Non-Credit Party Payee hereby irrevocably appoints the
Collateral Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Non-Credit Party Payee’s name to
file such claim or, in such Collateral Agent’s discretion, to assign such claim
to and cause proof of claim to be filed in the name of the Collateral Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Collateral Agent the full amount payable on the claim in the proceeding, and, to
the full extent necessary for that purpose, each Non-Credit Party Payee hereby
assigns to the Collateral Agent all of such Non-Credit Party Payee’s rights to
any payments or distributions to which such Non-Credit Party Payee otherwise
would be entitled. If the amount so paid is greater than such Non-Credit Party
Payee’s liability hereunder, the Collateral Agent shall pay the excess amount to
the party entitled thereto. In addition, each Non-Credit Party Payee hereby
irrevocably appoints the Collateral Agent as its attorney in fact to exercise
all of such Non-Credit Party Payee’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of each relevant Credit
Party Payor.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Credit Party Payor or
Non-Credit Party Payee or by any act or failure to act on the part of such
holder or any trustee or agent for such holder. Each Non-Credit Party Payee and
each Credit Party Payor hereby agree that the subordination of this Note is for
the benefit of the Collateral Agent and the other Secured Parties. The
Collateral Agent and the other Secured Parties are obligees under this Note to
the same extent as if their names were written herein as such and the Collateral
Agent may, on behalf of itself, and the Secured Parties, proceed to enforce the
subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party Payor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the Obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and




--------------------------------------------------------------------------------




interest on this Note as and when due and payable in accordance with its terms,
or is intended to or will affect the relative rights of such Payee and other
creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
It is understood that this Note shall not evidence indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Credit Documents or in any other promissory note or other instrument, this Note
amends and restates that certain intercompany promissory note, dated as of March
29, 2012, and replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on, before or
after the date hereof by any Payee to any other Subsidiary., other than in
respect of any Indebtedness on the balance sheet of any Payor that is a
Broker-Dealer Regulated Subsidiary that is subject to a note satisfactory in
form to the Broker-Dealer Regulated Subsidiary’s primary regulator
(“Broker-Dealer Excluded Indebtedness”). Notwithstanding anything to the
contrary herein, this Note shall not evidence any Broker-Dealer Excluded
Indebtedness.
From time to time after the date hereof, additional subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page hereto, which shall automatically be incorporated
into this Note (each additional Subsidiary, an “Additional Party”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the Payors, each Additional Party shall be a Payor and/or a
Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor and each Payee
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any Payor or Payee hereunder. This Note
shall be fully effective as to any Payor or Payee that is or becomes a party
hereto regardless of whether any other person becomes or fails to become or
ceases to be a Payor or Payee hereunder.




--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).






